 Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 1 of 134 PageID 1464




DIAMONDBACK INDUSTRIES, INC.,                      §
                                                   §
        Plaintiff,                                 §
                                                   §
~                                                  §
                                                   §
KINGDOM DOWNHOLE TOOLS, LLC;                       §
TREA H. BAKER; and JUSTICE BAKER,                  §
                                                   §
        Defendants.                                §

                         DEFENDANTS' APPENDIX IN SUPPORT OF
                       DEFENDANTS' PARTIAL MOTION TO DISMISS
                        PLAINTIFF' S FIRST AMENDED COMPLAINT




            Original Complaint
                   filed in case styled Diamond Back Industries, Inc. v.
                   Repeat Precision, LLC, eta!.; Civ. Action No.

    2       Onginal Complaint
                   filed in case styled Repeat Precision, LLC v. Diamond
                   Back Industries, Inc.; Civ. Action No. 6:19-cv-00036
                       001
    3       Patent License                                                       106-129
                   filed in case styled Diamond Back Industries, Inc. v.
                   Repeat Precision, LLC, et al.; Civ. Action No.
                   6:19-cv-00034 [D 001-5 (Original) and D 001-7

    4       ORDER Granting Unopposed Mtn to Join                                 130- 132
                filed in case styled Mann v. Cochlear, eta!.; Civ. Action




                                               l
 Case 4:18-cv-00902-A Document 70 Filed 09/06/19                    Page 2 of 134 PageID 1465



 Dated: September 6, 2019                             Respectfully submitted,           ~

                                                 By:~               A:    ~e.--
                                                      Michael A.   MCCabe
                                                      mmcabe@munckwilson.com
                                                      State Bar No. 24007628
                                                      Kelly P. Chen
                                                      kchen@munckwilson.com
                                                      State Bar No. 24062664
                                                      Nichole M. Plagens
                                                      nplagens@munckwilson.com
                                                      State Bar No. 24083665
                                                      MUNCK WILSON MANDALA, LLP
                                                      600 Banner Place Tower
                                                      12770 Coit Road
                                                      Dallas, Texas 75251
                                                      (972) 628-3600
                                                      (972) 628-3616 ifacsimile)

                                                  ATTORNEYS FOR DEFENDANTS
                                                  KINGDOM DOWNHOLE TOOLS, LLC,
                                                  TREA H. BAKER, AND JUSTICE BAKER



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing document was served
via electronic transmission, in accordance with the Federal Ru1es of Civil Procedure, on all parties
of record on this 6th day of September 2019.

                                                          ~,(.~//L---
                                                             Michael A. McCabe
811983




                                                 2
Case 4:18-cv-00902-A Document 70 Filed 09/06/19   Page 3 of 134 PageID 1466




                 EXHIBIT 1




                                                                         App. 001
Case 4:18-cv-00902-A Document 70 Filed 09/06/19            Page 4 of 134 PageID 1467
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 1 of 56




                IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

  DIAMONDBACK INDUSTRIES, INC.,               §
                                              §
        Plaintiff,                            §
                                              §
  v.                                          §     CASE NO.     6:19-cv-34
                                              §                 -------------
  REPEAT PRECISION, LLC; NCS                  §
  MULTISTAGE, LLC; NCS                        §
  MULTISTAGE HOLDINGS, INC.;                  §
  ADVENT INTERNATIONAL                        §
  CORPORATION; RJ MACHINE                     §
  COMPANY, INC.; GARY MARTIN,                 §
  GRANT MARTIN; and ROBERT                    §
  NIPPER,                                     §
                                              §
        Defendants.


                                 ORIGINAL COMPLAINT

  TO THE HONORABLE COURT:

        Now comes, Diamondback Industries, Inc. ("Plaintiff' or "Diamondback") and files

  this Original Complaint against Repeat Precision, LLC ("R-P"), NCS Multistage, LLC

  ("NCSM"), NCS Multistage Holdings, Inc. ("NCS M-H"), Advent International Corporation

  ("Advent"), Gary Martin ("Ga. Martin"), Grant Martin ("Gr. Martin") and Robert Nipper

  ("Nipper"), , collectively ("Defendants"), and would show the Court as follows:




  ORIGINAL COMPLAINT- 1
  DM#383952
                                                                                    App. 002
Case 4:18-cv-00902-A Document 70 Filed 09/06/19               Page 5 of 134 PageID 1468
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 2 of 56




                                      Summary of Action

         This is an action for trade secret misappropriation under 18 U.S.C. § 1836, and

  includes additional claims of trade secret misappropriation under the Tex. Civ. Prac. & Rem.

  Code § 143A.001, et seq., violation of the Computer Fraud and Abuse Act (18 U.S.C. §

  1030) as well as common law claims for fraud, tortious interference with prospective

  business relations, breach of contract, fraudulent inducement, and fraudulent concealment.

  Additionally, the Complaint includes a declaratory judgment claim of no patent infringement

  under the Declaratory Judgment Act (28 U.S.C. § 2201 ). Through a protracted and calculated

  effort, Defendants targeted Diamondback's business to raid its intellectual property,

  including patents and trade secrets to exclude Diamondback from the setting tool market.

  The "R-P Defendants," which include R-P, Ga. Martin, and Gr. Martin, and the "NCS

  Defendants," which include Advent, NCS M-H, NCSM, and Nipper, used deception,

  misrepresentation, and betrayal of trust to gain access to Diamondback's trade secrets, and

  then used those trade secrets in violation of at least two confidentiality agreements to force

  Diamondback out of a market that it created through innovation as embodied in its

  intellectual property.


         Defendants Target Diamondback

         Diamondback, which is owned by its president and majority shareholder, Derrek

  Drury ("Drury"), is a company engaged in the development, manufacture, and sale of oil and

  natural gas well-completion products, including, without limitation, setting tools, power

  charges, and igniters. Diamondback is also the assignee of U.S. Patent No. 9,810,035 (the

  ORIGINAL COMPLAINT- 2
  DM#383952
                                                                                            App. 003
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 6 of 134 PageID 1469
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 3 of 56




 '"035 Patent"), titled "Disposable Setting Tool," which issued on November 7, 2017. (U.S.

 Patent No. 9,810,035, Nov. 7, 2017, Exh. 2), which names Drury as one of its inventors. In

 early 2018, Diamondback was approached by Defendant Ga. Martin, purportedly as the

  owner of Defendant R-P, to Discuss the possibility of R-P licensing the '035 Patent from

 Diamondback. The parties entered into a Mutual Confidentiality Agreement on February 16,

  2018, in furtherance of Ga. Martin's discussions with Drury regarding licensing and potential

 acquisition of Diamondback. (Mutual Confidentiality Agreement, February 25, 2018, Exh.

  3).


         Unbeknownst to Diamondback, at the time Ga. Martin first approached Drury, R-P

  was jointly owned by defendant RJ Machine Co. (Ga. Martin's company) and NCS M-H.

  Upon information and belief, and also unbeknownst to Drury, at the time Ga. Martin first

  made contact with Drury, Diamondback was on a list of target companies that the NCS

 Defendants had targeted for either acquisition or takeover.         Subsequently, and without

 revealing any of the foregoing information, R-P sought and received an exclusive right and

  license to make, have made, use, offer to sell, import, and export products that fall within the

  scope of the claims of the '035 Patent (the "Patent License"). (Patent License, March 16,

  2018, Exh. 4, § 2). Ga. Martin initially proposed the Patent License as part of a promise to

  expand the production capacity of the licensed products, and includes a confidentiality

  clause. (See id., § 8). In order to entice Diamondback to enter into the exclusive Patent

  License, R-P and its owner, Ga. Martin, repeatedly promised Diamondback that R-P's

  ultimate goal was to acquire Diamondback, and that the Patent License was a necessary step



  ORIGINAL COMPLAINT - 3
  DM#383952
                                                                                              App. 004
Case 4:18-cv-00902-A Document 70 Filed 09/06/19               Page 7 of 134 PageID 1470
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 4 of 56




  for R-P to secure the funding necessary for the acquisition. (Declaration ofDerrek Drury in

  Support of Original Complaint ("Drury Dec!."), Ex. I,   ~   4, Appx. 003). Additionally, on

  March 9, 2018, through a text message, Ga. Martin informed Drury that Defendant Nipper

  (with no mention ofNCSM or NCS M-H) "owns the other half of" Repeat Precision. (Text

  Message from Ga. Martin to Drury, March 9, 2018, Exh. 5, pp. 26/186-30/186 (redacted)).

  Consistent with Ga. Martin's prior representations, on or about April 12, 2018, Ga. Martin

  offered Drury $100,000,000.00 to purchase Diamondback. (Drury Dec!., Exh. 1, ~ 5).


         Thereafter, in continued, but what turned out be disingenuous efforts to purchase or

  otherwise acquire Diamondback, R-P sought an amendment to the Patent License that

  amended the definition of "License Products" and added a "Right of First Refusal" in the

  event Diamondback entered into discussions with a third party regarding acquisition or an

  asset sale. During the period after the Patent License was executed, Diamondback entered

  discussions with a company unrelated to Defendants to sell Diamondback. Ga. Martin

  sought the "Amendment to Patent License Agreement and Right of First Refusal

  Agreement," which has an effective date as May 30, 2018, to prevent Drury from selling

  Diamondback to this other company. (Amended Patent License, Exh. 6).             To obtain

  Diamondback's consent to amend the Patent License to include a different definition of

  "Licensed Products" and a "Right of First Refusal," Defendant Ga. Martin promised

  Diamondback that R-P would ramp up tooling for the production of Licensed Products for

  broad distribution, and increased its offer to purchase Diamondback to $170,000,000.00.

  (Drury Dec!.. Exh. 1, ~6).



  ORIGINAL COMPLAINT- 4
  DM#383952
                                                                                         App. 005
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 8 of 134 PageID 1471
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 5 of 56




         During these continued discussions with R-P regarding R-P's stated intent to acquire

  Diamondback, R-P concealed the fact that R-P was jointly owned by RJ Machine Co. (Ga.

  Martin's Company) and Defendant NCS M-H, which Advent controls by virtue of owning

  greater than fifty percent (50%) of NCS M-H's stock..           However, and to continue

  discussions, R-P and Ga. Martin finally disclosed fully for the first time, on June 13, 2018,

  the extent ofNCS M-H's involvement, including that NCS M-H was actually the real-party

  in interest for R-P, but only in the form of a draft "Project 'Power' Term Sheet" or "Letter

  of Intent") proffered by Ga. Martin, that listed NCS M-H as the acquiring party. . (Draft

  LOI, Exh. 7). On June 27, 2018, Diamondback and Defendant NCSM, a subsidiary ofNCS

  M-H, agreed to a final version of the Letter oflntent ("LOI") for "Project Power" dated June

  27, 2018, purportedly for the purpose of evaluating the purchase and/or acquisition of

  Diamondback. (Executed LOI, Exh. 17).

         As part of the due diligence process, two R-P representatives from R-P (including Gr.

  Martin) along with several NCS personnel came to Fort Worth to meet in person with Drury.

  Marty Stormquist from NCS attended via telephone. During that meeting, which all parties

  acknowledged was governed by the Confidentiality clause of the Patent Agreement between

  R-P and Diamondback, the NCS and R-P representatives questioned Drury extensively about

  Diamondback's customers, purportedly as part of the due diligence process. Thereafter, on

  July 12, 2018, Diamondback set up a virtual secure data room for "Project Power" that

  included highly confidential and trade secret information and materials that were to be

  provided to NCSM and R-P for the purposes of evaluating the purchase and/or acquisition



  ORIGINAL COMPLAINT- 5
  DM#383952
                                                                                           App. 006
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 9 of 134 PageID 1472
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 6 of 56




  of Diamondback. (Drury Dec!., Ex.   I,~   8 , Appx. 005-6, Excel Spreadsheet, Project Power

  Project Report, Exh. 9). NCS M-H also entered into a Mutual Confidentiality Agreement

  ("MCA") with Diamondback on July 25, 2018, which provided, inter alia, that NCSM and

  R-P, would keep all information and materials discovered during the evaluation of the

  potential acquisition of Diamondback confidential. (Executed MCA, Exh. 8). NCSM and

  R-P personnel were granted access beginning on or about July 26, 2018, the day after the

  MCA was signed. Virtually all of the information and materials provided to NCS M-H,

  NCSM, and R-P through access to the secure data room were trade secrets, including the

  sales numbers and contacts that Diamondback relied upon for its sales of well completion

  products to Diamondback's then largest customer, "Company A". (Drury Dec!., Ex. I,      ~9,


  Appx. 006- 7 (redacted)). It was clear from the initial meeting on July 5, 2018, that prior

  to that meeting, neither the R-P Defendants nor the NCS Defendants were even aware that

  Company A was in the setting tool market as a customer, much less a large customer of

  Diamondback.

        After NCS M-H and its subsidiaries NCSM and R-P accessed Diamondback's trade

  secret customer and sales information, NCS M-H informed Diamondback that it would no

  longer pursue acquisition of Diamondback. NCS M-H's decision to cease its efforts to

  acquire Diamondback was memorialized in a letter from Diamondback's then-counsel to

  NCS M-H's Chief Financial Officer, Ryan Hummer, on August 29,2018. (Letter from John

  Harenza to Ryan Hummer, August 29,2018, Exh. 10).




  ORIGINAL COMPLAINT- 6
  DM#383952
                                                                                         App. 007
Case 4:18-cv-00902-A Document 70 Filed 09/06/19          Page 10 of 134 PageID 1473
            Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 7 of 56




          After NCS M-H obtained Diamondback's trade secret customer and sales

  information, NCS M-H contacted Company A's representatives directly, as evidenced by

  Ga. Martin's text message response to Drury's text message on August 2, 2018:




  (Text Msg. from Ga. Martin to Drury, Aug. 2, 2018, Exh. 11 (showing 842 messages between

  Drury and Ga. Martin between March 2, 2018 and October 7, 2018), p. 471186 (redacted)).

  Upon learning of NCS M-H's unauthorized use of Diamondback's trade secrets,

  Diamondback met with Company A's representatives in person to ascertain the extent of

  NCS M-H's interference with Diamondback's business. (Drury Dec!. Ex. 1,, 9).

          Thereafter, NCSM informed Diamondback that it would agree that it would amend

  the Amended Patent License to remove the "Right of First Refusal" provision, apparently

  believing that it could steal Diamondback's largest customer and force Diamondback out of

  the setting tool market. (Email from Robert Nipper to Derrek Drury, Sept. II, 2018, Exh.

   12).   After Diamondback met with Company A's representative, Company A ceased

  negotiations with NCS M-H, NCSM, and R-P. But thereafter, R-P refused to remove the

  Right of First Removal Provision from the Amended Patent License. (Drury Dec!. , 9).




  ORIGINAL COMPLAINT- 7
  DM#383952
                                                                                         App. 008
Case 4:18-cv-00902-A Document 70 Filed 09/06/19            Page 11 of 134 PageID 1474
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 8 of 56




         Involvement of Kingdom, Trea Baker and Justice Baker

         In March of 2018, Diamondback learned that one of its employees, Trea Baker ("T.

  Baker"), Vice President of Operations, had, without authorization, stolen trade secrets and

  highly confidential information in the form of technical specifications for Diamondback's

  setting tool technology in an effort to compete directly against Diamondback. Before T.

  Baker's termination, he had authorization to access Diamondback's confidential and trade

  secret information in for the sole purpose of performing his duties and responsibilities to

  Diamondback, but not for his own personal benefit. Drury informed Defendant Ga. Martin

  ofT. Baker's dismissal on March 26, 2018, via text message:




  (Text Msg. Between Drury and Ga. Martin, March 26,2018, Exh. 5, (showing 842 messages

  between Drury and Ga. Martin between March 2, 2018 and October 7, 2018), p. 47/186

  (redacted)).


         On April 12, 2018, Drury captured an email that Justice Baker ("J. Baker") mistakenly

  sent toT. Baker's Diamondback email account, which Drury was monitoring after T. Baker's

  termination for inappropriate workplace conduct. In that email, J. Baker had attempted to

  send T. Baker detailed technical specifications of Diamondback tools and products. When


  ORIGINAL COMPLAINT- 8
  DM#383952
                                                                                          App. 009
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 12 of 134 PageID 1475
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 9 of 56




  confronted, J. Baker admitted that he was "stealing" Diamondback's information. After the

  Bakers' termination, T. Baker and J. Baker formed Kingdom Downhole Tools LLC, and

  have created marketing materials utilizing Diamondback's proprietary trade secrets and

  highly confidential information. Additionally, Ga. Martin admitted to Diamondback that R-

  P and NCS M-H paid T. Baker over a period of approximately six weeks, including his health

  insurance, for what Ga. Martin called "consulting." Upon information and belief, Ga. Martin

  was paying T. Baker for Diamondback's proprietary trade secret and confidential

  information and materials.


          On October 4, 2018, R-P's representative Ga. Martin conducted a telephone

  conversation with Diamondback's Derrek Drury, during which R-P informed Diamondback

  that it "owned" the subject matter of the '035 Patent by virtue of the exclusive nature of the

  Amended Patent License, and that R-P would never purchase or acquire Diamondback, and

  that there was nothing that Diamondback could do about it. (Drury Dec!., Ex. 1, 'Ill 0, Appx.

  007).


          Through the facts as summarized above, it is clear that R-P and its owner Ga. Martin,

  NCS M-H and NCSM, with their owner Defendant Nipper, have engaged in fraudulent and

  illegal conduct. First, before the first contact between Ga. Martin and Drury, NCS M-H

  targeted Diamondback for acquisition and/or takeover. Second, R-P fraudulently induced

  Diamondback to enter into the Patent License without disclosing to Diamondback that it

  could not act without NCS M-H's approval and authority, much less that R-P was controlled

  by NCS M-H. Third, R-P promised to Diamondback that it would itself provide a more


  ORIGINAL COMPLAINT - 9
  DM#383952
                                                                                            App. 010
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 13 of 134 PageID 1476
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 10 of 56




  robust offer to acquire Diamondback in exchange for a broadened definition of "Licensed

  Products" and the inclusion of the "Right of First Refusal" in the Amended Patent License.

  Fourth, only after R-P obtained the amendment to the Patent License did R-P disclose to

  Diamondback that its co-owner/parent company, NCS M-H was necessary to pursue

  acquisition and/or purchase of Diamondback. Finally, NCS M-H entered into the Letter of

  Intent with the sole purpose to access Diamondback's proprietary customer and sales trade

  secrets in an effort to steal Diamondback's largest customer and then force Diamondback

  out of the setting tool market.


         Defendants R-P, NCSM, NCS M-H, Ga. Martin, Gr. Martin, Nipper, with the

  assistance of T. Baker and J. Baker have engaged in concerted activity to steal

  Diamondback's trade secrets, perpetrate a fraud on Diamondback to induce Diamondback's

  agreement to the Patent License, the Amended Patent License, and to provide access to

  Diamondback's trade secrets under the false pretense of acquiring and/or purchasing

  Diamondback. Additionally, NCS M-H and its co-defendants tortiously interfered with

  Diamondback's prospective business relationship with Company A. R-P's actions in concert

  with its co-Defendants has resulted in the breach of the Patent License's "Confidentiality

  Provision," the July 25· 2018, Confidentiality Agreement, and render the Patent License void.

  Additionally, Defendants' conduct represents a violation of the Securities Act of 1934 (15

  U.S.C. § 78j & 17 C.F.R. § 240.1 Ob-5) because the fraud committed by Defendants was

  based on false representations regarding the R-P Defendants and the NCS Defendants

  acquiring the equity interests of Diamondback.



  ORIGINAL COMPLAINT- 10
  DM#383952
                                                                                           App. 011
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 14 of 134 PageID 1477
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 11 of 56




          Plaintiff originally filed a complaint with substantially similar allegations in the

  United States District Court for the Northern District of Texas, Fort Worth Division (Civil

  Action No. 4:18-cv-902-A). Thereafter, R-P filed a complaint in the Southern District of

  Texas, Houston division, alleging that by virtue of the Amended Patent License,

  Diamondback infringed the '035 Patent (Civil Action No. 4: 18-cv-04456). The parties

  agreed on January 8, 2019 to mutually dismiss those actions and attempt to resolve the parties

  competing claims. As a part of that agreement, the parties agreed that to avoid venue and

  jurisdiction disputes, any further action between the parties would be filed in the United

  States District Court for the Western District of Texas, Waco Division.


     I.        PARTIES

          1.     Diamondback is a Texas corporation with its headquarters and principal place

  of business located at 3824 Williamson Road, Crowley, TX 76036.

          2.     Defendant Repeat Precision, LLC is a Texas limited liability company with a

  principal place of business at 130 Northridge Road, Marble Falls, Texas, 78654, and may be

  served through its registered agent, NCS Multistage, LLC, c/o General Counsel, 19450 State

  Highway 249, Suite 200, Houston, Texas 77070.

          3.     Defendant NCS Multistage Holdings, Inc. is a Delaware corporation with a

  principal place of business at 19450 State Highway 249, Suite 200, Houston, Texas 77070.

  NCS Multistage Holdings, Inc. does not have a registered agent for service in the State of

  Texas, and therefore may be served at its principal place of business pursuant to the Federal




  ORIGINAL COMPLAINT- II
  DM#383952
                                                                                            App. 012
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 15 of 134 PageID 1478
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 12 of 56



  Rules of Civil Procedure, or by service on the Texas Secretary of State pursuant to the Texas

  Long Arm Statute.

         4.      Defendant NCS Multistage, LLC is a Texas limited liability company with a

  principal place of business at 19450 State Highway 249, Suite 200, Houston, Texas 77070,

  and may be served through its registered agent, Corporation Service Company, 211 E. 7th

  Street, Suite 620, Austin, Texas 78701.

         5.      Defendant Advent International Corporation is a Delaware corporation with a

  principal place of business at Prudential Tower 800 Boylston Street, Boston, Massachusetts,

  02199-8069. Plaintiff is not aware of any registered agent for service in Texas. Therefore,

  service may be made through the Secretary of State under the Texas Business Organizations

  Code§ 5.251.

         6.      Defendant RJ Machine Company, Inc. ("RJM") is a Texas corporation with a

  principal place of business at 130 Northridge Rd, Marble Falls, Texas, and may be served

  through its registered agent, Gary H. Martin, 130 Northridge Rd, Marble Falls, Texas, 78665.

         7.      Defendant Gary Martin is an individual residing, upon information and belief,

  in Marble Falls, Burnet County,Texas, and may be served personally where he may be found,

   pursuant to the Federal Rules of Civil Procedure.

         8.      Defendant Grant Martin is an individual residing, upon information and belief,

   in Marble Falls, Burnet County, Texas and may be served personally where he may be found,

  pursuant to the Federal Rules of Civil Procedure.




  ORIGINAL COMPLAINT- 12
   DM#383952
                                                                                           App. 013
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 16 of 134 PageID 1479
            Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 13 of 56




           9.       Defendant Robert Nipper is an individual residing, upon information and

  belief, in Houston, Harris County, Texas and may be served personally where he may be

  found, pursuant to the Federal Rules of Civil Procedure.

     II.          JURISDICTION AND VENUE

           I 0.     This is an action for trade secret misappropriation arising under Title 18 of the

  United States Code, declaratory judgment of non-infringement of a patent under 35 U.S.C.

  § I, et seq., and 28 U.S.C., § 2201, as well as various claims under the laws of the State of

  Texas.

           11.      This Court has original jurisdiction under 18 U.S.C. § 1836(c) and 28 U.S.C.

  § 1338,and Supplemental Jurisdiction of Plaintiffs claims under Texas Law pursuant to 28

  U.S.C. § 1367.

           12.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b), (c), (d)

  and/or 1400(b). On information and belief, Defendants conduct business in this District, at

  least a portion of the claims alleged in this Complaint arise in this District, and at least some

  of the acts of misappropriation, fraud, fraudulent inducement, fraudulent concealment,

  breach of contract, and tortious interference have taken place and are continuing to take place

  in this District.

           13.      Defendants are subject to this Court's general and specific personal jurisdiction

  because Defendants have sufficient minimum contacts within the State of Texas and this

  District, pursuant to due process and/or the Texas Long Arm Statute because Defendants

  purposefully avail themselves of the privileges of conducting business in the State of Texas

  and in this District, because Defendants are in the process of establishing a competing

  ORIGINAL COMPLAINT - 13
  DM#383952
                                                                                                 App. 014
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 17 of 134 PageID 1480
              Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 14 of 56




  enterprise, which is in the State of Texas, and based on fraudulent activities and breaches of

  contracts entered into in this District, and because Plaintiff's causes of action arise directly

  from Defendants' business transactions and other activities in the State of Texas and in this

  District. Additionally, Defendants are subject to this Court's jurisdiction because the Patent

  License requires that it be construed under the laws of the State of Texas, and was at least

  partially executed in this District. All of the claims herein are inextricably intertwined with

  the claims under 18 U.S.C. § 1836, et seq., which are under the original jurisdiction of the

  Federal Courts of the United States and specifically are subject to the jurisdiction in the

  Northern District of Texas.        Finally, because Defendants have committed acts of

  misappropriation in the Northern District of Texas, jurisdiction and venue are proper in this

  district.

          14.     Additionally, the parties have agreed that both jurisdiction and venue are

  proper in this District for the allegations asserted herein.

          15.     The subjects of the misappropriation include the customer sales and volume

  information, which are the trade secrets and confidential information provided in the secure

  data room under the LOI that Defendants entered into under false pretenses or as the result

  of fraudulent conduct by the Defendants. Additionally, other confidential and trade secret

   information obtained, upon information and belief, by Defendants through Plaintiffs former

  employee Trea H. Baker, was also misappropriated.               Additionally, the trade secrets

  Defendants have misappropriated relate directly to products sold by Plaintiff in interstate

  commerce.



  ORIGINAL COMPLAINT- 14
   DM#383952
                                                                                              App. 015
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 18 of 134 PageID 1481
             Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 15 of 56




     III.         BACKGROUND FACTS

            16.     The allegations set forth in paragraphs 1 - 14 and the Summary of Action are

  incorporated into the foregoing.

            17.     Diamondback was founded by Derrek Drury ("Drury") on July 12, 1999, and

  has become a leading source of setting tool and explosive setting tool technology in the

  drilling industry.

            18.     As part of its technology development, Diamondback's owner and former

  employees Jimmy L. Carr (deceased) and Trea H. Baker (terminated) developed a setting

  tool that resulted in the '035 Patent. The '035 Patent issued on November 7, 2017.

            19.     Shortly after the '035 Patent issued, on February 7, 2018, Clint Mickey

  ("Mickey"), R-P's Product Line Manager, contacted T. Baker via telephone, to inquire as to

  whether Diamondback was interested in licensing the '035 Patent. T. Baker followed up

  with an email to T. Baker and Drury referencing the call, and inviting Drury to contact Ga.

  Martin directly. (Email from T. Baker to Drury, Feb. 8, 2018, Exh. 13).

            20.     Upon information and belief, prior to Clint Mickey or anyone else from

  Defendants made contact with Diamondback personnel, the R-P Defendants and the NCS

  Defendants had determined that Diamondback was a target for acquisition and/or takeover.

            21.     On February 8, 2018, Drury responded to a follow-up email from T. Baker,

  stating that Diamondback would "not be licensing the product," but was "thinking about" R-

  P's proposal. (!d.).

            22.     Also on February 8, 2018, Drury called Ga. Martin to discuss R-P's proposal.

  During that call Ga. Martin averred that he owned a company called "Repeat Precision,"

  ORIGINAL COMPLAINT- 15
  DM#383952
                                                                                            App. 016
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 19 of 134 PageID 1482
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 16 of 56




  discussed R-P's international manufacturing capabilities, and discussed his company's

  composite frac plugs, which are marketed under the name "Purple Seal." During the call,

  Ga. Martin proposed coming to Diamondback's facility in Crowley, Texas, which Drury

  accepted, ostensibly to discuss a mutually beneficial business arrangement.

        23.     On February 16, Diamondback and R-P entered into a Mutual Confidentiality

  and Non-Disclosure Agreement. (Exh. 3).

         24.    On February 19, 2018, Ga. Martin, Gr. Martin, and Mickey visited

  Diamondback's Crowley headquarters, and met with Drury, T. Baker, and J. Baker. At the

  meeting Ga. Martin led off the meeting by explaining that R-P had begun the development

  of a "short disposable setting tool" in November 2017, and immediately stopped

  development after he discovered that Diamondback was the assignee on the '035 Patent,

  which led to the emai1s and telephone calls on February 7th and 8'h, respectively.

         25.    Also at the February 19, 2018, meeting, Ga. Martin proposed a deal through

  which R-P would manufacture the setting tools in its Mexico facility, would label all sales

  materials and packaging with Diamondback's brand, but promised that R-P would not

  manufacture power charges. However, upon information and belief, no Defendant currently

  holds sufficient licensing and approval to manufacture explosives of the type required to

  manufacture power charges for the Diamondback setting tools. Yet, during this initial face-

  to-face meeting, Ga. Martin accentuated the benefit to Diamondback through partnering with

  R-P to leverage R-P's manufacturing capabilities. Ga. Martin also represented to Drury that

  R-P could easily design around Diamondback's '035 Patent.



  ORIGINAL COMPLAINT- 16
   DM#383952
                                                                                         App. 017
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 20 of 134 PageID 1483
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 17 of 56




         26.    Ultimately, Drury committed to a license arrangement based on Ga. Martin's

  representation of his company's (R-P's) manufacturing capabilities, R-P-s threat to design

  around the '035 Patent, R-P's promise to sell all tools under the license with Diamondback

  power charges and igniters, the prospect of a substantial near-term market presence of

  Diamondback's patented setting tool with Diamondback's igniters and separately-patented

  power charges.

         27.        On March 16, 2018, R-P and Diamondback entered into the Patent

  Agreement, which includes a grant clause that reads "[Diamondback] hereby grants to

  [Repeat Precision] and its Affiliates during the Term an exclusive right and license under the

  Licensed Patents to make, have made, use, offer to sell, sell, import or export Licensed

  Products .... " (Exh. 4, § 2). At the time of the Patent Agreement, neither Ga. Martin, nor

  any other representative of R-P had disclosed to Diamondback that anyone other than Ga.

  Martin and Robert Nipper were the owners of R-P.          Had Drury known that R-P was

  controlled by NCS M-H, a publicly traded holding company that is owned and controlled by

  Advent International Corporation by virtue of a 2012 buyout ofNCS M-H, he would never

  have agreed to the terms of the Patent License.




  ORIGINAL COMPLAINT - 17
  DM#383952
                                                                                            App. 018
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                             Page 21 of 134 PageID 1484
              Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 18 of 56




            28.     The Patent Agreement defines "Confidential Information: as follows:

                "Confidential Information" means all non-public, confidential or proprietruy
 information electronic, written or oral, furnished by a Disclosing Pru'ly, directly or indirectly, to a
 Receiving Party, including but not limited to all contracts, fmancial information, engineering
 reports, environmental reports, land and lease information, technical and economic data, marketing
 terms ru1d arra11gements, knowledge, trade secrets, know-how and related infmmation such as pla11s,
 maps, drawings, field notes, sketches, photographs, computer records or software, specifications,
 models, pricing quotations or other information which is or may be either applicable to or related in
 any way to tile assets, business or affairs of tile Disclosing Party, together with all analyses,
 compilations, data studies or other documents prepared by tile Receiving Party containing or based
 upon, in whole or in part, information acquired by the Receiving Party. Confidential Information
 shall not include Nonproprietary Information.


   (Exh. 4, § 1).

            29.     The Patent Agreement also includes a confidentiality clause, which states as

   follows:
              8.1    Confidentiality Obligations. The parties acknowledges that in connection with this
        Agreement it will gain access to Confidential Information of the other pru'ly. As a condition to being:
        furnished with Confidential Information, parties agree, during the Term and for 1 years thereafter
        to:

                     (a)     not use the Disclosing Pa1'ly's Confidential Information other than as strictly
              necessary to exercise its rights and perform its obligations under this Agreement; and

                     (b)      maintain the Disclosing Party's Confidential Information in stlict confidence
              and, subject to the exceptions below, not disclose tl1e Disclosing Party's Confidential
              Information without the Disclosing Party's prior written consent, provided, however, the
              Receiving Party may disclose the Confidential Information to its Representatives who:

                            (i)     have a "need to know" for purposes of the Receiving Party's
                     performance, or exercise of its rights with respect to such Confidential Information,
                     under this Agreement;

                             (ii)    are aware of this restriction; and

                             (iii)   are t!Jemselves bound by confidentiality, provided further that the
                     Receivit1g Party shall be l'esponsible for en.s\li'ing its Representatives' coli1pliai1ce with,:
                     and shall be liable for any breach by its Representatives of, this section.

                           The Receiving Party shall use reasonable care, at least as protective as the
          efforts it uses with respect to its own confidential information, to safeguard the Disclosing
       _Partx's Confidential Information from use ordisclosure ()!her than as germitted hereb


   (!d.,~   8.1, Appx. 032- 33).


   ORIGINAL COMPLAINT- 18
   DM#383952
                                                                                                                    App. 019
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                                                                    Page 22 of 134 PageID 1485
                  Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 19 of 56




               30.           On or about March 22, 2018, Qrury became aware of a personal conduct issue

  related to T. Baker, which led to his termination from Diamondback. (Disciplinary Action

  Report toT. Baker, March 22, 2018, Exh. 14 (redacted)).

               31.           On March 28, 2018, Drury sent a subsequent email to the leadership of

  Diamondback, reiterating that it was unlawful to take any proprietary materials from

  Diamondback. J. Baker was included on that email:

   From:. Oerrek Drury
   Sent: Wednesday, March 28, 2018 12:49 Pflt1
   To: Tonya Cheek; Rob Andres; Ron Swiger; Justice Baker; Kim Bellah; Jeb Wright; N!chole Bucher; Kevin Carter; Taylor Davis
   Subject: Notification

   Please be advised that divulging or disseminating Dlamolldback Industries proprietary trade secrets, designs, prints, emails, sales numbers, or other such items to Individuals
   or companies outside the approval of the Owner of Diamondback is eKpressly prohibit. Such behavior or actions could lead to that individual being terminated and or
   prosecuted by law.

   Derrek Drury
   President
   Diamondback Industricos, Inc.
   3824 WilliamS<>n Road
   Crowley, TX 76036
   Offioo: 817-297-1059
   Cell: 817-480·2139
   derhl:dni.ry@dlamondbaddlJdustries.com



     ' m!l!tiiJl!!!
  (Email to Diamondback Personnel, March 28, 2018, Exh. 15).

               32.           On or about April 12, 2018, Drury discovered that J. Baker was sending emails

  toT. Baker that included trade secrets. J. Baker was terminated immediately. (Termination

  Notice of J. Baker, April12, 2018, Exh. 16).

               33.           At the time of his termination, J. Baker admitted to "stealing" Diamondback's

  proprietary information, including knowing that it was "wrong." Less than two weeks after

  J. Baker was terminated, Diamondback received a document created on April22, 2018 called

  "Kingdom Downhole Tools - Executive Summary." This document states clearly that it

  "contains confidential, trade-secret information," and states that Kingdom has "expertise in


  ORIGINAL COMPLAINT- 19
  DM#383952
                                                                                                                                                                              App. 020
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 23 of 134 PageID 1486
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 20 of 56




  automation of Power Charge manufacturing and perfecting the one-run tool design." (Exh.

  20 (redacted)). Both J. Baker and T. Baker are listed as managing members ofKingdome

  Downhole Tools, LLC, an entity formed on June 18, 2018. Any trade secret information in

  the possession of Kingdom, J. Baker, and/or T. Baker is, upon information and belief, the

  trade secret and/or highly confidential information of Diamondback.

         34.    On or about April 12, 2018, Ga. Martin offered to purchase Diamondback

  through R-P for $100,000,000.00, which Ga. Martin stated he could "pay in cash."

         35.    Drury rejected Ga. Martin's offer to purchase Diamondback, stating that he

  believed the value of the company well above $200,000,000.00. At this point, Ga. Martin

  disclosed, for the first time, that Advent International and Robert Nipper were "investors" in

  R-P, and that R-P required their approval to enter into any further discussions regarding

  acquisition of Diamondback.       At this point, Ga. Martin still had not discussed any

   involvement by Defendants NCSM or NCS M-H. (See Drury Dec!., Exh.          I,~   7 (redacted)).

         36.    After the rejection of the R-P offer, Diamondback entered into negotiations

  with another company ("Company B") for the sale of Diamondback for approximately

  $170,000,000.00. When Drury was about to sign a letter of intent with Company B, on May

   23, 2018, Ga. Martin reemerged, stating that the "hand cuffs were off' from his investors,

   and that he had approval to offer $170,000,000.00 to $180,000,000.00 for the purchase of

   Diamondback. (Drury Dec!., Ex.   I,~   6, Exh. 4).

         37.    On May 25, 2018, Drury cut off negotiations with Company B because of the

   perceived trusted relationship with Ga. Martin and Ga. Martin's renewed interest m

  acquisition for almost the same amount Diamondback was discussing with Company B.

  ORIGINAL COMPLAINT- 20
   DM#383952
                                                                                              App. 021
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 24 of 134 PageID 1487
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 21 of 56




         38.    As part of the new opening offer to Diamondback, Ga. Martin and R-P also

  proposed an amendment to the patent license agreement that included a Right of First Refusal

  ("ROFR"), which Ga. Martin stated that he needed to secure the needed funding for retooling

  and expansion ofR-P's manufacturing capabilities in its Mexico manufacturing facility.

         39.   The amendment also purported to expand the license grant, changing the

  definition of "Licensed Products" from "bridge plugs" to "electric wire line setting tool."

  (Amended Patent License, Exh. 6).

         40.   The Amended Patent Agreement, that includes the expanded definition of

  "Licensed Products" and the ROFR, does not recite any consideration for the amendment.

         41.   In fact, Ga. Martin presented the Amended Patent Agreement to Drury at a

  lunch on or about May 28, 2018, and actually discouraged him from seeking legal counsel,

  stating words to the effect of "your lawyers will just mess this up," and encouraging Drury

  to sign it on the spot, with no review by Diamondback's legal counsel.

         42.    Once R-P obtained Diamondback's execution of the Amended Patent

  Agreement, on May 30, 2018, Ga. Martin continued to discuss the acquisition of

  Diamondback with Drury.

         43.   On June 13,2018, Ga. Martin sent Drury a first draft of the LOI, which for the

  first time listed NCSM, a direct subsidiary of NCS M-H (a publicly traded company,

  NASDAQ: NDSM), as the real party in interest to any transaction. (Draft "Project 'Power'

  Term Sheet ("LOI"), June 13, 2018, Exh. 7). Ga. Martin explained to Drury when the LOI

  was delivered, that Defendant RJ Machine Company, Inc. ("RJM") was his company, and

  was 50% owner ofR-P, and NCS M-H owned the other 50% ofR-P. This was the first time

  ORIGINAL COMPLAINT- 21
  DM#383952
                                                                                           App. 022
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 25 of 134 PageID 1488
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 22 of 56



  that Ga. Martin, Gr. Martin, or R-P disclosed any ownership relationship between R-P and

  NCS M-H or NCSM.

         44.     After a single round of edits, Gr. Martin, general manager of R-P, sent an

  edited copy of the LOI to Drury for execution.

         45.     Despite concealing NCS M-H's role in the proposed acquisition of

  Diamondback, NCSM and R-P continued to pursue the acquisition, so ultimately Drury

  signed the LOI on behalf of Diamondback, on June 27,2018. (Executed LOI, June 27,2018,

  Exh. 17).

         46.     Diamondback agreed to continue acquisition discussions because of the

  relationship of trust and the confidence that Ga. Martin had cultivated regarding the potential

  success of R-P's acquisition and subsequent distribution of Diamondback's patented

  products with Diamondback's power charges and igniters. Additionally, Drury had yet to

  discovery the significant airworthiness issues of the Learjet 60 that Ga. Martin had sold to

  Drury. Additionally, Ga. Martin continued to assure Drury that the fact that NCS M-H was

   involved did not have any effect on the success of closing the deal.

         47.     Shortly after the LOI was signed, on or about July 5, 2018, Diamondback set

  up a secure data room that included most of Diamondback's technical, financial, and sales

  data so that NCS M-H could conduct due diligence to complete the acquisition of

  Diamondback. (Project Power Session Log, Exh. 18).

          48.    None of the information regarding Diamondback's technical specifications for

   products, including diamondback's charge formula, igniter technology, automated charge

  manufacturers, single run setting tool technology manufacturing specifications, testing data,

  ORIGINAL COMPLAINT - 22
   DM#383952
                                                                                             App. 023
Case 4:18-cv-00902-A Document 70 Filed 09/06/19               Page 26 of 134 PageID 1489
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 23 of 56




  customer data, customer identity, sales volume, pricing, or sales contacts information was or

  is publicly available, as evidenced by the need for a secure data room to provide Defendant

  NCS M-H and its affiliates, and representatives, including all named defendants in this

  lawsuit (excepting T. Baker and J. Baker) with access for the purposes of due diligence

  surrounding the acquisition.

          49.    On July 25, 2018, Diamondback and NCS M-H entered another

  Confidentiality Agreement (Project Power Confidentiality Agreement, July 25, 2018, Exh.

  8), which specifically named Defendants R-P and NCSM as "subsidiaries" to be bound by

  the provisions of that agreement. This additional confidentiality agreement did not supersede

  the Patent License Agreement confidentiality clause .. (Exh. 4, § 8.1 ).

          50.    Throughout the period of time between February 16, 2018 and July 25, 2018,

  the Patent Agreement prohibited the use of Diamondback's confidential information and

  trade secrets for any purpose other than the purpose of the Patent Agreement, which was to

  make, have made, use, sell, offer to sell, import, and export Licensed Products.

          51.    Diamondback's information in the secure data room was under confidentiality

  agreement either by the Patent Agreement and/or the Confidentiality Agreement at all times

   from February 16, 2018 through the present.

          52.    Neither Ernst & Young, nor Baker Botts, the two entities NCS M-H listed as

  their accounting and legal teams for the acquisition, ever contacted Diamondback for

  materials related to the acquisition, further indicating that Defendants proposed the LOI with

   fraudulent intent, to access Diamondback's trade secrets. In fact, between Ernst & Young



   ORIGINAL COMPLAINT - 23
   DM#383952
                                                                                            App. 024
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 27 of 134 PageID 1490
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 24 of 56




  and Baker Botts, the two companies spent only a combined sixteen ( 16) minutes in the secure

  data room. (Session Log, Exh. 18).

         53.    NCS M-H and its affiliates never intended to follow through with the

  acquisition of Diamondback.

         54.    Rather, Ga. Martin, Nipper, and other representatives of NCS M-H, NCSM,

  and R-P continually questioned Drury regarding his largest customers, sales volume, pricing,

  sales tactics, contacts, overhead, and technical information regarding power charges,

  igniters, and setting tools, none of which was publicly available.

         55.    On or about August 3, 2018, after NCS M-H's representatives had access the

  secure data room, Nipper approached Drury to tell him that NCS M-H and NCSM intended

  to meet Company A (Diamondback's largest customer) on August 6, 2018, ostensibly related

  to due diligence.

         56.    Drury refused to allow the meeting, because Nipper proposed to conduct the

  meeting without Drury or a Diamondback representative.

         57.    On August 10, 2018, Drury met with Company A's representatives in person.

  At the meeting, Company A confirmed that NCS M-H and NCSM had been in contact with

  some of Company A's representatives for the purpose of negotiating an exclusive contract

  whereby NCSM would, upon information and belief, supply power charges, setting tools,

  and igniters to Company A, to the exclusion of Diamondback.

         58.    Upon information and belief, from August 10, 2018 until approximately mid-

  September 2018, Defendants NCS M-H, NCSM, and R-P continued to attempt to negotiate



  ORIGINAL COMPLAINT- 24
  DM#383952
                                                                                          App. 025
Case 4:18-cv-00902-A Document 70 Filed 09/06/19           Page 28 of 134 PageID 1491
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 25 of 56



  with Company A in an effort to negotiate an exclusive distribution agreement in which

  Diamondback would be excluded.

         59.    From July 26, 2018, until Defendants NCS M-H and its affiliates (including

  NCSM and R-P) had access to Diamondback's trade secrets, that Ga. Martin also admitted

  to having paid six weeks ofT. Baker's salary, including going as far as adding T. Baker to

  his company health insurance plan.

         60.    Having effectively raided Diamondback's proprietary information through the

  guise of acquisition, on September 10, 2018, informed Diamondback that it was no longer

  pursuing the acquisition. (Letter to Ryan Hummer, August 29, 2018, Exh. 10).

         61.    NCS M-H did not disclose the complete relationship to between NCS M-H,

  NCSM, Ga. Martin, and R-P until June 2018. (Amended and Restated Company Agreement

  of Repeat Precision, LLC, February 1, 2017, ("R-P Company Agreement") Exh. 19).

         62.    Upon information and belief, Ga. Martin was also paying T. Baker for

  Diamondback's proprietary information regarding Diamondback's setting tool, igniter, and

  power charge technology.

         63.    In July 2018, Drury became aware that T. Baker had begun Kingdom

  Downhole Tools, and is planning to enter the market as a competitor using the technology

  and materials stolen from Diamondback. (Kingdom Downhole Tools Request for Financing

  ("Prospectus"), [undated], Exh. 20 (redacted)). In fact, Kingdom Downhole Tools LLC was

  formed on June 18,2018, with filing number 803046167, listing both Justice Baker and Trea

  Baker as Managing Members. (Kingdom Downhole Tools, LLC Certificate of Formation,

  June 18, 2018, Exh. 21).

  ORIGINAL COMPLAINT - 25
  DM#383952
                                                                                        App. 026
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 29 of 134 PageID 1492
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 26 of 56




          64.     In this document, T. Baker seeks financing for his company, which states that

   Kingdom Downhole Tools intends to enter the market in each of the areas that Diamondback

   is an established market presence, in direct competition with Diamondback.

          Competition
          Power Charges

          There are currently only two major competitors with power charges one containing 60%
          of the market and the other at 30% of the market.

          Setting Tools

          There is only one setting tool manufacturer of the one run type of setting tools.

          Why Us?

          We provide an extensive background in downhole tool manufacturing. We are the chief
          designer of the first ever one run setting tool the market has ever seen. We also have
          designed and approved for production the first automation system for Power Charge
          manufacturing. We operate under Christian principles and ethics.
  !d.

          65.     On September 11, 2018, Nipper informed Drury that NCSM was willing to

  terminate the ROFR, apparently believing that with the R-P exclusive patent license and an

   exclusive distribution deal with Company A, Defendants NCSM and NCS M-H had

   effectively usurped Diamondback's market value by conning Drury to grant the exclusive

   Patent Agreement and entering into the disingenuous LOI to acquire Diamondback. (Exh.

   12).

          66.     Later, on September 26, 2018, Ori Lev, an NCSM employee confirmed to

   counsel for Diamondback that NCSM would terminate the ROFR, but refused to revisit the

  other terms of the Patent Agreement. (Email from Ori Lev to Todd Blumenfeld, Sept. 26,

  2018, Exh. 22).
  ORIGINAL COMPLAINT - 26
   DM#383952
                                                                                               App. 027
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 30 of 134 PageID 1493
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 27 of 56




        67.     Once Company A realized thatNCSM, NCS M-H, and R-P were going behind

  Diamondback's back in attempting to negotiate with Company A, Company A refused to

  continue to negotiate with Defendants.     Subsequently, on October 4, 2018, Ga. Martin

  informed Drury that Defendants "owned Diamondback's IP," and refused to amend the

  Amended Patent Agreement to remove the ROFR.

  IV. SUMMARY OF BACKGROUND FACTS

         68.    Based on the foregoing, it is clear that Defendant R-P, together with its

  members RJ Machine Company, Inc., and NCS M-H, and its managers Ga. Martin and Gr.

  Martin, sought to defraud Diamondback from the initial discovery that Diamondback owned

  patented technology related to disposable setting tool technology.

               a. Gary Martin, Grant Martin, and R-P

         69.    Upon information and belief, Ga. Martin used terminated employees T. Baker

  and J. Baker to obtain Diamondback's proprietary trade secret information.

         70.    Other than the initial meeting with Diamondback during which Ga. Martin

  stated that R-P had begun development of a single-run setting tool, R-P has never shown that

  it had performed any research and development on single-run setting tools.

         71.    Defendants Ga. Martin (by himself and through RJM), Gr. Martin, and R-P

  (collectively, the "R-P Defendants") orchestrated a scenario by which Diamondback was led

  to believe he was being courted for acquisition by R-P, when in fact it was a publicly traded

  company (NCS M-H) that was behind the acquisition.

         72.    Upon information and belief, Ga. Martin and Nipper constructed the ruse of

  acquisition to obtain the rights to Diamondback's '035 Patent.

  ORIGINAL COMPLAINT- 27
  DM#383952
                                                                                           App. 028
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 31 of 134 PageID 1494
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 28 of 56




         73.     The deception continued after the original Patent Agreement, with Ga. Martin

  seeking to expand the definition of "Licensed Products" to include all wire line setting tools,

  rather than just "bridge plugs," all while maintaining the guise of acquisition.          This

  amendment, made without any consideration to Diamondback, was entered into, upon

  information and belief, to allow Defendants to sell setting tools with non-Diamondback

  charges and igniters, which was the entire purpose of the original deal with R-P.

          74.    Meanwhile, Ga. Martin built further on the trusting relationship he had

  developed with Drury by convincing Drury to purchase a plane that was not airworthy, much

  less in "tip top" shape.

          75.    After Diamondback terminated T. Baker and J. Baker, Ga. Martin sought to

  pay T. Baker for the proprietary information that T. Baker and J. Baker stole from

  Diamondback in the wake ofT. Baker's departure, and that T. Baker and J. Baker were and

  are attempting to use to compete directly with Diamondback.

          76.    Ga. Martin effectively concealed the fact that he was, in fact, an agent working

  on behalf ofNCS M-H the entire time.

          77.    Once NCS M-H, NCSM, and the R-P Defendants had effectively raided the

  trade secret coffers of Diamondback, believing his corporate raid was complete, he

  completely turned on Drury and Diamondback, telling Drury that he "owned"

   Diamondback's technology.

          78.    Gr. Martin is the general manager ofR-P, and as such, orchestrated the signing

   and made representations regarding the Patent Agreement and Amended Patent Agreement,

   as well as the acquisition, that he knew to be false.

   ORIGINAL COMPLAINT - 28
   DM#383952
                                                                                             App. 029
Case 4:18-cv-00902-A Document 70 Filed 09/06/19            Page 32 of 134 PageID 1495
             Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 29 of 56




         79.     Gr. Martin worked with Ga. Martin to secure the data from Diamondback

  regarding Company A and Diamondback's other customers, so that once NCS M-H, NCSM,

  and R-P had acquired the exclusive license, as well as Diamondback's proprietary sales,

  financial, and technical data, Diamondback was no longer needed, and publicly traded NCS

  M-H could pursue new markets without public disclosure. Ga. Martin, Gr. Martin, and R-P

  were willing and complicit partners in this scheme to destroy Diamondback to Defendants'

  benefit.

         b.      Advent, NCS M-H, NCSM, and Robert Nipper

         80.     At all times from the first contact by Ga. Martin, Defendants Advent, NCS M-

  H, NCSM, and Nipper (collectively the "NCS Defendants") were involved in this scheme to

  defraud Diamondback by using the R-P Defendants as front men to obtain the exclusive

  patent license, at which point Diamondback was so far down the road of acquisition it had

  no choice but to cooperate with the NCS Defendants. Defendant Advent, at all times was in

  control of the NCS Defendants, as evidenced by Ga. Martin's statement to Drury that he

  could not make an offer over $100,000,000.00 without permission from Advent and NCS.

  According to public records, Advent owns 66.67% ofNCS M-H stock, and Advent and NCS

  M-H share at least one common director.

         81.     Yet the NCS Defendants never intended to acquire Diamondback, as

  evidenced by the fact that neither Ernst & Young nor Baker Botts ever so much as contacted

  Diamondback, and accessed the Secure Data Room for no more than sixteen minutes

  combined.



  ORIGINAL COMPLAINT- 29
  DM#383952
                                                                                         App. 030
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 33 of 134 PageID 1496
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 30 of 56




          82.      The facts as a whole demonstrate that the NCS Defendants and R-P Defendants

   worked in concert at every step to:

                I) Obtain the exclusive license agreement;

                2) Expand the exclusive license agreement to exclude the requirement of using

                   Diamondback's power charges and igniters;

                3) Under the ruse of acquisition, obtain Diamondback's technical specifications

                   for manufacture, sale, and distribution of the licensed technolo.gy; then

                4) Unceremoniously cast Diamondback aside once all of Diamondback's useful

                   technology and trade secrets were in the NCS Defendants' possession.

          83.      The NCS Defendants' intent in its entire relationship with Diamondback has

   been to take all information and trade secrets of value and to supplant Diamondback in the

   marketplace, through nothing more than deception and fraud.

        CLAIM I- THE R-P DEFENDANTS' MISAPPROPRIATION OF TRADE
                    SECRETS UNDER 18 U.S.C. § 1836, et seq.

          84.      The allegations set forth in paragraphs I -83 and the Summary of Action are

   incorporated herein.

          85.      Ga. Martin, RJM, Gr. Martin, and R-P obtained access to Diamondback's trade

   secrets through false pretenses of the Patent Agreement and the Letter ofintent by NCS M-

   H, which Defendants led Diamondback to believe were in furtherance of Defendants' efforts

   to acquire Diamondback.

          86.      Plaintiffs trade secrets include the proprietary technical, sales, and financial

   information that Diamondback uses to build and sell its products in the marketplace.


   ORIGINAL COMPLAINT - 30
   DM#383952
                                                                                               App. 031
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                 Page 34 of 134 PageID 1497
             Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 31 of 56




            87.   Plaintiff's trade secrets explicitly include Plaintiff's compilations of client

   information, including, but not limited to, data regarding Diamondback's sales history (both

  as a whole and to individual customers), Diamondback's sales of individual products,

  Diamondback's technical product specifications, including tolerances, manufacturing data,

  charge formula, investment history, data regarding past investment performance, data

  regarding Plaintiff's clients' investments, including the ability of clients to invest, Plaintiff's

  methods, techniques, processes, and procedures pursuant to 18 U.S.C. § 1839(3) among

  others.

            88.   Plaintiff has taken reasonable measures to protect the secrecy of its trade

   secrets, including, but not limited to, limiting access to financial information, technical

   specifications for the manufacture of Diamondback's products, sales volume and

   information, and the formula for Diamondback's power charge. Access was limited for each

   of the above categories to the officers of the company and selected employees in each area

   of the business that had a "need to know." Diamondback's measures surpassed "reasonable,"

   in fact, as evidenced by the establishment of the secure data room, which prohibited any

   download or electronic copying of the infonnation contained therein.                 Officers of

   Diamondback and the select employees with a "need to know" had to sign hard-copy

   information in- and out- of locked files, and could only access the proprietary information

   with their own specific passwords. Additionally, Diamondback maintains the trade secrets,

   including, but not limited to, the power charge formula, in a secure share file with access

   restricted to officers of the company and specific individuals with a "need to know." The



   ORIGINAL COMPLAINT- 31
   DM#383952
                                                                                                 App. 032
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 35 of 134 PageID 1498
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 32 of 56




  power charge formula is also kept in what Diamondback refers to as the "Sacred Book,"

  which is kept in the Vice President of Accounting's locked office.

         89.     Plaintiff is the owner of the trade secrets now in the possession of the R-P

  Defendants, as the term "owner" is defined in 18 U.S.C. § 1839(4).

         90.     The information in the R-P Defendants' possession as described herein derives

  independent economic value, both actual and potential, from not being generally known to,

  and not readily ascertainable through proper mdms by, another person who can obtain

  economic value from the disclosure or use of the information, pursuant to 18 U.S.C. §

   1839(3)(B).

         91.     The R-P Defendants misappropriated Plaintiffs trade secrets, at least because

  the R-P Defendants used the trade secrets of Diamondback without any consent express or

  implied- and the Diamondback trade secrets were acquired under circumstances giving rise

  to a duty to maintain the secrecy of the trade secrets and limit the use of the trade secrets,

  and, in the case of information obtained from T. Baker, was derived from or through a person

  who owed a duty to Diamondback to maintain the secrecy of the trade secrets and limit the

  use of the trade secrets.

         92.     The R-P Defendants remain in possession of Diamondback's trade secrets, and

  are attempting to use them in a way that is harmful to Diamondback and for the financial

  gain of the R-P Defendants.

         93.     The R-P Defendants acquired Plaintiffs trade secrets through theft,

  misrepresentation, and based at least upon their breach of their duty to maintain the secrecy

   of Plaintiffs trade secrets. The R-P Defendants breached their duty under the July 25, 2018,

   ORIGINAL COMPLAINT- 32
   DM#383952
                                                                                            App. 033
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 36 of 134 PageID 1499
             Case 6:19-cv-00034-ADA Document 1 Filed 02/03119 Page 33 of 56




  Confidentiality Agreement and the Confidentiality Clause of the Patent Agreement at least

  by their use of the trade secrets to contact Company A - Diamondback's largest customer -

  to attempt to enter into an exclusive distribution agreement with Company A to the exclusion

  of Diamondback. This unauthorized contact was a use of Diamondback's trade secrets that

  was not authorized under either the Patent Agreement or the July 25, 2018, Confidentiality

  Agreement, because the trade secrets misappropriated were not necessary to practice the

  license.

         94.     The R-P Defendants also, upon information and belief, misappropriated

  Plaintiff's trade secrets by paying T. Baker for information about Diamondback products

  and trade secret technology and information after T. Baker's termination from Diamondback,

  because the trade secrets were obtained from a person (T. Baker) who either used improper

  means to acquire the trade secret, or owed a duty to the person (Diamondback) seeking relief

  to maintain the secrecy of the trade secrets or limit the use of the trade secrets or both.

         95.     Plaintiff has been harmed by the R-P Defendants' misappropriation of

  Plaintiff's trade secrets, and, pursuant to law, is entitled to both monetary and injunctive

  relief, including damages for actual loss by Plaintiff and damages- including disgorgement

  - for unjust enrichment caused by the misappropriation that is not included in a claim for

  actual loss, or at a minimum, a reasonable royalty for the R-P Defendants' misappropriation.

         96.     The R-P Defendants' misappropriation of Plaintiffs trade secrets was willful

  and malicious. To the extent that the other Defendants have acted jointly and in concert with

  the R-P Defendants, they too are liable for misappropriation of trade secrets.



  ORIGINAL COMPLAINT - 33
  DM#383952
                                                                                                App. 034
Case 4:18-cv-00902-A Document 70 Filed 09/06/19               Page 37 of 134 PageID 1500
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 34 of 56




          CLAIM II- MISAPPROPRIATION OF TRADE SECRETS AGAINST THE
                NCS DEFENDANTS UNDER 18 U.S.C. § 1836, et seq.

         97.     The allegations set forth in paragraphs 1 - 96 and the Summary of Action are

  incorporated herein.

         98.     The NCS Defendants obtained access to Diamondback's trade secrets through

  false pretenses of pretending to be in pursuit of acquiring Diamondback, a ruse perpetrated

  by entering into the Patent Agreement and the Letter of Intent by NCS M-H to acquire

  Diamondback. Upon information and belief, the NCS Defendants were fully aware of Ga.

  Martin's and the other R-P Defendants' efforts from the earliest contact that R-P made with

  Diamondback.

         99.     Plaintiff's trade secrets include the proprietary technical, sales, and financial

  information that Diamondback uses to build and sell its products in the marketplace.

         100.    Plaintiff's trade secrets explicitly include Plaintiff's compilations of client

  information, including, but not limited to, data regarding Diamondback's sales history (both

  as a whole and to individual customers), Diamondback's sales of individual products,

  Diamondback's technical product specifications, including tolerances, manufacturing data,

  charge formula, investment history, data regarding past investment performance, data

  regarding Plaintiff's clients' investments, including the ability of clients to invest, in

  Plaintiff's methods, techniques, processes, and procedures pursuant to 18 U.S.C. § 1839(3)

  among others.

          101.   Plaintiff has taken reasonable measures to protect the secrecy of its trade

   secrets, including, but not limited to, limiting access to financial information, technical


  ORIGINAL COMPLAINT - 34
   DM#383952
                                                                                              App. 035
Case 4:18-cv-00902-A Document 70 Filed 09/06/19               Page 38 of 134 PageID 1501
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 35 of 56




  specifications for the manufacture of Diamondback's products, sales volume and

  information, and the formula for Diamondback's power charge. Access was limited for each

  of the above categories to the officers of the company and selected employees in each area

  of the business that had a "need to know." Diamondback's measures surpassed "reasonable,"

  in fact, as evidenced by the establishment of the secure data room, which prohibited any

  download or electronic copying of the information contained therein.              Officers of

  Diamondback and the select employees with a "need to know" had to sign hard-copy

  information in- and out- of locked files, and could only access the proprietary information

  with their own specific passwords. Additionally, the trade secrets, including the power

  charge formula, are kept in a secure share file with access restricted to officers of the

  company and specific individuals with a "need to know." The power charge formula is also

  kept in what Diamondback refers to as the "Sacred Book," which is kept in the Vice President

  of Accounting's locked office.

         102.      Plaintiff is the owner of the trade secrets in the possession of the NCS

  Defendants, as the term "owner" is defined in 18 U.S. C. § 1839(4).

         103.      The information in the NCS Defendants' possession as described herein

  derives independent economic value, both actual and potential, from not being generally

  known to, and not readily ascertainable through proper means by, another person who can

  obtain economic value from the disclosure or use of the information, pursuant to 18 U.S.C.

   § 1839(3)(8).

         104.      The NCS Defendants misappropriated Plaintiffs trade secrets, at least because

  the NCS Defendants used the trade secrets of Diamondback without any consent - express

  ORIGINAL COMPLAINT- 35
  DM#383952
                                                                                            App. 036
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 39 of 134 PageID 1502
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 36 of 56




   or implied - and the Diamondback trade secrets were acquired under circumstances giving

   rise to a duty to maintain the secrecy ofthe trade secrets and limit the use ofthe trade secrets,

   and, in the case of information obtained from T. Baker, was derived from or through a person

  who owed a duty to Diamondback to maintain the secrecy of the trade secrets and limit the

   use of the trade secrets.

          105.   The NCS Defendants, upon information and belief, remain in possession of

   Diamondback's trade secrets, and are attempting to use them in a way that is harmful to

   Diamondback and for the NCS Defendants' personal financial gain.

          106.   The NCS Defendants acquired Plaintiffs trade secrets through theft,

   misrepresentation, and based at least upon their breach of their duty to maintain the secrecy

   of Plaintiffs trade secrets. The NCS Defendants breached their duty under the July 25, 2018,

   Confidentiality Agreement and the Confidentiality Clause of the Patent Agreement at least

   by their use of the trade secret to contact Company A- Diamondback's largest customer-

   to attempt to enter into an exclusive distribution agreement with Company A to the exclusion

   of Diamondback. This unauthorized contact was a use of Diamondback's trade secrets that

   was not authorized under either the Patent Agreement or the July 25, 2018, Confidentiality

   Agreement, and was therefore prohibited by both agreements.

          107.   The NCS Defendants also, upon information and belief, misappropriated

   Plaintiffs trade secrets by obtaining the trade secrets obtained by one or more of the R-P

   Defendants through the R-P Defendants paying T. Baker for information about

   Diamondback products after T. Baker's termination from Diamondback, because the trade

   secrets were obtained from a person (T. Baker) who either used improper means to acquire

   ORIGINAL COMPLAINT - 36
   DM#383952
                                                                                                App. 037
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 40 of 134 PageID 1503
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 37 of 56




  the trade secrets, or owed a duty to the person (Diamondback) seeking relief to maintain the

  secrecy of the trade secrets or limit the use of the trade secret or both.

          108.   Plaintiff has been harmed by the NCS Defendants' misappropriation of

  Plaintiff's trade secrets, and pursuant to law, is entitled both monetary and injunctive relief,

  including damages for actual loss by Plaintiff and damages for unjust enrichment- including

  disgorgement - caused by the misappropriation that is not included in a claim for actual loss,

  or at a minimum, a reasonable royalty for the NCS Defendants' misappropriation.

          109.   The R-P Defendants' misappropriation of Plaintiff's trade secrets was willful

  and malicious. To the extent that the other Defendants have acted jointly and in concert with

  the R-P Defendants, they too are liable for misappropriation of trade secrets.

                          CLAIM III- FRAUD BY THE R-P DEFENDANTS

          110.   The allegations set forth in paragraphs 1 - 109 and the Summary of Action are

   incorporated herein.

          111.   The R-P Defendants represented to Plaintiff that Defendants had the ability to

   purchase Plaintiff and all of its assets, including Plaintiff's trade secret setting tool

  technology.

          112.   The R-P Defendants knew that Plaintiff would be unwilling to disclose its trade

   secret information unless it believed that Defendants were honest, good-faith potential

   purchasers of Plaintiff and its assets.

          113.   The R-P Defendants falsely represented to Plaintiff that they intended to

   purchase Plaintiff in order to induce Plaintiff to enter into the Amended Patent Agreement

   first, and then disclose its trade secret as described above in Claim I. This information was

   ORIGINAL COMPLAINT - 37
   DM#383952
                                                                                              App. 038
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 41 of 134 PageID 1504
              Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 38 of 56




   material to Plaintiff because Plaintiff would not have entered into the Amended Patent

   Agreement or disclosed its sales, financial information, or technology to Defendants except

   to demonstrate its value in the marketplace. But for its belief that the R-P Defendants were

   evaluating Plaintiff with the intention of purchasing the entire company as a going concern,

   Plaintiff would not have disclosed its valuable confidential information to Defendants.

          114.    Defendants' representation of its ability to purchase Plaintiff was a false

   statement merely designed to induce Plaintiff to disclose its valuable information. Defendant

   was, in fact, either not willing or not able to close on the purchase of Plaintiff because

   Defendants are an affiliate of NCS Multistage Holdings, Inc., a publicly traded company,

   and could therefore not acquire Plaintiffs on the timeline represented or without additional

   hurdles.

          115.    The R-P Defendants made these false representations knowing them to be false

   and without any intention to perform as promised.

          116.    Because of the R-P Defendants' fraud, Plaintiff has been injured in an amount

   of at least $100,000,000.00, and likely much more.

          117.    Furthermore, Plaintiffs injury resulted from Defendants' actual fraud, gross

   negligence, or malice, which entitles Plaintiff to exemplary damages under Texas Civil

   Practice & Remedies Code Section 41.003(a).          Moreover, Defendant violated Texas

   Business & Commerce Code Section 27.01 with actual awareness of the falsity of

   Defendant's representations, which     IS   an additional basis for Plaintiffs recovery of

   exemplary damages.        Accordingly, Plaintiff seeks to recover exemplary damages for

   Defendants' actual fraud and malice.

   ORIGINAL COMPLAINT - 38
   DM#383952
                                                                                             App. 039
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                 Page 42 of 134 PageID 1505
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 39 of 56




                         CLAIM IV- FRAUD BY THE NCS DEFENDANTS

          118.   The allegations set forth in paragraphs 1 - 117 and the Summary of Action are

  incorporated herein.

          119.   The NCS Defendants represented to Plaintiff that Defendants had the ability

  to purchase Plaintiff and all of its assets.

          120.   The NCS Defendants knew that Plaintiff would be unwilling to disclose its

  trade secret information unless it believed that Defendants were honest, good-faith potential

  purchasers of Plaintiff and its assets.

          121.   The NCS Defendants falsely represented to Plaintiff that they intended to

   purchase Plaintiff in order to induce Plaintiff to disclose its trade secret as described above

   in Claim II. This information was material to Plaintiff because Plaintiff would not have

  disclosed its sales, financial information, or technology to Defendants except to demonstrate

  the information's value in the marketplace. But for its belief that the NCS Defendants were

   evaluating Plaintiff with the intention of purchasing the entire company as a going concern,

  Plaintiff would not have disclosed its valuable confidential information to the NCS

   Defendants.

          122.   Defendants' representation of its ability to purchase Plaintiff was a false

   statement merely designed to induce Plaintiff to disclose its valuable information. The NCS

   Defendants were, in fact, either not willing or not able to close on the purchase of Plaintiff

   and have yet to demonstrate that they had the approval for such a large acquisition by either

   their board of directors, their shareholders, or both, and could therefore not acquire Plaintiffs

   on the time line represented or without additional hurdles, if at all.

   ORIGINAL COMPLAINT - 39
   DM#383952
                                                                                                App. 040
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 43 of 134 PageID 1506
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 40 of 56




          123.   The NCS Defendants made these false representations knowing them to be

  false and without any intention to perform as promised.

          124.   Upon information and belief, the NCS Defendants used the R-P Defendants,

  none of whom are publicly traded, as their agent to skirt one or more securities laws regarding

  acquisitions of other companies.

          125.   Because of the R-P Defendants' fraud, Plaintiff has been injured in an amount

  of at least $100,000,000.00, and likely much more.

          126.   Furthermore, Plaintiffs injury resulted from Defendants' actual fraud, gross

  negligence, or malice, which entitles Plaintiff to exemplary damages under Texas Civil

  Practice & Remedies Code Section 41.003(a).           Moreover, Defendant violated Texas

  Business & Commerce Code Section 27.01 with actual awareness of the falsity of

  Defendant's representations, which 1s an additional basis for Plaintiffs recovery of

  exemplary damages.        Accordingly, Plaintiff seeks to recover exemplary damages for

  Defendants' actual fraud and malice.

                  CLAIM V- FRAUDULENT INDUCEMENT RELATED
                            TO THE PATENT LICENSE

          127.   The allegations set forth in paragraphs 1- 126 and the Summary of Action are

   incorporated herein.

          128.   Defendant Ga. Martin, operating on behalf of the R-P Defendants and the NCS

  Defendants, represented to Diamondback that Ga. Martin owned R-P. Then, on March 9,

  2018, Ga. Martin, via text message, informed Drury that "Robert [Nipper] owns the other

  half of the repeat company!' (Exh. 5, p. 30/186).


   ORIGINAL COMPLAINT- 40
   DM#383952
                                                                                             App. 041
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 44 of 134 PageID 1507
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 41 of 56




          129.   This misrepresentation of the actual ownership of R-P was material because

  Drury would have never entered into a patent license with R-P had he known that R-P was

  not only not owned by Ga. Martin and Nipper at all, but that, in fact, NCS M-H-a publicly

  traded company backed by an international fund-owned fifty percent (50%) of R-P and

   controlled the company by virtue of holding two of three seats on R-P's board of directors.

          130.   The representations by Ga. Martin that Ga. Martin and Nipper each owned fifty

   percent (50%) ofR-P were false, because the Amended and Restated Company Agreement

   ofR-P shows that NCS M-H, as opposed to Nipper, owns 50% ofR-P.

          131.   Ga. Martin knew when he made the statement regarding Nipper's personal

   ownership that the statement was false.

          132.   Ga. Martin made the representation with the intent that Drury act on the

   representation, because Ga. Martin knew that Drury was very selective about the persons

   and/or businesses with whom he did business, and he wanted Drury to believe that he was

   merely transacting with a friend, as opposed to a publicly traded company.

          133.   Drury and Diamondback relied on the representation by entering into the

   Patent License with R-P.

          134.   Drury's reliance on the representation caused Diamondback injury because it

   entered Diamondback into a purportedly binding agreement that granted the exclusive rights

   related to the '035 Patent to a company that Drury did not know was in control of R-P, to

   wit, NCS Multistage Holdings, Inc.




   ORIGINAL COMPLAINT - 41
   DM#383952
                                                                                           App. 042
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 45 of 134 PageID 1508
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 42 of 56




     CLAIM VI- FRAUDULENT INDUCEMENT RELATED TO THE AMENDED
                          PATENT LICENSE

         135.   The allegations set forth in paragraphs 1- 134 and the Summary of Action are

  incorporated herein.

         136.   After Diamondback and R-P entered into the Patent License, Defendant Ga.

  Martin, operating on behalf of the R-P Defendants and the NCS Defendants, represented to

  Diamondback that R-P needed to amend the Patent License to broaden the definition of

  "Licensed Products" from "bridge plugs" to "electric wireline setting tools" and to include a

  "Right of First Refusal" in the Patent License. Ga. Martin represented that the amendment
                                                               /
  was needed because R-P intended to acquire Diamondback, so R-P needed the ability to

  match any terms proffered by a third party.

         137.   This representation that R-P intended to acquire Diamondback was material

  because Drury would have never agreed to the Amended Patent License with R-P had he

  known that R-P did not have the ability to acquire Diamondback due to its control by a

  publicly traded company (Defendant NCS M-H), or that neither the R-P Defendants nor the

  NCS Defendants had any genuine interest in acquiring Diamondback at all.

         138.   The representations by Ga. Martin that R-P intended to acquire Diamondback

  were false, at least because R-P did not have the ability to consummate a transaction to

  acquire Diamondback. Per Ga. Martin, NCS M-H would have to be the acquiring entity-a

  fact only fully disclosed to Diamondback at the provision of the first draft of the LOI (June

   13, 2018), which was only after the Amended Patent License was executed (May 30, 2018).

  (Exh. 7).


  ORIGINAL COMPLAINT- 42
  DM#383952
                                                                                           App. 043
Case 4:18-cv-00902-A Document 70 Filed 09/06/19               Page 46 of 134 PageID 1509
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 43 of 56




          139.   Ga. Martin knew when he made the statement regarding R-P's acquisition

  Diamondback that the representation to that effect was false, and such act represents a false

  promise of future performance.

          140.   Ga. Martin made the representation with the intent that Drury act on the

  representation, because Ga. Martin wanted to have an exclusive license not only on bridge

  plugs, but also on all electric wire line setting tools that would otherwise infringe the claims

  of the '03 5 Patent.

          141.   Drury and Diamondback relied on the representation by entering into the

  Amended Patent License with R-P.

          142.   Drury's reliance on the representation caused Diamondback injury because it

   induced Diamondback to enter into a purportedly binding agreement with R-P that granted

  the exclusive rights to R-P and NCS M-H (by virtue of affiliation) that diminish the value of

  Diamondback and foreclose Diamondback's ability to enter into other licenses with third

  parties for products within the scope of the claims of the '035 Patent.

    CLAIM VII- TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
      RELATIONSHIPS BY THE R-P DEFENDANTS AND NCS DEFENDANTS

          143.   The allegations set forth in paragraphs 1- 142 and the Summary of Action are

   incorporated herein.

          144.   Plaintiff had an ongoing business relationship with Company A.

          145.   Company A was Plaintiffs largest customer.




   ORIGINAL COMPLAINT - 43
   DM#383952
                                                                                              App. 044
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 47 of 134 PageID 1510
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 44 of 56




         146.    The NCS and R-P Defendants were aware, through access to Plaintiffs trade

  secrets as described in the foregoing paragraphs, that Plaintiff had a substantial and ongoing

  business relationship with Company A.

         147.    The R-P and NCS Defendants deliberately misled Plaintiff in order to procure

  Plaintiffs trade secrets and use the misappropriated information to attempt to prospect

  Company A for business and divert that business away from Plaintiff.

         148.    Defendants' conduct was independently tortious because it constituted fraud,

  and violated the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., and the Tex. Bus. &

  Comm. Code§ 27.01, et seq.

         149.    Defendants' interference attempted to divert sales that Plaintiff would have

  otherwise made, thus causing Plaintiff to suffer actual damages in the form of a damaged

  business relationship, loss of value caused by diminished good will.

          150.   Plaintiff further seeks exemplary damages for Defendants' fraud and actual

  malice as it relates to Defendants' tortious interference between Plaintiff and Company A.

   CLAIM VIII- CIVIL VIOLATION OF THE COMPUTER FRAUD & ABUSE ACT
     18 U.S.C. § 1030, BY THE R-P DEFENDANTS AND THE NCS DEFENDANTS

          151.   The allegations set forth in paragraphs 1 - 150 and the Summary of Action are

   incorporated herein.

          152.   The NCS Defendants, as well as their affiliates and representatives, including

  the R-P Defendants, exceeded the authorization granted under the July 25· 2018,

  Confidentiality Agreement and the Patent Agreement.




  ORIGINAL COMPLAINT- 44
  DM#383952
                                                                                            App. 045
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 48 of 134 PageID 1511
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 45 of 56




         153.    The R-P and NCS Defendants were granted access to Plaintiffs Secure Data

  Room, which constitutes a "protected computer," in a manner that was unauthorized, or

  exceeded authorization, or both, by accessing the data with the intention to commit fraud,

  and/or the intention to harm Diamondback.

         154.    Despite having authorization for the stated and limited purpose of evaluating

  the potential acquisition of Diamondback, the R-P and NCS Defendants, nonetheless,

  knowingly accessed the data with the intent to defraud Plaintiff, furthering the fraud by

  obtaining valuable customer sales, financial, and technical information, in violation of 18

  u.s.c. § 1030.
          155.   Plaintiff has been harmed in an amount exceeding $5,000.00, at least by the

  amounts spent on determining what data was accessed, as well as repairing its goodwill and

   business relationships damaged by the unauthorized use of the data Defendants unlawfully

  obtained. Plaintiff estimates that the damage caused by Defendants' unauthorized access of

  Diamondback's data for the purpose other than the purpose contemplated by their being

   granted access - i.e., the acquisition of Diamondback as a going concern - is in excess of

   $25,000.00 in the previous year.

    CLAIM IX- BREACH OF THE JULY 25TH CONFIDENTIALITY AGREEMENT

          156.   The allegations set forth in paragraphs 1- 155 and the Summary of Action are

   inc~rporated herein.

          157.   Defendant NCS M-H entered into the July 25, 2018 Confidentiality Agreement

   with Diamondback, which covered NCS M-H's subsidiaries, including, but not limited to,



   ORIGINAL COMPLAINT- 45
   DM#383952
                                                                                          App. 046
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 49 of 134 PageID 1512
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 46 of 56




  NCSM and R-P, as evidenced by the signature ofNCS M-H's Chief Financial Officer, Ryan

  Hummer.

          158.   The Confidentiality Agreement restricts NCS M-H and its affiliates' and

  representatives' use of Diamondback's information "solely for the purpose of evaluating a

  Transaction involving [Diamondback] and [NCS M-H] or [NCS M-H's] affiliates."

          159.   NCS M-H breached the Confidentiality Agreement by using Plaintiffs trade

  secret information in direct competition with Plaintiff for its own financial advantage, and to

  the exclusion of Plaintiff.

          160.   NCS M-H used information related to Diamondback's largest customer,

  Company A, and attempted to obtain an exclusive distribution agreement with Company A,

  to the exclusion of Diamondback.

          161.   As a direct and proximate effect of these breaches, Diamondback has been

  injured. Plaintiffs therefore seek all remedies to which they may be entitled at law or in

  equity, including but not limited to injunctive relief and money damages.

                 CLAIM X- BREACH OF THE PATENT AGREEMENT BY R-P

          162.   The allegations set forth in paragraphs I- 161 and the Summary of Action are

   incorporated herein.

          163.   Defendant NCS M-H, and/or one of its affiliates, R-P, used the trade secret

   information related to Diamondback's customers in an authorized manner, as described

  above with respect to Claim IX.          Because NCS M-H was (although unknown to

  Diamondback) an affiliate of R-P, who entered into the Patent Agreement with



  ORIGINAL COMPLAINT- 46
  DM#383952
                                                                                             App. 047
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                         Page 50 of 134 PageID 1513
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 47 of 56




  Diamondback, the confidentiality clause of the Patent Agreement covers all of the NCS

  Defendants and the R-P Defendants.

          164.       NCS M-H's and/or its affiliates' use of the information related to Company A

  to attempt to establish a business relationship with Company A represents a breach of the

  confidentiality clause of the Patent Agreement.

          165.       Clause 8.1 acknowledges that "in connection with this Agreement it will gain

  access to confidential Information of the other Party," where "Confidential Information" is

  defined as:

                   "Confidential Infonnation" means all non-public, confidential or proprietruy
     information electronic, written or oral, furnished by a Disclosing Party, directly or indirectly, to a
     Receiving Party, including but not limited to all contracts, financial information, engineering
     reports, environmental repmts, land and lease information, technical and economic data, marketing ~
     tenus and arrangements, knowledge, trade secrets, know-how and related information such as plans,
     maps, drawings, field notes, sketches, photographs, computer records or software, specifications,      :
     models, pricing quotations or other information which is or may be either applicable to or related in ~,.
     any way to the assets, business or affairs of the Disclosing Pa1ty, together with all analyses,
     compilations, data studies or other documents prepared by the Receiving Party con.t.a. iu.ing or based.   1.'

     upon, in whole or in prut, intcllmation acquired by the Receiving Pa1ty. Confidential Information
     shall not include Nonproprietruy Information.                                                              .
    ------       '    ' '         '       -     '       " ' ' '     '   '      '---




          166.       The confidential information includes "information which is or may be either

  applicable to or related in any way to the assets, business or affairs of the Disclosing

  Party ... ," which includes information related to Company A.

          167.       The confidentiality clause further states that the receiving party (R-P or its

  affiliates) agrees not to "use the Disclosing Party's Confidential Information other than is

  strictly necessary to exercise [R-P's] rights and perform [R-P's] obligations under this

  Agreement."



  ORIGINAL COMI'LAINT- 47
   DM#383952
                                                                                                           App. 048
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 51 of 134 PageID 1514
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 48 of 56




         168.   At the time R-P and its affiliates used the trade secrets to approach Company

  A, Diamondback had not sold any patented products to Company A (as opposed to other,

  non-patented protducts), so nothing regarding Company A, could be conceivably construed

  as "strictly necessary to exercise its rights and perform its obligations under the Patent

  Agreement.

         169.   As a direct and proximate effect ofR-P's breach, Plaintiffs have been injured.

  Plaintiffs therefore seek all remedies to which they may be entitled at law or in equity,

  including but not limited to injunctive relief, setting aside the Patent Agreement, and money

  damages.

   CLAIM XI- DECLARATORY JUDGMENT THAT THE PATENT AGREEMENT
                             IS VOID

         170.   The allegations set forth in paragraphs 1 169 and the Summary of Action are

  incorporated herein, specifically the facts of Claim XII regarding R-P's breach of the Patent

  Agreement. Additionally, R-P is fifty percent (50%) owned by NCS M-H, a fact that was

  not fully disclosed prior to R-P entering into the Patent License with Diamondback.

  Moreover, Ga. Martin, while a Managing Member ofR-P, did not have the authority to enter

  into the Patent License.

         171.   R-P's breach of the Patent Agreement is incapable of cure, at least because it



  affiliates on the other hand.




  ORIGINAL COMPLAINT - 48
  DM#383952
                                                                                           App. 049
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 52 of 134 PageID 1515
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 49 of 56




          172.    Under Section 12.2(b) of the Patent Agreement, "Either [Party] may terminate

  this Agreement on written notice to other party if the other party materially breaches this

  Agreement and such breach: (i) is incapably of cure."

          173.    Therefore, because (1) R-P breached the Patent Agreement, and such breach is

  incapable of cure, (2) Ga. Martin did not have the· authority to enter into any agreement on

  behalf of R-P, and (3) the nature and extent of NCS M-H's involvement in R-P was never

  disclosed to Diamondback, an actual controversy exists within this Court's jurisdiction that

  necessitates the Court to declare the rights and other legal relations of Diamondback as

  related to the Patent Agreement, pursuant to 28 U.S.C. § 2201, including, without limitation,

  that Diamondback is entitled to terminate the Patent Agreement and that the Patent

  Agreement is itself void based on fraud by the R-P Defendantsa c.

     CLAIM XII- DECLARATION THAT THE AMENDED PATENT LICENSE IS
                               VOID
                                                                           !
          174.    The allegations set forth in paragraphs 1 - 173 and the Summary of Action are

   incorporated herein.

          17 5.   In addition the allegations of breach of the Patent Agreement as set forth in

   Claim XI, the Amended Patent License is void for a lack of consideration.

          176.    Whereas Diamondback provided a right of first refusal and amended and

   expanClectiheCletlliltloliofthe.flcelisea products, R.-P f)rov!aean.ocolisiCleratlonwl:lafsoever:

          177.    In contrast to valuable consideration, the R-P and NCS defendants offered only

   a contingent promise of future consideration, which is no consideration.




   ORIGINAL COMPLAINT - 49
   DM#383952
                                                                                                App. 050
Case 4:18-cv-00902-A Document 70 Filed 09/06/19            Page 53 of 134 PageID 1516
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 50 of 56




         178.   Therefore, because (1) the R-P Defendants breached the Amended Patent

  License through breach of the same terms of the Patent Agreement, and such breach is

  incapable of cure, (2) Ga. Martin did not have the authority to enter into any agreement on

  behalf of R-P, (3) the nature and extent of NCS Defendants' and Advent's involvement in

  R-P was never disclosed to Diamondback prior to execution of the Amended Patent License,

  and (4) the complete lack of consideration on the part of R-P in exchange for the

  amendments, an actual controversy exists within this Court's jurisdiction that necessitates

  the Court to declare the rights and other legal relations of Diamondback as related to the

  Amended Patent License, pursuant to 28 U.S.C. § 2201, including, without limitation, that

  the Amended Patent License agreement is void because of fraud by the R-P Defendants and

  the failure of consideration.

                    CLAIM XIII- EMPLOYMENT OF MANIPULATIVE AND
                 DECEPTIVE DEVICES IN VIOLATION OF 15 U.S.C. § 78j AND 17
                                    C.F.R. § 240.10b-5

         179.   The allegations set forth in paragraphs I - 178 and the Summary of Action are

  incorporated herein.

         180.   Defendants made untrue statements and omitted material facts to Drury

  beginning with the representation by Ga. Martin that he owned R-P and was authorized to

  cause R-P to enter into the Patent License and the Amended Patent License with

  Diamondback, that Ga. Martin could personally purchase Diamondback, knowing that he

  could not act in any manner that would violate the R-P Company Agreement, and that NCS

  M-H was a publicly-traded company that was an owner of and controlled R-P.



  ORIGINAL COMPLAINT· 50
  DM#383952
                                                                                         App. 051
Case 4:18-cv-00902-A Document 70 Filed 09/06/19            Page 54 of 134 PageID 1517
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 51 of 56




         181.    The failure to disclose to Drury that NCS M-H was an owner of and controlled

  R-P was a material omission and designed to hide the fact that NCS M-H, a publicly traded

  company, was the true party behind the Patent License and the Amended Patent License.

         182.    NCSM entered into the Letter of Intent to acquire the equity interests of

  Diamondback in yet another effort to obscure the ownership interest ofR-P by NCS M-H as

  a publicly traded company, and to provide Defendants with access to Diamondback's trade

  secrets for purposes that contravened the Patent License, the Amended Patent License and

  the Letter of Intent.

         183.    The statements made or omitted by Ga. Martin and NCS M-H were material

  because they caused Drury in his capacity as President of Diamondback to rely on them to

  the detriment of Diamondback, to wit:

         a.      Agreeing to the Patent License, under false pretense that R-P was seeking to

  purchase Diamondback;

         b.      Agreeing to the Amended Patent License, which further expanded the

  definition of "Licensed Products" under false pretense that R-P was seeking to purchase

  Diamondback;

         c.      Agreeing to the Letter oflntent with NCSM, which allowed Defendants access

  to Diamondback's trade secrets for the purpose of competing with Diamondback rather than

  for a proper purpose of evaluating the acquisition of Diamondback.

         184.    But for Defendants' deliberate and calculated concealment of the involvement

  of the NCS Defendants-from the very outset of Ga. Martin's initial contact with

  Diamondback-Diamondback would never have given R-P a license to Diamondback's

  ORIGINAL COMPLAINT - 51
  DM#383952
                                                                                         App. 052
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 55 of 134 PageID 1518
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 52 of 56




  patented setting tool technology, or Diamondback's trade secrets related to Diamondbacks

  setting tool technology.

         185.    Diamondback has been harmed by the material misrepresentations and

  omissions made by Defendants under the ruse of acquiring Diamondback's securities

  because Diamondback's net value has been diminished due to the existence of the Patent

  License and the Amended Patent License as well as the fact that Defendants now possess,

  and, upon information and belief, are contacting Diamondback's customers and competing

  against Diamondback, using Diamondback's own trade secrets.

         186.    Defendants' conduct has caused Diamondback damages m excess of

  $100,000,000.00.

             CLAIM XIV- CONSPIRACY BETWEEN T. BAKER, J. BAKER
                         AND THE R-P DEFENDANTS

          187.   The allegations set forth in paragraphs 1 -186 and the Summary of Action are

  incorporated herein.

          188.   The R-P Defendants, T. Baker and J. Baker, upon information and belief,

  entered into an agreement whereby R-P paid T. Baker as a "consultant."

          189.   Kingdom Downhole Tool, LLC's prospectus document (Exh. 20 (redacted)),

  states "we are the chief designer [sic] of the first ever one run setting tool the market has ever

  seen. We also have designed and approved for production the first automation system for

  Power Charge manufacturing." The "we" of Kingdom includes T. Baker and J. Baker, the

   latter of whom admitted to stealing Diamondback trade secrets and transmitting them to the

   former. (See Exh. 21 (Kingdom Cert. of Form)).


   ORIGINAL COMPLAINT- 52
   DM#383952
                                                                                               App. 053
Case 4:18-cv-00902-A Document 70 Filed 09/06/19             Page 56 of 134 PageID 1519
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 53 of 56




         190.   The Kingdom business plan states that it contains "confidential, trade-secret

  information," (Exh. 20, passim (redacted)), but was created on April22, 2018, only ten days

  from the date of J. Baker's termination from Diamondback. It also states that the goal of

  Kingdom is to bring "[Kingdom's] expertise in automation of Power Charge manufacturing

  and perfecting the one-run tool design to make it more user friendly." (!d.). Any "expertise"

  regarding the automation of power charge manufacturing or perfecting the one-run tool

  design necessarily includes the trade secret information of Diamondback, because all

  information and knowledge regarding power charge manufacturing and one-run setting tools

  was proprietary information owned by Diamondback.

         191.   Upon information and belief, the "consulting" performed by T. Baker for R-P

  constituted the misappropriation of Diamondback's trade secrets, because the technical

  information possessed by T. Baker was Diamondback's trade secrets.

         192.   Upon information and belief, R-P has used and is using the trade secrets

  obtained from T. Baker, J. Baker, and Kingdom to compete with Diamondback.

         193.   Diamondback has been injured by the unlawful overt act of R-P's

  misappropriation and use of Diamondback's trade secrets that were obtained illegally from

  T. Baker and J. Baker under the guise of employing T. Baker as a consultant.

         194.   The unlawful overt act was performed pursuant to, and in furtherance of, the

  R-P Defendants to benefit financially to Diamondback's detriment.

         195.   The R-P Defendants acted willfully, with malice, and for the purpose of

  benefitting financially at Diamondback's expense.



  ORIGINAL COMPLAINT- 53
   DM#383952
                                                                                           App. 054
Case 4:18-cv-00902-A Document 70 Filed 09/06/19               Page 57 of 134 PageID 1520
          Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 54 of 56




         196.    Plaintiff is entitled to monetary relief, injunctive relief, and any combination

  thereof in law or equity to prevent further harm as a result of the R-P Defendants' unlawful

  overt acts and schemes.

  CLAIM XV -DECLARATION OF NON-INFRINGEMENT OF THE '035 PATENT

         197.    The allegations set forth in paragraphs I - 196 and the Summary of Action are

  incorporated herein.

         198.    The '035 Patent was issued on November 7, 2017, listing Jimmy L. Carr

  (deceased), Derrek Drury, and Trea H. Baker as inventors.

         199.    By virtue of the Amended Patent License, R-P has claimed in Civil Action No.

  4:18-cv-04456, filed in the Southern District of Texas, Houston Division, R-P has made

  clearly indicated that it intends assert a patent infringement claim against Diamondback.

  Therefore, a case or controversy exists under 28 U.S.C. § 2201.

         200.    No party has asserted that any claim of the '035 Patent is invalid, and indeed

  every issued claim in the '035 is presumptively valid.

         20 I.   In order for R-P or any other party to claim infringement, it must aver that the

  asserted claims are valid.

         202.    Based on Claims XI and XII, supra, and the fact that the parties never intended

  to exclude Diamondback from practicing its own invention, Diamondback seeks a

  declaratory judgment that its practice of the claims of the '035 Patent does not infringe its

  own '035 Patent.




  ORIGINAL COMPLAINT- 54
  DM#383952
                                                                                             App. 055
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 58 of 134 PageID 1521
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 55 of 56




                                              PRAYER

         For the foregoing reasons and circumstances, created wholly by the conduct of

  Defendants, Plaintiff respectfully requests that the Court enter judgment against Defendants

  for all of the following:

      a) Injunctive relief;

      b) Actual damages;

      c) Exemplary Damages;

      d) Disgorgement;

      e) Prejudgment and post judgment interest;

      f) Costs;

      g) Declaration of breach;

      h) Rescission of the Patent License;

      i) Rescission of the Amended Patent License;

      j) Declaration that Diamondback does not infringe its own '035 Patent;

      k) Attorneys' fees; and/or

      I) Such other relief, both at law and in equity, as the Court deems just and right given

         the nature of Defendants' actions.




   ORIGINAL COMPLAINT- 55
   DM#383952
                                                                                            App. 056
Case 4:18-cv-00902-A Document 70 Filed 09/06/19       Page 59 of 134 PageID 1522
           Case 6:19-cv-00034-ADA Document 1 Filed 02/03/19 Page 56 of 56




    Dated: February 3, 2019             Respectfully submitted,

                                        Is/ Decker A. Cammack
                                        Decker A. Cammack (Lead Counsel)
                                        Texas Bar No. 24036311
                                        dcammack@whitakerchalk.com

                                        Mack Ed Swindle
                                        Texas Bar No. 19587500
                                        mswindle@whitakerchalk.com

                                        David A. Skeels
                                        Texas Bar No. 24041925
                                        dskeels@whitakerchalk.com

                                        WHITAKER CHALK SWINDLE
                                          & SCHWARTZ PLLC
                                        301 Commerce Street, Suite 3500
                                        Fort Worth, Texas 76102
                                        Phone: (817) 878-0500
                                        Fax: (817) 878-0501

                                        John P. Palmer
                                        Teas Bar No. 15430600
                                        palmer@namanhowell.com
                                        NAMAN, HOWELL, SMITH & LEE, PLLC
                                        400 Austin Ave., Suite 800
                                        P.O. Box 1470
                                        Waco, Texas 76703
                                        Phone: (254) 7 5 5-41 00
                                        Fax: (254) 754-6331

                                        Counsel for Plaintiff Diamondback Industries,
                                        Inc.




   ORIGINAL COMPLAINT - 56
   DM#383952
                                                                                  App. 057
Case 4:18-cv-00902-A Document 70 Filed 09/06/19   Page 60 of 134 PageID 1523




                 EXHIBIT 2




                                                                          App. 058
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                               Page 61 of 134 PageID 1524
                   Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 1 of 47



                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF TEXAS
                                              WACO DIVISION

   REPEAT PRECISION, LLC,

                          Plaintiff,                               Civil Action No. 6:19-cv-36

                   v.

   DIAMONDBACK INDUSTRIES, INC.,

                          Defendant.



                                                       COMPLAINT

              Plaintiff Repeat Precision, LLC ("Repeat Precision") files this Complaint for patent

   infringement, breach of contract, antitrust violations, tortious interference, and declaratory

   judgment against Defendant Diamondback Industries, Inc. ("Diamondback").


                                                I.       INTRODUCTION

              I.           Repeat Precision sells products and provides machining services in the oil and gas

   industry.            Diamondback is the assignee of United States Patent No. 9,810,035 ("the '035

   Patent"), 1 titled "Disposable Setting Tool," which includes 20 patent claims for a disposable

   setting tool used in oil and gas completion operations. As claimed in the '035 patent and in

   operation, the disposable setting tool uses a power charge. Because Diamondback did not have

   the facilities or resources to produce the disposable setting tool on a large-scale basis,

   Diamondback contracted for Repeat Precision to manufacture and sell the tool under an

   exclusive license to the '035 patent. In return, Diamondback received the benefit of royalties on

   Repeat Precision's sales, as well as additional revenues from selling Diamondback's



   1
       A true and correct copy of the '035 Patent is attached as Exhibit A.




                                                                                                         App. 059
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                        Page 62 of 134 PageID 1525

                Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 2 of 47



   Eliminator™ power charges, which buyers had to purchase in order to use the disposable setting

   tool.

           2.       The parties' rights and obligations relating to the disposable setting tool and the

   '035 Patent are set forth in the Patent License Agreement dated March 16, 2018, 2 as amended on

   May 30, 2018 3 (collectively, the "License").            Under the License, Repeat Precision has the

   "exclusive right and license under the Licensed Patents to make, have made, use, offer to sell,

   sell, import or export" the "Licensed Products." Ex. B at ~2. "Licensed Products" are defined as

   "an electric wireline setting tool used for well completions ... the manufacture, use, offer for

   sale, sale or importation of which would, but for this Agreement, infringe a Valid Claim" under

   the '035 Patent. Ex. C at ~2.1.

           3.       Relying on the License and the ability of its disposable setting tool customers to

   purchase Diamondback's Eliminator™ power charges, Repeat Precision invested millions of

   dollars in manufacturing facilities and equipment to build the tool. Repeat Precision has begun

   to manufacture and sell disposable setting tools, directing customers to also purchase

   Diamondback's Eliminator™ power charge.               See, e.g., Ex. D (brochure for the PurpleSeal

   Express™).

           4.       Repeat Precision intended to sell its disposable setting tool for use with

   Diamondback's Eliminator™ power charge, and Diamondback knew that at the time of

   contracting. Repeat Precision needed access to a functioning power charge in order for it to

   receive the value and benefits it contracted to receive under its license with Diamondback.

   Diamondback's Eliminator™ power charge is the only commercially-available power charge on

   the market that works with a disposable setting tool. Diamondback is the exclusive assignee of

   2
    A true and correct copy of the March 16,2018 Patent License Agreement is attached as Exhibit B.
   3
    A true and correct copy of the May 30, 2018 Amendment to Patent License Agreement and Right of First Refusal
   Agreement is attached as Exhibit C.


                                                        2
                                                                                                            App. 060
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                               Page 63 of 134 PageID 1526
                   Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 3 of 47




   two United States patents relating to power charges, which help it exclude others from

   competing against it in the power charge market.

              5.       In contradiction of Repeat Precision's exclusive right to make and sell the

   disposable setting tool and in breach of the License, Diamondback has made (or has contracted

   with another entity to make) a disposable setting tool covered by the '035 patent, which

   Diamondback is selling in the market in competition with Repeat Precision.

              6.       In view of Diamondback's breach of the License and other disputes between the

   parties, Repeat Precision filed suit against Diamondback in Houston. 4 Diamondback retaliated

   by refusing to sell power charges to the customers of Repeat Precision who purchase disposable

   setting tools from Repeat Precision.                 Diamondback sales personnel explained to Repeat

   Precision's customers that the only way to obtain the power charges needed to run the disposable

   setting tool was to buy the tool from Diamondback.                      Diamondback's actions constitute an

   unlawful tying of one product (the power charge) to the sale of another (the disposable setting

   tool), with an intent to hann competition in the disposable setting tool market. Diamondback's

   retaliatory refusal to sell to Repeat Precision customers is an illegal monopolization or an attempt

   to illegally monopolize the disposable setting tool market.                     Diamondback's actions are an

   attempt to recapture the rights Diamondback previously conveyed to Repeat Precision under the

   License.

              7.       Diamondback and Repeat Precision agreed to a mutual stand-down period, during

   which the parties would negotiate to try to resolve their disputes. Diamondback agreed to sell its

   Eliminator™ power charges to Repeat Precision customers during that stand-down period. In

   the interest of cooperation, Repeat Precision agreed to dismiss its Houston lawsuit, further


   4
       See Case No. 4: 18-cv-04456, Repeat Precision, l.LC v. Diamondback Industries. Inc., in the U.S. District Court for
   the Southern District of Texas, Houston Division.


                                                               3
                                                                                                                      App. 061
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                 Page 64 of 134 PageID 1527

               Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 4 of 47




   agreeing to Diamondback's request for a Waco forum if further litigation was needed. The

   parties' efforts to resolve this dispute during the stand-down period failed. As a result, Repeat

   Precision is once again operating under Diamondback's threat to withhold the sale of its

   Eliminator™ power charges to Repeat Precision customers.

          8.       Repeat Precision seeks recovery of actual and compensatory damages against

   Diamondback arising out of its infringing sales, of disposable setting tools, its breach of the

   License, and its unlawful commercial activities, including treble damages for willful patent

   infringement, as well as treble damages under Section 4 of the Clayton Act and Section 15.2l(a)

   of the Texas Free Enterprise and Antitrust Act of 1983 for the time periods when Diamondback

   has engaged, or is engaging, in antitrust violations. Repeat Precision further seeks injunctive

   relief to prohibit Diamondback from continuing its patent infringement, further breaching the

   License, and from engaging in its anticompetitive conduct (both during and after this suit) by

   refusing to sell power charges to Repeat Precision's customers. Although Repeat Precision's

   preference is for it and its customers' properly-licensed contractors to be able to purchase the

   Eliminator™ power charges for the disposable setting tool from Diamondback, given

   Diamondback's disruption of that supply for an essential and necessary product, Repeat

   Precision also seeks declaratory relief recognizing that the License grants Repeat Precision the

   alternative right to make or have made power charges.

                                           II.    PARTIES

          9.       Repeat Precision is a Texas limited liability company with its principal place of

   business located at 19450 State Hwy 249, Ste. 200, Houston, Texas 77070.




                                                   4
                                                                                                App. 062
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 65 of 134 PageID 1528

              Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 5 of 47



            10.   On information and belief, Diamondback is a Texas corporation with its

   headquarters and principal place of business located at 3824 Williamson Road, Crowley, Texas

   76036.

                               III.    JURISDICTION AND VENUE

            11.   Repeat Precision asserts claims for patent infringement against Diamondback

   arising under the patent laws of the United States, Title 35 of the United States Code, and for

   antitrust violations against Diamondback arising under the antitrust laws of the United States,

   Title 15 of the United States Code. Accordingly, this Court has jurisdiction over the subject

   matter of this action under at least 28 U.S.C. §§ 1331, 1337, 1338, and 1367.

            12.   This Court has personal jurisdiction over Diamondback because it is a resident of

   the State of Texas and has purposefully availed itself of the privileges of conducting business in

   the State of Texas and in this District. Diamondback has also submitted to the jurisdiction of this

   Court under the Agreement signed by Diamondback's authorized representative on January 8,

   2019.

            13.   Venue is proper in the Western District of Texas under at least 28 U.S.C.

   § 139l(b) because, on information and belief, a substantial part of Diamondback's infringing

   activities giving rise to the claims herein occurred in this District. Additionally, venue is proper

   in the Western District of Texas, Waco Division, because Diamondback specifically consented to

   jurisdiction and venue in this Court in the January 8, 2019 Agreement.

                                 IV.    FACTUAL BACKGROUND

   A.       Overview ofthe Use of Setting Tools and Frac Plugs in Well Completions

            14.   Repeat Precision was formed in 2017 to, among other things, manufacture and

   sell frac plugs. Frac plugs are used during the completion of oil and gas wells to isolate specific




                                                    5
                                                                                                   App. 063
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                    Page 66 of 134 PageID 1529

             Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 6 of 47




   zones within the well, particularly when the operator is perforating various zones within the well.

   It is common for there to be multiple completion zones within a well, with horizontal wells

   having many more zones than vertical wells. A frac plug is used to enable the operator to focus

   on a particular zone for completion, without adversely impacting the work that has already been

   performed further down the well (i.e. towards its "toe" or bottom hole location), by sealing off

   the lower sections.

           15.    Setting tools are used to place the frac plug in the desired location within the

   wellbore. Installing a frac plug requires the use of a setting tool. The frac plug is attached to a

   setting tool prior to being inserted into the well bore. That assembly (i.e. the setting tool and frac

   plug) usually includes additional equipment, such as perforation guns that are used to shoot holes

   into the well casing and surrounding structure to enable sand and water to be injected into the

   reservoir and allow hydrocarbons to subsequently flow into the well. The pieces of the assembly

   are combined at the surface of the well, usually by a wireline company contracted by the

   operator to perform this work. When inserted into the well bore, the frac plug goes first, followed

   by the setting tool that is attached to the frac plug, followed by the perforation guns attached to

   the tool. These assemblies are typically limited to 30 feet in length.

           16.    Using a traditional setting tool, the tool assembly must be inserted, removed,

   broken down, and reassembled for the well at each stage of completion in a multi-zoned well.

   For horizontal wells, this can be a repetitive and time consuming process, as wells often have up

   to ninety different stages, and perhaps many more. Even with well-qualified operators, and

   assuming all goes well, the process of setting the frac plug in place is time intensive. It could

   take 30 minutes to pump the setting tool assembly in place to set the frac plug, another 45

   minutes to remove the assembly from the well, and (when conventional setting tools are used) 45




                                                     6
                                                                                                      App. 064
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 67 of 134 PageID 1530
             Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 7 of 47




   minutes to break down and reassemble the setting tool assembly needed for the next completion.

   When using conventional tools, this is also a labor intensive process.

           17.     When a frac plug reaches its correct location within the wellbore, the setting tool

   is activated to set the plug. This is done using a power charge installed within the setting tool,

   which is operated by electric switches via a wireline back to the controllers at the surface. Once

   the power charge activates, the explosive force applied to the setting tool forces the plug into

   place within the wellbore, blocking off the lower zones in the well bore.

           18.     lfthe setting process goes wrong, it can have severe negative consequences to the

   well. For example, if a "mis-run" occurs, meaning that the plug reaches the correct location in

   the wellbore but the setting tool fails to function when attempting to place the plug, it is

   necessary to remove the entire setting tool assembly, bring the plug to the surface, and redo the

   entire process--costing operators valuable time. If there is a "pre-set," meaning the plug is set in

   the well at the wrong location, but is successfully detached from the setting tool, it is usually

   necessary to use a workover rig to drill out and remove that plug-costing the operator time

   delays and extra costs that could be $60,000 or more for the workover rig. Ifthere is a "soft-set,"

   meaning that the plug is not set at the right location and fails to detach from the setting tool

   assembly, it is necessary to retrieve the entire setting tool assembly from the well by "fishing"-

   which can cost the operator extensive monetary damages and delays, and could even result in the

   loss of the well. Some attempts to fish out a soft-set plug and assembly have taken over a month,

   or failed entirely.

   B.      Conventional Setting Tools

           19.     Conventional setting tools have been used in the well completion process for

   decades. Conventional setting tools are designed to be used multiple times.




                                                    7
                                                                                                    App. 065
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                    Page 68 of 134 PageID 1531

             Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 8 of 47




          20.     The original type of conventional setting tool (which is still commonly used

   today), is approximately 72 inches long, weighs about 153 pounds and requires a manual

   pressure release of gas at the surface. There are health and safety risks associated with the

   manual pressure release, as the laborer who operates the bleed valve is required to straddle the

   pressure valve at the top of the well bore and may be exposed to the gases escaping from the well

   when the pressure is manually released.

          21.      Another type of conventional setting tool is often referred to as the "Shorty" or

   "Compact." They are approximately 40 inches long, and weigh about 76 pounds, but do not

   require manual pressure release at the surface.

          22.      All of these conventional setting tools require disassembly and rebuilding after

   each use-i.e. after the frac plug is set for each stage of production. Done correctly, the setting

   tool is completely disassembled and cleaned to remove fluids and residue after every use. It is

   then reassembled. The most commonly used conventional setting tools require approximately 20

   0-rings for assembly.       With the number of screws, 0-rings, and other parts involved in

   reassembly, the risk of error is significant. And if the conventional setting tool is not correctly

   rebuilt, it can cause mis-runs, pre-sets, and soft-sets.

           23.     When an operator or wireline company cuts corners, and fails to do the full

   disassembly, cleaning, and rebuilding of the conventional setting tool before its next use, it

   greatly increases the risk of problems, and can have severe negative consequences.

   C.      The Disposable Setting Tool

           24.     The disposable setting tool is a major innovation. It performs the same function

   as a conventional setting tool-i.e. setting frac plugs in place. But it is significantly different. It

   is shorter, lighter, and less expensive. And it is assembled in a factory, minimizing the risk of




                                                      8
                                                                                                     App. 066
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                    Page 69 of 134 PageID 1532

             Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 9 of 47



   error in the field because it does not need to be rebuilt or cleaned in the field. It also saves labor

   costs, in the field, as laborers are not required to break-down, clean, and rebuild the setting tool

   assembly for each stage.

          25.     On November 7, 2017, the United States Patent and Trademark Office issued the

   '035 Patent, titled "Disposable Setting Tool," which listed as the inventors Derrek D. Drury,

   Jimmy L. Carr, and Trea H. Baker. The '035 Patent was assigned by the listed inventors to

   Diamondback. On information and belief, the '035 Patent is currently in full force and effect.

          26.     Diamondback has explained the benefits of the disposable setting tool as

   compared to conventional tools, as follows:

          The present invention provides advantages of a low cost setting tool which may
          be disposed of after one use. Since the tool is dry fired, without use of a hydraulic
          fluid such as oil, the tool may be disposed of without requiring tearing down of
          the tool for removal of hydraulic fluids. The disposable setting tool also
          eliminates rebuilding of the setting tool for later use, reducing risks the tool not
          being properly rebuilt during field dressing and eliminating the labor costs for
          field operators to field dress the tool.

   Ex. A at 017-018.      There are other benefits too.     For example, because of its design and

   manufacturing, the disposable setting tool has a significantly decreased risk of mis-runs, soft-

   sets, or pre-sets, which could cause significant damage to a well. Operators using the disposable

   setting tool face a significantly decreased risk of injury because, unlike many conventional tools,

   the disposable tool does not require a manual pressure release at the surface of the well.

   Moreover, because the disposable setting tool is much smaller (only 25-26 inches) and lighter

   (weighing about 20 lbs.) than conventional tools, it takes fewer people to handle and operate, and

   it can be used with additional guns or weight bars compared to the heavier conventional tools.

          27.     Repeat Precision sells the PurpleSeal Express™ system-a streamlined frac plug

   installation tool that combines Repeat Precision's PurpleSeal™ frac plug with an improved

   version of Diamondback's super short (or SS) disposable setting tool. The PurpleSeal Express


                                                     9
                                                                                                     App. 067
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 70 of 134 PageID 1533

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04119 Page 10 of 47




   is, in itself, a further innovation in the market, eliminating one step m the field assembly

   process-the combining of the setting tool and the frac plug.

          28.     Repeat Precision has also sold a version of its SS disposable setting tool as a

   standalone product.

          29.     By selling the PurpleSeal Express™ system and the standalone SS disposable

   setting tools in accordance with its License from Diamondback, Repeat Precision has expanded

   the potential market for Diamondback to sell its power charges. The PurpleSeal Express™

   system and the standalone disposable setting tools sold by Repeat Precision were designed to be

   used with Diamondback's Eliminator™ power charge.

          30.     The improved Repeat Precision version of the disposable setting tool, like the SS

   disposable setting tool Diamondback introduced into the market, is designed to be used with a

   dry fired power charge, and unlike conventional setting tools, it does not use a hydraulic fluid,

   such as oil. The inexpensive materials and simplistic machining used to make the SS disposable

   setting tool enable the disposable nature of the tool.

          31.     Since its introduction to the oil and gas industry, the disposable setting tool,

   including Repeat Precision's PurpleSeal Express™ and the standalone SS disposable setting

   tools Repeat Precision makes in accordance with its License from Diamondback, have rapidly

   gained market acceptance for well completions. There were over 500,000 stages completed in

   the last year. On information and belief, disposable setting tools were used in approximately 20-

   30% of those completions. This percentage will continue to grow rapidly if Repeat Precision is

   able to continue to move forward with its sales and production efforts.

   D.     The License

           32.    Diamondback's president and majority shareholder, Derrek Drury, has publicly




                                                     10
                                                                                                App. 068
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                             Page 71 of 134 PageID 1534

             Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 11 of 47



   admitted that one reason Diamondback entered into the License, and amended it in May 2018,

   was to "ramp up" production and sale of the disposable setting tool. 5 Repeat Precision had the

   ability to do this. The License was therefore a win-win opportunity for Diamondback and

   Repeat Precision. Repeat Precision was able to produce, market, and sell the disposable setting

   tool for a profit. Diamondback received an upfront payment for the License, as well as a per-sale

   royalty. Ex. B at      ~~4.1 &    4.2. Diamondback also earned profits by selling Diamondback's

   Eliminator™ power charge to each Repeat Precision customer that purchased the disposable

   setting tool from Repeat Precision.

           33.      The claims in the '035 Patent expressly include "a power charge." (E.g., Claim I

   of the '035 Patent, Col. 7, line 50).

           34.      The License, as reflected in its plain language, intended that Repeat Precision had·

   all of the patent rights that it needed or were useful for it to manufacture and sell the disposable

   setting tool for the parties' mutual benefit. Thus, in the License, Diamondback "represents and

   warrants that

           (a) The patents and patent applications of the Licensed Patent are all the patents,
           and patent applications owned by Licensor, or in which Licensor has a licensable
           interest, that are necessary or useful for Licensee to make, have made, use, offer
           to sell, sell, and import the Licensed Products in the Territory."

   Ex. Bat ~9.2.

           35.      Diamondback also agreed to "perform such other acts as may be necessary to give

   full effect to the terms of this Agreement." Ex. Bat ~13.3.




   5
    See Declaration ofDerrek Drury dated November I, 2018, at1f6, filed in Case No. 4:18-cv-00902-A, Diamondback
   Industries, Inc. v. Repeat Precision, LLC, in the U.S. District Court for the Northern District of Texas, Fort Worth
   Division.


                                                           II
                                                                                                                   App. 069
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                              Page 72 of 134 PageID 1535

                Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 12 of 47




              36.      Diamondback's refusal to sell power charges to Repeat Precision customers

   undermines the purposes of the License, and is the opposite of performing "such other acts as

   may be necessary to give full effect to the terms of this Agreement." Ex. Bat ~13.3.

   E.         The Power Charges

              37.      Diamondback is currently the only entity that makes and sells power charges that

   may be used in a disposable setting tool. Other traditional power charges, such as those used in

   conventional tools, are not a substitute. The use of a power charge in the disposable setting tool

   is expressly disclosed in Claims I, 10, and 18 of the '035 Patent.

              38.      The '035 patent, in the "Summary of the Invention" section, discloses that the

   power charge used in the claimed gas operated setting tool "is dry fired in the disposable setting

   tool, that is, the setting tool does not use hydraulic fluid such as oil between pistons as does

   convention [sic] setting tool, allowing for disposal of the disposable setting tool without the need

   to recover oil prior to disposal." (Col. 2, lines 19-24 of the '035 patent).

              39.      Diamondback has obtained patents relating to its power charge products. On

   September 27, 2016, the United States Patent and Trademark Office issued United States Patent

   issued No. 9,453,382 B2 ("the '382 Patent"), 6 entitled "Power Charge Igniter Having a Retainer

   Protrusion" to the listed inventors Derrek D. Drury, Jimmy L. Carr, Robert Andres and Trea H.

   Baker. On October 23, 2018, the United States Patent and Trademark Office United States

   issued Patent No. I 0, I 07,054 B2 ("the '054 Patent"), 7 entitled "Power Charge Having a

   Combustible Sleeve" to the listed inventors Derrek D. Drury, Jimmy L. Carr, Robert Andres and

   Trea H. Baker. On information and belief, the '382 and '054 patents were assigned by the listed

   inventors to Diamondback.


   6
       A true and correct copy ofthe '832 Patent is attached as Exhibit E.
   7
       A true and correct copy ofthe '054 Patent is attached as Exhibit F.


                                                               12
                                                                                                    App. 070
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 73 of 134 PageID 1536

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 13 of 47




          40.     The '832 and '054 Patents disclose Diamondback's dry-fired power charges and

   disclose the materials for the preferred methods of making the charges.

          41.     Diamondback knew that the '382 patent had issued on September 27, 2016 when

   it entered into the License on March 16, 2018. Diamondback knew that the patent application

   leading to the issuance of the '054 patent was pending when it entered into the License.

          42.     At the time it entered into the License, Diamondback knew that the '382 patent

   and the pending application for the '054 patent were "necessary or useful for Licensor to make,

   have made, use, offer to sell, sell, and import the Licensed Products in the Territory" as provided

   for in Section 9.2 of the License.

   F.     Diamondback's Refusal to Sell the Eliminator™ Power Charges

          43.     Based on the License, Repeat Precision should be the only party manufacturing or

   selling disposable setting tools in the disposable setting tool market. That is the result compelled

   by the exclusive rights under the '035 Patent, which were licensed exclusively to Repeat

   Precision. Nevertheless, in breach of the License, Diamondback is selling a disposable setting

   tool that infringes the '035 patent and directly competes with Repeat Precision's product.

   Diamondback and Repeat Precision are the only two sellers in the disposable setting tool market.

   There is currently no other disposable setting tool in the market. The exclusive license under the

   '035 Patent gives Repeat Precision the right to exclude Diamondback and others from selling

   disposable setting tools.

          44.     Prior to November 26, 2018, which is the date when Repeat Precision first sued

   Diamondback for breaching its license, Diamondback sold its power charges to all those who

   had purchased disposable setting tools, regardless of whether the customer purchased the product

   from Repeat Precision or from Diamondback. On information and belief, Diamondback dealt




                                                    13
                                                                                                    App. 071
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 74 of 134 PageID 1537

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 14 of 47




   with customers seeking to purchase its Eliminator™ power charges for use in disposable setting

   tools on equal footing, with terms dictated by market conditions.

           45.     On Friday, November 30, 2018, Repeat Precision learned that Diamondback was

   refusing to sell power charges to companies that purchased disposable setting tools from Repeat

   Precision.    Repeat Precision was first contacted about this issue from a wireline company

   ("Customer A") that had purchased approximately $140,000 in standalone disposable setting

   tools over a two month period in September and October 2018. Customer A purchased an

   additional $30,000 of standalone disposable setting tools from Repeat Precision in November

   2018.    When Customer A attempted to purchase the necessary power charges from

   Diamondback, Diamondback's representative asked where Customer A obtained the disposable

   setting tools. Upon learning the source was Repeat Precision, Diamondback refused to sell the

   necessary charges to Customer A because of litigation between Diamondback and Repeat

   Precision. Diamondback thereby breached the License and also interfered with Repeat

   Precision's contractual relationship and future business relationship with the customer. As a

   result of Diamondback's actions, Repeat Precision was forced to pick up the unused disposable

   setting tools from Customer A, giving it a credit. Repeat has since learned that Diamondback

   further took advantage of this opp01tunity, by making sales to Customer A with power charges,

   thereby stealing Repeat Precision's business opportunity.

           46.     On Tuesday, December 4, 2018, Repeat Precision was contacted by one of its

   largest disposable setting tool customers, Customer B, who Diamondback also denied the

   opportunity to purchase the power charges that are needed to run the tools. Diamondback's

   representative told this customer that it was trying to "stick it to Repeat" and to "force Repeat out

   of the market." Diamondback further told the customer that if it wanted to purchase power




                                                    14
                                                                                                    App. 072
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 75 of 134 PageID 1538

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 15 of 47




   charges from Diamondback, the customer would need to enter into an exclusive agreement to

   purchase its disposable setting tools only from Diamondback. Diamondback therefore breached

   the License and also interfered with Repeat Precision's contractual relationship and future

   business relationship with the customer.

          47.     A rational competitor would want to maximize its profits from sales. Given the

   growing consumer acceptance of disposable setting tools manufactured by Repeat Precision, it is

   economically irrational for Diamondback to refuse to sell power charges to Repeat Precision's

   customers. The only logical explanation for Diamondback's behavior is that Diamondback is

   using its position as the only supplier of power charges that will work on the disposable setting

   tool to foreclose competition in the market for disposable setting tools. This ultimately harms

   customers and competition in the disposable setting tools market because customers are either (a)

   denied access to the disposable setting tools, which are more cost effective, and less risky than

   traditional setting tools, or (b) forced to deal with a supplier other than the one they would have

   chosen under normal market conditions.        This conduct will hann a substantial amount of

   competition, and, if allowed to continue, raises a dangerous risk that Diamondback will

   unlawfully monopolize the disposable setting tool market.

          48.     Withholding access to the necessary power charges for use by Repeat Precision

   and its customers is the opposite of providing Diamondback's patented technologies "that are

   necessary or useful for Licensor to make, have made, use, offer to sell, sell, and import the

   Licensed Products in the Territory." Ex. Bat ~9.2. Given that the power charges are essential to

   make the disposable setting tool work, they are both "necessary" and "useful" for Repeat to

   make, sell, and use the Licensed Products.




                                                   15
                                                                                                  App. 073
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 76 of 134 PageID 1539

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 16 of 47




                                    V.     CAUSES OF ACTION

                                     Count 1: Patent Infringement

          49.     Repeat Precision incorporates by reference Paragraphs I through 48 above.

          50.     In the interest of providing detailed averments of infringement, Repeat Precision

   has identified below one exemplary claim to demonstrate infringement by two exemplary

   Diamondback products. However, the selection of the exemplary claim and exemplary products

   should not be considered limiting, and any additional infringing Diamondback products or

   services and infringed claims of the '035 Patent will be disclosed in discovery.

          51.     On information and belief, Diamondback has provided and currently provides

   super short (or SS) disposable setting tools, including the SS I 0 and SS20 tools shown in Exhibit

   G attached hereto ("Diamondback Setting Tools").           Diamondback also has provided and

   currently provides power charges that are used in various setting tools, such as the Diamondback

   Setting Tools ("Diamondback Power Charges"). Together, the Diamondback Setting Tools and

   Diamondback Power Charges (collectively, the "Diamondback Accused Products") directly

   infringe one or more claims of the '035 Patent.

          52.     The Diamondback Accused Products include a mandrel having a first section, an

   intermediate section, and a second (or lower) section. The first section of the mandrel is defined

   for securing a firing head thereto. The mandrel also contains an upper end with a seal section for

   securing to the firing head. The mandrel further has a lowermost end that is adapted for securing

   to a packer mandrel.

          53.     The intermediate section of the mandrel of the Diamondback Accused Products

   has an interior bore extending from the first section of the mandrel to a blind end of the interior

   bore, which defines a power charge chamber. The Diamondback Accused Products have one or




                                                     16
                                                                                                  App. 074
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                    Page 77 of 134 PageID 1540

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 17 of 47




   more flow ports that extend radially outward from the power charge chamber through the

   mandrel to an exterior of the intermediate section of the mandrel. Intermediate section of the

   mandrel of the Diamondback Accused Products defines an intermediate exterior of a first

   uniform circumference.

          54.     The second section of the mandrel of the Diamondback Accused Products has a

   lower exterior of a second uniform circumference that is in fluid communication with the interior

   bore of the intermediate section of the mandrel. The second uniform circumference of the lower

   exterior of the second section is smaller than the first uniform circumference of the intermediate

   exterior of the intermediate section.

          55.     The Diamondback Accused Products include a barrel piston having a tubular

   body with an enclosed end and a central portion with a uniform interior circumference for

   slidably receiving the intermediate section and the second section of the mandrel. The enclosed

   end of the tubular body has a bore for slidably receiving the second section of the mandrel. The

   barrel piston further has a lowennost end that is adapted for securing to a setting sleeve.

          56.     The Diamondback Accused Products include an annular-shaped space that

   extends between the central portion of the tubular body of the barrel piston and the second

   section of the mandrel.

          57.     The Diamondback Accused Products include a first seal extending between the

   tubular body of the barrel piston and the intermediate section of the mandrel for sealing a first

   portion of the annular-shaped space.

           58.    The Diamondback Accused Products also include a second seal extending

   between the bore in the enclosed end of the barrel piston and the second section of the mandrel

   for sealing a second pmtion of the annular-shaped space.




                                                    17
                                                                                                 App. 075
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 78 of 134 PageID 1541

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 18 of 47



          59.     The Diamondback Accused Products include a power charge that is disposed in,

   or capable of being disposed in, the power charge chamber of the intermediate section of the

   mandrel. The power charge of the Diamondback Accused Products may be ignited to generate

   pressurized gas that is passed through the one or more flow ports to stroke the barrel piston over

   the second section of the mandrel, thereby moving a setting sleeve relative to a packer mandrel

   and setting a well tool secured thereto.

          60.     The Diamondback Setting Tools include a mandrel, a barrel piston, a first seal, a

   second seal, and all elements of the foregoing as described above. The Diamondback Power

   Charge includes a power charge that is capable of being disposed in the power charge chamber

   of the Diamondback Setting Tools and ignited to generate pressurized gas as described above.

          61.     As described above, the Diamondback Accused Products practice all limitations

   of one or more claims of the '035 Patent, including claim I.

          62.     Diamondback has directly infringed and currently directly infringes one or more

   claims of the '035 Patent, including claim I, by at least: (I) making the Diamondback Accused

   Products at its facilities in Crowley, Texas after the execution of the Amendment, and upon

   information and belief, having the Diamondback Accused Products made abroad for importation

   and sale within the United States; (2) offering the Diamondback Accused Products for sale at

   several technical conferences after the execution of the Amendment, including the 2018 Society

   of Petroleum Engineers Annual Technical Conference & Exhibition in Dallas, Texas, from

   September 24-26, 2018, and the 2018 DUG Midcontinent Conference & Exhibition in Oklahoma

   City, Oklahoma, from November 13-15, 2018; (3) offering the Diamondback Accused Products

   for sale through its website, as shown in Exhibit G, after the execution of the Amendment; (4) on

   information and belief, selling the Diamondback Accused Products to customers in the Western




                                                   18
                                                                                                  App. 076
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 79 of 134 PageID 1542

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 19 of 47



   District of Texas after the execution of the Amendment; and (5) on information and believe,

   importing the Diamondback Accused Products.

          63.     Diamondback has been aware of the '035 Patent since at least its issuance and has

   induced infringement and continues to induce infringement of the '035 Patent. Diamondback

   sells and offers for sale the Diamondback Accused Products (or components thereof) to

   customers with knowledge of the '035 Patent and with the specific intent that the claims of the

   '035 Patent are infringed by disposing a Diamondback PowerCharge (or other suitable power

   charge) in the power charge chamber of the Diamondback Setting Tools and igniting the power

   charge to generate pressurized gas that is passed through one or more flow ports of the mandrel

   of the Diamondback Setting Tools to stroke the barrel piston of the Diamondback Setting Tools

   over the second section of the mandrel thereby moving a setting sleeve relative to a packer

   mandrel and setting a well tool secured thereto.

          64.     Diamondback has been aware of the '035 Patent since at least its issuance and has

   contributed to and continues to contribute to the infringement of the '035 Patent by others. For

   the reasons described above, the Diamondback Setting Tools of the Diamondback Accused

   Products are a material part of the invention covered by the claims of the '035 Patent.

   Diamondback sells and offers for sale the Diamondback Setting Tools to customers knowing that

   the Diamondback Setting Tools are espeeially made or especially adapted for use in the

   infringement of one or more clams of the '035 Patent. The Diamondback Setting Tools are

   neither staple articles nor eommodities of commeree suitable for substantial non-infringing use

   because they can only be used in an infringing manner to dispose a Diamondback Power Charge

   (or other suitable power charge) therein, which is then ignited to generate pressurized gas that is

   passed through one or more flow ports of the mandrel of the Diamondback Setting Tools to




                                                      19
                                                                                                  App. 077
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 80 of 134 PageID 1543

               Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 20 of 47




   stroke the barrel piston of the Diamondback Setting Tools over the second section of the mandrel

   thereby moving a setting sleeve relative to a packer mandrel and setting a well tool secured

   thereto.

              65.   Diamondback has been aware of the '035 Patent since its issuance. Diamondback

   further has been aware of Repeat Precision's exclusive rights to make;have made, use, offer to

   sell, sell, import or export Licensed Products under the '035 .Patent in the United States (and

   elsewhere) since granting Repeat Precision those rights in the Amended Patent License

   Agreement on May 30, 2018. The Diamondback Accused Products are electric wireline setting

   tools used for well completions and, as explained above, their manufacture, use, offer for sale,

   sale, or importation infringe one or more claims of the '035 Patent. Therefore, the Diamondback

   Accused Products fall within the scope of Licensed Products as defined in the Amended Patent

   License Agreement.

              66.   Diamondback has made, sold, and offered for sale, and currently makes, sells, and

   offers for sale, the Diamondback Accused Products (and components thereof) to customers, as

   discussed above, with knowledge of the '035 Patent and Repeat Precision's exclusive rights

   under the Amended Patent License Agreement and with the specific intent that one or more

   claims of the '035 Patent are infringed by the Diamondback Accused Products and use thereof.

   Diamondback has represented and recognized that Repeat Precision's rights under the '035

   Patent are exclusive and nonetheless continues to infringe one or more claims of the '035 Patent.

              67.   Diamondback's infringement of the '035 Patent has been and is willful and done

   deliberately and with full knowledge that the continued manufacture and sale of the

   Diamondback Accused Products (and components thereof) infringe one or more claims of the




                                                    20
                                                                                                  App. 078
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                 Page 81 of 134 PageID 1544

              Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 21 of 47



   '035 Patent, justifying an increase in damages to be awarded to Repeat Precision up to three

   times the amount found or assessed in accordance with 35 U.S.C. § 284.

             68.   The Diamondback Accused Products compete with one or more products sold by

   Repeat Precision, including at least the PurpleSeal Express™ system, which includes a version

   of the Diamondback SS disposable setting tool and uses Diamondback's Eliminator™ power

   charge.

             69.   As a result of Diamondback's infringing acts, Repeat Precision has suffered and

   continues to suffer damage, including lost profits. Under 35 U.S. C. § 284, Repeat Precision is

   entitled to recover damages for Diamondback's infringing acts, which in no event can be less

   than a reasonable royalty.

             70.   Repeat Precision seeks a declaration that this is an exceptional case

   under 35 U.S.C. § 285, and that the Court award Repeat Precision its reasonable attorneys' fees.

             71.   As a result of Diamondback's infringing acts, Repeat Precision has been and

   continues to be irreparably injured and the remedies available to Repeat Precision at law are

   inadequate to compensate for that injury. Repeat Precision's irreparable injury will continue

   unless and until Diamondback's continuing acts are restrained and enjoined by this Court.

             72.   Repeat Precision is entitled to injunctive relief enjoining and restraining

   Diamondback, its officers, agents, servants, and employees, acting jointly or severally, and all

   persons acting in concert with it, and each of them, from further infringement of one or more

   claims of the '035 Patent.

                                     Count 2: Breach of Contract
                          Violation of the Exclusive Rights under the License

             73.   Repeat Precision incorporates by reference Paragraphs I through 72 above.




                                                  21
                                                                                                 App. 079
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 82 of 134 PageID 1545

              Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 22 of 47



             74.   On March 16, 2018, Diamondback and Repeat Precision entered into the Patent

   License Agreement that granted Repeat Precision and its Affiliates "an exclusive right and

   license under the Licensed Patents," including the '035 Patent, "to make, have made, use, offer

   to sell, sell, import or export Licensed Products in the Territory," which includes the United

   States.

             75.   On May 30, 2018, Diamondback and Repeat Precision entered into the

   Amendment, under which Licensed Products is defined to mean "an electric wireline setting tool

   used for well completions and any other products that may be agreed upon in writing by

   [Diamondback] and [Repeat Precision] from time to time, the manufacture, use, offer for sale,

   sale, or importation of which would, but for this Agreement, infringe a Valid Claim in a

   jurisdiction in the Territory where such a Valid Claim exists."

             76.   As explained above, the Diamondback Accused Products are electric wireline

   setting tools used for well completions and their manufacture, use, offer for sale, sale, or

   importation infringe one or more claims of the '035 Patent.       Therefore, the Diamondback

   Accused Products fall within the scope of Licensed Products as defined in the Amended Patent

   License Agreement.

             77.   At all times relevant herein, Diamondback knew of Repeat Precision's exclusive

   rights under the Amended Patent License Agreement.

             78.   Diamondback's past and current manufacture, sale, and offer for sale of the

   Diamondback Accused Products after execution of the Amendment are material breaches of

   Repeat Precision's exclusive rights under the Amended Patent License Agreement.

             79.   To the extent Diamondback has licensed others to make the Diamondback

   Accused Products for Diamondback, such conduct is also a breach of the representation in




                                                   22
                                                                                              App. 080
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 83 of 134 PageID 1546

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 23 of 47



   Paragraph 9.2(e) of the License, in which Diamondback represented that "it has not granted and

   will not grant any licenses or other contingent or non-contingent right, title, or interest under or

   relating to the Licensed Patents."

          80.     At all times relevant herein, Repeat Precision has performed all of its obligations

   under the Amended Patent License Agreement.             As such, the Amended Patent License

   Agreement remains a valid, binding, and enforceable written agreement.

          81.     By reason of Diamondback's breaches of the Amended Patent Agreement, Repeat

   Precision has suffered damages in an amount to be proven at trial.

          82.     As a result of Diamondback's breach of the License, Repeat Precision has been

   and continues to be irreparably injured and the remedies available to Repeat Precision at law are

   inadequate to compensate for that injury. Repeat Precision's irreparable injury will continue

   unless and until Diamondback's continuing acts are restrained and enjoined by this Court.

          83.     Repeat Precision is entitled to injunctive relief enjoining and restraining

   Diamondback, its officers, agents, servants, and employees, acting jointly or severally, and all

   persons acting in concert with it, and each of them, from further breach of the License.

           Count 3: Illegal Tying of Disposable Setting Tool and Power Charge Products
                        in Violation of Sherman Act §1, Clayton Act §4, and
               Texas Free Enterprise and Antitrust Act of 1983 §§15.05(a) & 15.21

          84.     Repeat Precision incorporates by reference Paragraphs 1 through 83 above.

          85.     Diamondback has tied its power charge product (tying product) to the purchase of

   its disposable setting tool product (tied product) by refusing to sell its power charge product to

   consumers who purchase a disposable tool setting product from Repeat Precision, the only other

   producer of disposable setting tools in the market. This anticompetitive behavior constitutes a

   violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, Section 3 of the Clayton Act, 15 U.S.C.




                                                   23
                                                                                                   App. 081
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 84 of 134 PageID 1547

              Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 24 of 47




   § 14, and Sections 15.05(a) & (c) of the Texas Free Enterprise and Antitrust Act of 1983, Tex.

   Bus. & Com. Code§ 15.05.

             86.   Diamondback is currently the only entity making and selling power charges that

   can be used with the disposable setting tool. There are also significant barriers to entry into the

   power charge market that prevent other potential competitors from entering into this market

   space for disposable setting tools, including Diamondback's power charge patents and the need

   for licenses from the Bureau of Alcohol, Tobacco, and Firearms, which can take over a year to

   obtain.    Thus, because Diamondback is the only source for the necessary power charges,

   purchasers of disposable setting tools have no choice but to purchase the disposable setting tools

   from Diamondback, thereby unlawfully excluding the disposable setting tools of Repeat

   Precision.

             87.   Disposable setting tools and power charges are commercially separate and distinct

   products that are designed to be used together.        There is separate consumer demand for

   disposable setting tools and power charges, and, prior to Diamondback's unlawful conduct,

   consumers purchased disposable setting tools and power charges from separate sources.

             88.   Diamondback possesses monopoly power in the market for power charges for

   disposable setting tools because the Diamondback power charge is the only existing power

   charge that works with disposable setting tools, including the disposable setting tools that are

   marketed by both Diamondback and Repeat Precision.

             89.   Diamondback is leveraging its monopoly power in the market for power charges

   for disposable setting tools to coerce buyers to purchase its disposable setting tool rather than

   Repeat Precision's disposable setting tool. Diamondback's conduct constitutes a per se violation




                                                   24
                                                                                                  App. 082
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                     Page 85 of 134 PageID 1548

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04119 Page 25 of 47



   of Section l of the Sherman Act and Section l5.05(a) of the Texas Free Enterprise and Antitrust

   Act.

          90.     The tying arrangement affects a substantial volume of commerce in the disposable

   setting tools market, suppresses the sales of disposable setting tools, suppresses consumer choice

   within the disposable setting tools market, and diminishes Repeat Precision's current and future

   sales opportunities.

          91.     The tying arrangement constitutes an unreasonable restraint on trade in violation

   of 15 U.S.C. § I and Tex. Bus. & Com. Code §15.05(a).                There are no pro-competitive

   justifications for Diamondback's behavior.        To the contrary, Diamondback's behavior is

   economically irrational, including because it is foregoing sales of its power charges to consumers

   in order to harm competition in the disposable setting tools market, and also foregoing royalties

   under the License on disposable setting tools that it would have received had Repeat Precision

   made more sales.

          92.     Diamondback's actions are willful and flagrant, and are in retaliation for Repeat

   Precision exercising its contractual rights under the License.

          93.     Diamondback has specifically intended, and continues to intend, through its

   alleged conduct, to control prices, exclude competitors, and destroy competition in the relevant

   market for disposable setting tools by leveraging its monopoly power in the market for power

   charges for disposable setting tools. Thus, even if Diamondback has through some natural or

   legal advantage (which is specifically denied) gained monopoly power in the market for power

   charges for disposable setting tools, it has illegally exploited that position in order to control the

   market for disposable setting tools.




                                                    25
                                                                                                     App. 083
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 86 of 134 PageID 1549

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 26 of 47




          94.     Repeat Precision has been directly and proximately damaged by losses of sales

   and profits resulting from Diamondback's unlawful tying of products. Repeat Precision seeks

   damages, treble damages, reasonable attorneys' fees, costs of court, and all other relief available

   to it under the antitrust laws. See 15 U.S.C. §l5(a); Tex. Bus. & Com. Code §l5.2l(a)(l).

   Repeat Precision (and the market for disposable setting tools) will be irreparably harmed if

   Diamondback's unlawful tying of products is not enjoined.

          95.     As a result of Diamondback's unlawful acts, Repeat Precision has been and

   continues to be irreparably injured, and the remedies available to Repeat Precision at law are

   inadequate to compensate for that injury. Repeat Precision's irreparable injury will continue

   unless and until Diamondback's continuing acts are restrained and enjoined by this Court.

          96.     Repeat Precision is entitled to injunctive relief enjoining and restraining

   Diamondback, its officers, agents, servants, and employees, acting jointly or severally, and all

   persons acting in concert with it, and each of them, from further unlawful acts.

                             Count 4: Unlawful Attempt to Monopolize
                        in Violation of Sherman Act §2, Clayton Act §4, and
                 Texas Free Enterprise and Antitrust Act of1983 §§15.05(b) & 15.21

          97.     Repeat Precision incorporates by reference Paragraphs l through 96 above.

          98.     Diamondback's conduct is an attempt to monopolize the disposable setting tool

   market in violation of 15 U.S.C. § 2 and Section l5.05(b) of the Texas Free Enterprise and

   Antitrust Act of 1983.

          99.     Defendant has acted with the specific intent to monopolize the relevant market for

   disposable setting tools and has sufficient market power to create a dangerous probability of

   success of monopolizing the market.




                                                   26
                                                                                                  App. 084
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                    Page 87 of 134 PageID 1550

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 27 of 47




           I 00.    Diamondback's actions are willful and flagrant, and are in retaliation for Repeat

   Precision electing to exercise its contractual rights under the License.

           I 0 I.   The relevant geographic market is the United States. The disposable setting tools

   market is a separate and distinct product market from the market for conventional (i.e. non-

   disposable) setting tools. Disposable setting tools can be easily disposed of without dealing with

   the substantial risks and costs associated with conventional setting tools. Disposable setting

   tools are significantly easier to use because, unlike conventional setting tools, they do not need to

   be disassembled, cleaned, and reassembled for further use, requiring service by trained

   personnel. Disposable setting tools are simply disposed of following a single use, significantly

   reducing the operational and safety risks associated with conventional setting tools.

           I 02.    There are significant barriers to entry to both the disposable setting tool market

   and the market for power charges for disposable setting tools. Both products are the subject of

   one or more patents related to their design, use, or manufacture. The power charges are subject

   to governmental regulation by the Bureau of Alcohol, Tobacco and Firearms. Manufacture of

   both products requires specialized equipment and expertise.

           I 03.    Diamondback has foreclosed, or attempted to foreclose, competition in the

   disposable setting tool market by engaging in predatory and anti-competitive conduct, including,

   as described above, the tying of disposable setting tools to power charges and refusing to sell

   power charges to consumers who have purchased disposable setting tools from Repeat Precision.

           I 04.    Diamondback's anti-competitive practices        have      injured competition   and

   consumers in the relevant market for disposable setting tools, suppressed sales of Repeat

   Precision's products, and diminished Repeat Precision's current and future sales opportunities.




                                                    27
                                                                                                     App. 085
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 88 of 134 PageID 1551

             Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 28 of 47



   If Diamondback's illegal conduct is not enjoined, the market for disposable setting tools will

   suffer irreparable harm, through market distortion and coercion of consumer choice.

           I 05.    As a direct and proximate result of Diamondback's anticompetitive conduct

   alleged herein, Repeat Precision has been injured in its business and property and suffered

   substantial lost profits.

           I 06.    Repeat Precision seeks damages, treble damages, reasonable attorneys' fees, costs

   of court, and all other relief available to it under the antitrust laws. See 15 U.S.C. §15(a); Tex.

   Bus. & Com. Code§ 15.21(a)(l). Repeat Precision (and the market for disposable setting tools)

   will be irreparably harmed if Diamondback's unlawful tying of products is not enjoined.

           107.     As a result of Diamondback's unlawful acts, Repeat Precision has been

   and continues to be irreparably injured, and the remedies available to Repeat Precision at law are

   inadequate to compensate for that injury. Repeat Precision's irreparable injury will continue

   unless and until Diamondback's continuing acts are restrained and enjoined by this Court.

           I 08.    Repeat Precision is entitled to injunctive relief enjoining and restraining

   Diamondback, its officers, agents, servants, and employees, acting jointly or severally, and all

   persons acting in concert with it, and each of them, from fmther unlawful acts.

                   Count 5: Exclusive Dealing in Violation of Clayton Act §§3 & 4, and
                   Texas Free Enterprise and Antitrust Act of 1983 §§15.05(b) & 15.21

           I 09.    Repeat Precision incorporates by reference Paragraphs I through I 08 above.

           II 0.    Diamondback has conditioned the purchase of its power charges for disposable

   setting tools on consumers entering into exclusive contracts with Diamondback for the purchase

   of its disposable tools.




                                                    28
                                                                                                  App. 086
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                    Page 89 of 134 PageID 1552

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 29 of 47




           Ill.   Diamondback's exclusive dealing constitutes a violation of Section 3 of the

   Clayton Act, 15 U.S.C. § 14, and Section 15.05(c) of the Texas Free Enterprise and Antitrust Act

   of 1983, Tex. Bus. & Com. Code § 15.05(c).

           112.   If allowed to continue, Diamondback's illegal conduct likely will foreclose

   Repeat Precision from substantial portions of the market for disposable setting tools and will

   substantially lessen competition in those markets.        Diamondback's behavior will create or

   maintain its monopoly and/or market power over the disposable setting tool market.

           113.   As a direct and proximate result of Diamondback's anticompetitive conduct

   alleged herein, Repeat Precision has been injured in its business and property and suffered

   substantial lost profits, and will suffer irreparable harm if Diamondback is not enjoined from

   continuing its illegal course of conduct.

           114.   Repeat Precision seeks damages, treble damages, injunctive relief, reasonable

   attorneys' fees, costs of court, and all other relief available to it under the antitrust laws. See 15

   U.S.C. §15(a); Tex. Bus. & Com. Code §15.2!(a)(l).

           115.   As a result of Diamondback's unlawful acts, Repeat Precision has been

   and continues to be irreparably injured, and the remedies available to Repeat Precision at law are

   inadequate to compensate for that injury. Repeat Precision's irreparable injury will continue

   unless and until Diamondback's continuing acts are restrained and enjoined by this Court.

           116.   Repeat Precision is entitled to injunctive relief enjoining and restraining

   Diamondback, its officers, agents, servants, and employees, acting jointly or severally, and all

   persons acting in concert with it, and each of them, from further unlawful acts.

                                     Count 6: Breach of Contract
                    Refusing to Sell Power Charges to Repeat Precision Customers

           117.   Repeat Precision incorporates by reference Paragraphs 1 through 116 above.



                                                    29
                                                                                                     App. 087
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                     Page 90 of 134 PageID 1553

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 30 of 47




          118.    Diamondback's refusal to sell power charges to Repeat Precision customers

   undermines the purposes of the License, is in breach of Paragraph 13.3 of the License, and is in

   breach of the implied duty to cooperate imposed under Texas law.

          119.    In Paragraph 13.3 of the License, Diamondback agreed to "perform such other

   acts as may be necessary to give full effect to the terms of this Agreement." Ex. B at ~13.3. The

   terms of the License include Repeat Precision's ability "to make, have made, use, offer to sell,

   sell, import or export" disposable setting tools. Ex. B at   ~   2. By taking action to undermine

   Repeat Precision's exclusive rights and to prohibit Repeat Precision from receiving the benefit of

   its rights under the License, Diamondback has breached at least Paragraphs 2 and 13.3.

          120.    Moreover, under Texas law, Diamondback has an implied duty to cooperate with

   Repeat Precision under the License. Texas law does not allow a party, like Diamondback here,

   to enter into an agreement, but then take actions to interfere with or prevent the other contracting

   party from exercising its rights under the agreement. By refusing to sell power charges to Repeat

   Precision customers, Diamondback has breached the implied duty to cooperate.

           121.   Repeat Precision has been damaged by Diamondback's breach of the License and

   breach of the implied duty to cooperate.

           122.   Diamondback should be compelled to perform the act of selling power chargers to

   Repeat Precision and/or its customers so as to give full effect to the term ofthe License.

          123.    Repeat Precision therefore seeks an order compelling specific performance by

   Diamondback to include, for the Term of the License, selling power charges to Repeat Precision

   and or customers who have or will purchase products from Repeat Precision upon terms that are

   not materially different than the terms in existence when the License was executed.




                                                   30
                                                                                                   App. 088
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 91 of 134 PageID 1554

               Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 31 of 47




                                  Count 7: Breach of Implied Contract
                     Refusing to Sell Power Charges to Repeat Precision Customers

           124.     Repeat Precision incorporates by reference Paragraphs I through 123 above.

           125.     Alternatively, if Diamondback's refusal to sell power charges to Repeat Precision

   customers is not in breach of the License itself, it is in breach of the implied-in-fact contract

   between Repeat Precision and Diamondback.

           126.     When Diamondback began doing business with Repeat Precision, Diamondback

   knew that it was the only entity that makes and sells power charges that work with the disposable

   setting tools.   Diamondback conveyed this fact to Repeat Precision on multiple occasions,

   including early on in the parties' business relationship.     Diamondback was counting on its

   position as the only supplier of power charges for the disposable setting tool as a way to make

   money from selling power charges to Repeat Precision's customers.

           127.     After entering into the License with Repeat Precision, Diamondback actively

   encouraged Repeat Precision to produce disposable setting tools and to increase manufacturing

   capacity.      On many occasions, Diamondback requested Repeat Precision to "ramp up"

   production of the disposable setting tools. Not only was Diamondback interested in earning

   royalties from the sales and selling more power charges, Diamondback had a large backlog of

   orders from customers who wanted to buy disposable setting tools. Diamondback needed Repeat

   Precision to provide the extra manufacturing capacity.

           128.     Based on Diamondback's repeated requests to "ramp up" production, Repeat

   Precision invested millions in manufacturing facilities and personnel to increase the quantity of

   disposable setting tools available for sale.     Repeat Precision communicated its actions to

   Diamondback, keeping Diamondback in the loop as Repeat Precision was acquiring a long-term

   lease for additional manufacturing facilities, purchasing equipment to make the disposable



                                                    31
                                                                                                 App. 089
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 92 of 134 PageID 1555

            Case 6:19-cv-00036-ADA Document 1 .Filed 02/04/19 Page 32 of 47



   setting tools, and hiring personnel to operate the new facilities. Diamondback encouraged this

   activity to occur.

           129.     Diamondback knew that, without access to power charges, Repeat Precision's

   investments and the License would be rendered worthless. With Diamondback's permission,

   Repeat Precision actively promoted the Diamondback power charges for use with Repeat

   Precision's products. Diamondback even requested and received opportunities to review and

   approve some of Repeat Precision's promotional materials before they were used.        In short,

   through its words and its actions, Diamondback provided assurance to Repeat Precision that

   power charges would be made available to Repeat Precision customers when Repeat Precision

   increased its production of disposable setting tools.

           130.     Diamondback's assurances of a sufficient source of power charges to support

   Repeat Precision's increased production of disposable setting tools was consideration for, and a

   key point relied upon, when Repeat Precision invested millions to expand its manufacturing

   operations. This course of conduct created an implied-in-fact contract that Diamondback would

   continue to make its power charges available to Repeat Precision's customers on commercially-

   reasonable terms.

           131.     On Friday, November 30, 2018, Repeat Precision learned that Diamondback was

   refusing to sell power charges to customers that purchased disposable setting tools from Repeat

   Precision.     Diamondback's refusal to sell power charges is in breach of the implied-in-fact

   agreement.

           132.     Repeat Precision has been damaged by Diamondback's breach of the implied-in-

   fact agreement.      Repeat Precision seeks recovery of its actual damages and attorneys' fees

   arising out of this breach.




                                                    32
                                                                                               App. 090
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 93 of 134 PageID 1556

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 33 of 47




           133.      Diamondback should be compelled to perform the act of selling power charges to

   repeat Precision and/or its customers in accordance with the implied-in-fact agreement between

   the parties.

           134.     Repeat Precision therefore seeks an order compelling Diamondback to continue,

   for the Term of the License, to sell power charges to Repeat Precision and/or its customers who

   have or will purchase products from Repeat Precision upon terms that are not materially different

   than the terms in existence when the License was executed.

                  Count 8: Tortious Interference with Existing Contractual Relationships

           135.     Repeat Precision incorporates by reference Paragraphs I through 134 above.

           136.      Repeat Precision entered into an actual contract to sell approximately $30,000

   worth of standalone disposable setting tools to Customer A in or about late November 2018.

   Customer A had previously purchased approximately $140,000 worth of standalone disposable

   setting tools from Repeat Precision in the prior two months.

           137.     After Repeat Precision completed the late November sale to Customer A,

   Diamondback refused to sell the necessary power charges for Customer A to use the tools,

   stating that it refused to do so because Customer A had purchased the tools from Repeat

   Precision. Diamondback's refusal to sell the power charge was directly intended to interfere

   with Repeat Precision's contracts with Customer A.

           138.      As a direct and proximate result of Diamondback's refusal to sell power charges

   to Customer A, Diamondback caused Customer A to breach its contract with Repeat Precision

   and return the disposable setting tools it had purchased from Repeat Precision in December

   2018. Repeat Precision was damaged by this interference with its customer contracts because it

   was forced to return Customer A's money for that sale. Repeat Precision has also been damaged




                                                    33
                                                                                                 App. 091
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 94 of 134 PageID 1557

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 34 of 47




   by its lost opportunity for additional sales to Customer A that would have occurred, but for

   Diamondback's interference.     Repeat Precision has since learned that Diamondback further

   interfered with Repeat Precision's relationship with Customer A, using its control over the power

   charge market to enable it to sell disposable setting tools to Customer A that otherwise would

   have been sold by Repeat Precision.

          139.    Upon information and belief, Diamondback has actually interfered with, or at

   least attempted to interfere with, other Repeat Precision customer relationships.

          140.    Diamondback's interference with Repeat Precision's customer relationships was

   intentional and malicious, and in retaliation for Repeat Precision exercising its contract rights

   under the License. At a minimum, Diamondback was grossly negligent when engaging in this

   interference and retaliatory conduct. Accordingly, Repeat Precision seeks punitive damages

   against Diamondback due to its intentional and malicious conduct.

          141.    As a result of Diamondback's unlawful acts, Repeat Precision has been

   and continues to be irreparably injured, and the remedies available to Repeat Precision at law are

   inadequate to compensate for that injury. Repeat Precision's irreparable injury will continue

   unless and until Diamondback's continuing acts are restrained and enjoined by this Court.

          142.    Repeat Precision is entitled to injunctive relief enjoining and restraining

   Diamondback, its officers, agents, servants, and employees, acting jointly or severally, and all

   persons acting in concert with it, and each of them, from further unlawful acts.

             Count 9: Tortious Interference with Prospective Contractual Relationships

          143.    Repeat Precision incorporates by reference Paragraphs I through 142 above.

          144.    Texas law recognizes claims for tortious interference with existing and

   prospective customer relationships, even when those relationships have not been memorialized in




                                                   34
                                                                                                 App. 092
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                      Page 95 of 134 PageID 1558

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04119 Page 35 of 47




   formal contracts. See El Paso Healthcare Sys. Ltd v. Murphy, 518 S.W.3d 412, 421 (Tex.

   2017); Heil-Quaker Corp. v. Mischer Corp., 863 S.W.2d 210, 214 (Tex. App.-Houston [14th

   dist.] 1993), writ granted w.r.m., 877 S.W.2d 300 (Tex. 1994); Whisenhunt v. Lippincott, 474

   S.W.3d 30, 44 (Tex. App.-Texarkana 2015, no pet.); see also Astoria Indus. v. SNF, Inc., 223

   S.W.3d 616, 630 & n.54 (Tex. App.-Fort Worth 2007, pet denied) ("The types of business

   relationships protected against interference include continuing business relationships.");

   RESTATEMENT (SECOND) TORTS §766B, cmt. c (recognizing that "[t]he expression, prospective

   contractual relation, is not used in this Section in a strict, technical sense").

           145.    Repeat Precision is the manufacturer and seller of disposable setting tools, which,

   by design, are low-cost products sold to recurring customers.             Repeat Precision has many

   ongoing customer relationships, which include customers who previously purchased disposable

   setting tools. Repeat Precision anticipated it would sell additional disposable setting tools to its

   prior customers, many of whom have expressed an intent to continue purchasing disposable

   setting tools from Repeat Precision.

           146.    Diamondback has acted (a) with a conscious desire to prevent Repeat Precision

   from being able to continue its existing customer relationships, (b) with knowledge that

   disruption and interference with Repeat Precision's customer relationships was substantially

   certain to occur as a result of Diamondback's conduct, and (c) with malice and in retaliation

   against Repeat Precision due to Repeat Precision's decision to file suit to protect its rights under

   the License. Indeed, the point of Diamondback's anti competitive conduct was to intentionally

   disrupt Repeat Precision's customer relationships to try to pressure Repeat Precision into giving

   up significant rights Repeat Precision had acquired under the License.




                                                      35
                                                                                                   App. 093
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 96 of 134 PageID 1559

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 36 of 47



           147.    Diamondback's conduct was independently tortious and unlawful. Under Texas

   law, a· party acts in a tortious or unlawful manner when it engages in unfair competition, see

   Prudential Insurance Co. of America v. Financial Review Services, Inc., 29 S.W.3d 74 (Tex.

   2000), which would include the types of antitrust violations and anticompetitive conduct that

   Diamondback directed at Repeat Precision and its customers, which is detailed above. But a

   tortious interference claim sweeps more broadly than the antitrust claims stated above, focusing

   on whether the conduct at issue (here, Diamondback's) is unlawful, rather than on whether

   Repeat Precision, as the plaintiff, could independently recover under the antitrust laws. See Wal-

   Mart Stores, Inc. v. Sturges, 52 S.W.3d 711, 726 (Tex. 2001). Accordingly, Diamondback's

   conduct gives rise to liability for tortious interference, regardless of whether Repeat Precision

   prevails on the merits of its antitrust claims.

           148.    Diamondback's tortious and unlawful conduct has been the direct cause of injury

   and actual damages to Repeat Precision. By depriving Repeat Precision customers of access to

   power charges, Repeat Precision has already lost sales of its disposable setting tools, and will

   continue to lose sales until Diamondback's conduct is stopped.

           149.    Repeat Precision seeks recovery of its actual damages as a result of

   Diamondback's tortious interference, injunctive relief to prevent further interference with Repeat

   Precision's customers, and exemplary damages because Diamondback has acted with malice and

   gross negligence towards Repeat Precision. See Tex. Civ. Prac. & Rem. Code §41.003(a).

                                    Count I 0: Breach of Contract
                             Breach of the Representation in Paragraph 9.2

           150.    Repeat Precision incorporates by reference Paragraphs I through 149 above.

           151.    In Paragraph 9.2 of the License, Diamondback "represents and warrants" to

   Repeat Precision that "[t]he patents and patent applications of the Licensed Patent are all the



                                                     36
                                                                                                 App. 094
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                     Page 97 of 134 PageID 1560

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 37 of 47




   patents and patent applications owned by Licensor, or in which Licensor has a licensable interest,

   that are necessary or useful to License to make, have made, use, offer to sell, sell, and import the

   Licensed Products in the Territory." This clause provides assurances to Repeat Precision that

   Diamondback was not withholding any necessary rights for Repeat Precision to make and sell

   the disposable setting tools covered by the License.

          152.    Because power charges are necessary and useful to the Licensed Products,

   Diamondback's '382 and '054 Patents for power charges fall squarely within the scope of this

   clause. Diamondback knew about the '382 Patent and application pending for the '054 Patent at

   the time the parties entered into the License. Thus, Diamondback's representation and warranty

   in Paragraph 9.2 was false when made, and Diamondback knew it was false.

           153.   Repeat Precision has been damaged by Diamondback's breach. By withholding

   access to power charges from Repeat Precision's customers (even using its '382 and '054 Patents

   as a deterrent to having others make power charges for Repeat Precision's disposable setting

   tools), Diamondback is denying Repeat Precision access to patent rights that are both necessary

   and useful for Repeat Precision to sell its Licensed Products.

           154.   In Paragraph 13.3, Diamondback represented that it would "promptly execute

   such documents and perform such acts as may be necessary to give full effect to the terms of this

   Agreement."     Here, the proper remedy for Diamondback's breach of Paragraph 9.2 of the

   License is to compel Diamondback to execute the necessary documents to expressly grant and

   confirm that the License also granted Repeat Precision rights under the '382 and '054 Patents

   and any other patent rights necessary or useful for Repeat Precision to make, have made, use,

   offer to sell, sell, and import the Repeat Precision disposable setting tool.




                                                     37
                                                                                                   App. 095
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 98 of 134 PageID 1561

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 38 of 47




          155.    In view of its breach of warranty, Diamondback is estopped from arguing that

   Repeat Precision, its customers, and any third party who makes power charges for Repeat

   Precision and its customers need a license under any of Diamondback's patent rights in

   connection with the manufacture, use, or sale of disposable setting tools and the power charges

   to be used within those tools.

                                  Count 11: Declaratory Judgment
                      Repeat Precision's Right to Make and Sell Power Charges

          156.    Repeat Precision incorporates by reference Paragraphs I through 155 above.

           157.   Repeat Precision seeks declaratory relief under 28 U.S.C. §2201, et seq., to

   resolve disputes that have arisen between the parties regarding their rights under the License,

   particularly as related to power charges.

           158.   Repeat Precision seeks declarations from this Court that:

          a.      Repeat Precision has the right and license to make, have made import, use or sell
                  power charges without infringing Diamondback's patents or other legal rights;

          b.      the License grants Repeat Precision the right to make, have made, use, offer for
                  sale, sell, or important in the Territory, the power charges that are necessary or
                  useful for making and using disposable setting tools;

          c.      the Licensed Patents under the License include the '382 and '054 Patents;

          d.      Diamondback does not have the right to exclude Repeat Precision from the
                  market for power charges for disposable setting tools; and

          e.      Repeat Precision's rights under the License include the right to have a third-party
                  make and sell the necessary power charges for use by Repeat Precision's
                  customers, free and clear of any claim of infringement by Diamondback that such
                  activities infringe the Licensed Patents, including the '382 and '054 Patents.

                                    Count 12: Promissory Estoppel

           159.   Repeat Precision incorporates by reference Paragraphs I through 158 above.

           160.   As an alternative ground for recovery, Repeat Precision should be compensated

   for its reasonable and substantial reliance on Diamondback's promises.


                                                  38
                                                                                                 App. 096
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 99 of 134 PageID 1562

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 39 of 47




           161.    Diamondback promised it would continuously sell the requisite power charges for

   the disposable setting tools to Repeat Precision customers.      It was foreseeable that Repeat

   Precision would rely on Diamondback's promise since the function of the disposable setting

   tools rely entirely on the power charge sold exclusively by Diamondback.

           162.    In reasonable reliance on that promise, Repeat Precision entered into a long-term

   lease of a large warehouse to serve as the manufacturing facility, spent millions on necessary

   equipment, and hired employees to operate the manufacturing facility.

           163.    Diamondback should be estopped from denying the enforceability of its promise

   to sell the power charges to Repeat Precision customers.

           164.    However, if Diamondback is allowed to cut off the supply of power charges to

   Repeat Precision customers, Diamondback should be required to pay restitution and damages to

   Repeat Precision to compensate it for the value of its lost investments and lost profits, which

   were made in reliance on Diamondback's promises and assurances.

                  VI.    REQUEST FOR PRELIMINARY INJUNCTIVE RELIEF

           165.    Repeat Precision incorporates by reference Paragraphs I through 164 above.

   A.      Diamondback's Sale of Power Charges

           166.    Repeat Precision seeks preliminary injunctive relief to preserve the status quo in

   the disposable setting tools market during the pendency of this lawsuit.       Federal courts are

   authorized to enter restraining orders and preliminary injunctions prohibiting violations of the

   antitrust laws "as shall be deemed just in the premises." 15 U.S.C. § 4. Texas law is even more

   explicit on this point:

           Any person ... whose business or property is threatened with injury by reason of
           anything declared unlawful in Subsection (a), (b), or (c) of Section 15.05 of this
           Act may sue any person ... to enjoin the unlawful practice temporarily or
           permanently. In any such suit, the court shall apply the same principles as those



                                                   39
                                                                                                 App. 097
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 100 of 134 PageID 1563

             Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 40 of 47



           generally applied by courts of equity in suits for injunctive relief against
           threatened conduct that would cause injury to business or property.

   Tex. Bus. & Com. Code § 15.21. Repeat Precision hereby sues Diamondback for injunctive

   relief to restrain Diamondback from continuing its actual and threatened unlawful conduct in

   refusing to sell power charges to those who purchase products from Repeat Precision.

           167.    Repeat Precision has a strong likelihood of success on the merits of its claims. As

   detailed above, Diamondback has (a) actually refused to sell products (i.e. power charges) to

   customers who purchased disposable setting tools from Repeat Precision, (b) informed one or

   more Repeat Precision customers that the only way to obtain the power charges needed to run the

   disposable setting tool was to agree to purchase the tools exclusively from Diamondback, and (c)

   has threatened to continue such anticompetitive conduct. Diamondback has also actually used

   and has threatened to continue using its market power and/or monopoly power in the power

   charge market, as the only supplier of power charges useable in disposable setting tools, to

   monopolize or attempt to monopolize the disposable setting tools markets. All of this conduct is

   harmful to competition, and disruptive of natural market conditions. Consumers and Repeat

   Precision have suffered actual injury as a result of this competitive harm, and will continue to do

   so if Diamondback is not enjoined.

           168.    There is a substantial risk that the failure to grant a preliminary injunction will

   result in irreparable harm. Without an injunction, Diamondback will be allowed to unlawfully

   manipulate and monopolize the market for disposable setting tools, thereby preventing

   consumers from choosing where to buy disposable setting tools. Consumers would either be

   forced to buy products from Diamondback, or exit the market entirely. Diamondback entered

    into the License because it had capacity issues, and an inability to manufacture disposable setting

   tools on a full scale basis. Thus, if Diamondback is allowed to become the only competitor in



                                                    40
                                                                                                   App. 098
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 101 of 134 PageID 1564

            Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 41 of 47




   this market, consumers are likely going to be deprived of access to the disposable setting tools,

   which are cheaper and less risky than conventional setting tools, because of Diamondback's

   inability to meet consumer demand.         Monetary damages at the end of this lawsuit will be

   inadequate to remedy these harms to the market and consumers.

           169.     The threatened injury to competition, the market, and consumers strongly

   outweighs any harm that Diamondback would suffer if a preliminary injunction is issued.

   Indeed, Diamondback would likely have no injury.                Under a preliminary injunction,

   Diamondback would actually sell more power charges than it otherwise would, thereby earning

   greater profits during this case. The fact that Diamondback is taking economically irrational

   actions to sell less power charge products is a strong indicator of anticompetitive conduct

   designed to harm the disposable setting tool market. The only harm Diamondback might suffer

   as a result of a preliminary injunction is that it would be hindered in its efforts to monopolize the

   disposable setting tools market. This is not the type of harm that should weigh against an

   injunction to stop antitrust violations.

           170.     Granting injunctive relief will not disserve the public interest. To the contrary,

   injunctive relief will provide benefits to the public by preventing Diamondback from

   monopolizing the disposable setting tools market.         This will increase public access to an

   innovative product that is cheaper, and less risky to completion operations than conventional

   setting tools.

           171.     Repeat Precision requests that the Court enjoin Diamondback, its officers,

   directors, employees, agents and all those acting in concert with Diamondback from engaging in

   the following conduct while this lawsuit is pending:

           a.       refusing to sell power charges to customers who purchase disposable setting tools
                    from Repeat Precision or to contractors working for those customers;



                                                    41
                                                                                                    App. 099
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                     Page 102 of 134 PageID 1565

             Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 42 of 47



           b.      conditioning the sale of power charges on an agreement only to purchase
                   disposable setting tools from Diamondback;

           c.      unlawfully tying the sale of power charges to the purchase of disposable setting
                   tools from Diamondback;

           d.      imposing terms on the sale of power charges to Repeat Precision customers and
                   their contractors that are materially different than the commercial terms
                   Diamondback uses for sale to its own disposable setting tool customers; and

           e.      retaliating against any customers because they choose to buy products from
                   Repeat Precision.

   Repeat Precision further requests that this injunction be incorporated into the Court's final

   judgment following a trial or judgment on the merits of this case.

   B.      Repeat Precision's Right to Have Power Charges Made Freed and Clear to Any
           Claims of Infringement by Diamondback

           172.    Repeat Precision seeks preliminary injunctive relief to prevent Diamondback

   from interfering with Repeat Precision's contractual rights and efforts to have a third party make

   power charges for customers who purchase disposable setting tools from Repeat Precision.

            173.   Repeat Precision has a strong likelihood of success on its contract and patent-

   based arguments to show that Repeat Precision has the right to make or have made power

   charges for use with disposable setting tools, free and clear of Diamondback's claims to patent

    rights on power charge technologies. The License also allows Repeat Precision to assign or

    transfer its rights to others. See Par. 13.1 0. Diamondback has no justifiable basis under the

    parties' contracts or the relevant patents to interfere with Repeat Precision's exercise of its rights.

            174.    Irreparable harm will occur if Diamondback is allowed to interfere with Repeat

    Precision's exercise of its rights. Diamondback's actions have created uncertainty in the market

    for disposable setting tools, causing customers to question whether power charges will be

    available if they purchase tools from Repeat Precision. Repeat Precision seeks to exercise its

    rights to have a third party make power charges for Repeat Precision customers to remove the


                                                      42
                                                                                                       App.100
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 103 of 134 PageID 1566

              Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 43 of 47




   uncertainty in the market, and to prohibit Diamondback from unlawfully manipulating or

   suppressing the market as it has previously done by controlling and withholding access to power

   charges.

          175.    The balance of equities weighs strongly in favor of injunctive relief.       Repeat

   Precision did not want to get involved in the power charge market. Moreover, its original intent

   was to work with Diamondback to increase the sale of Diamondback's power charges by

   recommending them for use with Repeat Precision's disposable setting tool.          Diamondback

   unilaterally caused the uncertainty in the market when it engaged in anti-competitive conduct to

   retaliate against Repeat Precision for filing suit to enforce its License against Diamondback.

   Thus, Diamondback has no legitimate basis to complain about any alleged harm to its own

   interests as a result of injunctive relief that protects the market against further hann from

   Diamondback's anticompetitive conduct.

          176.    The public interest will best be served by granting injunctive relief to protect the

   market against Diamondback's conduct while this case is pending.

          177.    Repeat Precision requests that the Court enjoin Diamondback, its officers,

   directors, employees, agents and all those acting in concert with Diamondback from engaging in

   the following conduct while this lawsuit is pending:

          a.      interfering with Repeat Precision's rights to contract with third parties to make
                  and sell power charges that may be used by customers who buy disposable setting
                  tools from Repeat Precision; and

          b.      contacting, threatening, or discouraging any person from making power charges
                  under any agreements with Repeat Precision, including, but not limited to,
                  asserting claims that such activities would infringe Diamondback's patents.

   Repeat Precision further requests that this injunction be incorporated into the Court's final

   judgment following a trial or judgment on the merits of this case.




                                                   43
                                                                                                   App.101
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 104 of 134 PageID 1567

              Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 44 of 47




   C.        Bond

             178.   Repeat Precision is willing to post a bond to support its request for injunctive

   relief.   Repeat Precision submits that $1,000 would be an appropriate bond given that the

   requested injunction would increase Diamondback's sales and profits during the time period

   while the injunction is in place.

                                       VII.   PRAYER FOR RELIEF

             For the reasons stated, Repeat Precision prays for judgment against Diamondback,

    including the following relief:

             (I)    A judgment that Diamondback has breached the License and its implied contracts
                    with Repeat Precision;

             (2)    A judgment and order requiring Diamondback to pay Repeat Precision its actual
                    and compensatory damages resulting from Diamondback's breach, together with
                    Repeat Precision's attorney's fees;

             (3)    A judgment that Diamondback has directly and indirectly infringed and is directly
                    and indirectly infringing one or more claims of the '035 Patent under all
                    applicable provisions of Title 35 of the United States Code;

             (4)    A judgment and order finding that Diamondback has willfully and is willfully
                    infringing one or more claims of the '035 Patent;

             (5)    A judgment and order requiring Diamondback to pay Repeat Precision its
                    damages resulting from Diamondback's infringing activities and treble damages
                    as provided by 35 U.S.C. § 284;

             (6)    A judgment and order finding this to be an exceptional case and requiring
                    Diamondback to pay the costs of this action (including all disbursements) and
                    attorneys' fees as provided by 35 U.S.C. § 285;

             (7)    A judgment and orderthatDiamondback, its officers; directors, employees, agents
                    and all those acting in concert with Diamondback be enjoined, pursuant to 35
                    U.S.C. § 283, from all future activities directly infringing the '035 Patent, and/or
                    inducing or contributing to the infringement of the '035 Patent;

             (8)    A judgment that Diamondback has violated federal and state antitrust laws,
                    including Section I of the Shennan Act (15 U.S.C. §I), Section 2 of the Sherman
                    Act (15 U.S.C. §2), Section 3 of the Clayton Act (15 U.S.C. §14), and Tex. Bus.
                    & Com. Code§ l5.05(b) & (c);



                                                     44
                                                                                                    App. 102
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 105 of 134 PageID 1568

       Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 45 of 47




      (9)     A judgment and order requiring Diamondback to pay treble damages as provided
              for under 15 U.S.C. § 15(a) and Tex. Bus. & Com. Code §15.2l(a)(l);

      (I 0)   A judgment that Diamondback has tortiously interfered with Repeat Precision's
              existing and prospective contracts and business relationships;

      (II)    A judgment and order requiring Diamondback to pay Repeat Precision its actual
              and compensatory damages resulting from Diamondback's tortious interference;

      (12)    A judgment and order requiring Diamondback to pay exemplary damages due to
              Diamondback's tortious interference;

      (13)    A preliminary injunction as set forth in paragraphs 165-177 above;

      (14)    A judgment and order that Diamondback, its officers, directors, employees, agents
              and all those acting in concert with Diamondback be enjoined, from (a) refusing
              to sell power charges to customers who purchased products from Repeat Precision
              or to contractors working for those customers, (b) conditioning the sale of power
              charges on an agreement only to purchase disposable setting tools from
              Diamondback, (c) unlawfully tying the sale of power charges to the purchase of
              disposable setting tools from Diamondback; (d) imposing terms on the sale of
              power charges to Repeat Precision customers or their contractors that are
              materially different than the commercial terms Diamondback uses for sale to its
              own customers, and (e) retaliating against any customers because they choose to
              buy products from Repeat Precision;

      (15)    A judgment declaring that:

              a.     Repeat Precision has the right and license to make, have made, impmt, use
                     or sell dry-firing power charges without infringing Diamondback's patents
                     or other legal rights;

              b.     the License grants Repeat Precision the right to make, have made, use,
                     offer for sale, sell, or important in the Territory, the power charges that are
                     necessary or useful for making and using disposable setting tools;

              c.     the Licensed Patents under the License include the '382 and '054 Patents;

              d.     Diamondback does not have the right to exclude Repeat Precision from
                     the market for power charges for disposable setting tools; and

              e.     Repeat Precision's rights under the License include the right to have a
                     third-party make and sell the necessary power charges for use by Repeat
                     Precision's customers, free and clear of any claim of infringement by
                     Diamondback that such activities infringe the Licensed Patents, including
                     the '382 and '054 Patents;




                                               45
                                                                                                       App.103
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                 Page 106 of 134 PageID 1569

       Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 46 of 47



      ( 16)   An Order compelling Diamondback to continue for the Term of the License to
              sell power charges to Repeat Precision and or its customers who have or will
              purchase products from Repeat Precision upon terms that are not materially
              different than the terms in existence when the License was executed;

      ( 17)   A judgment and order that Diamondback, its officers, directors, employees, agents
              and all those acting in concert with Diamondback be enjoined, from (a)
              interfering with Repeat Precision's rights to contract with third parties to make
              and sell power charges that may be used by customers who buy disposable setting
              tools from Repeat Precision; and (b) contacting, threatening, or discouraging any
              person from making power charges under any agreements with Repeat Precision,
              including, but not limited to, asserting claims that such activities would infringe
              Diamondback's patents;

      (18)    A judgment and order awarding Repeat Precision recovery of its attorneys' fees
              under Chapter 38 of the Tex. Civ. Prac. & Rem. Code;

      ( 19)   A judgment and order requiring Diamondback to pay Repeat Precision its costs,
              prejudgment and post judgment interest; and

      (20)    Such other and further relief as the Court deems just and equitable.




                                               46
                                                                                                    App.104
Case 4:18-cv-00902-A Document 70 Filed 09/06/19       Page 107 of 134 PageID 1570
                        lt
             Case 6:19-cv-00036-ADA Document 1 Filed 02/04/19 Page 47 of 47



     Date: February 4, 2019              Respectfully submitted,



                                        Is/ W: Scott Hastings
                                        W. Scott Hastings
                                           Texas State Bar No. 24002241
                                           shastings@lockelord.com
                                        Charles E. Phipps
                                           Texas State Bar No. 00794457
                                           cphipps@lockelord. com
                                        Susan E. Adams
                                           Texas State Bar No. 24059354
                                           suadams@lockelord. com
                                        Anna K. Finger
                                           Texas State Bar No. 24105860
                                           anna.k.finger@lockelord.com

                                         LOCKE LORD LLP
                                         2200 Ross Avenue, Suite 2800
                                         Dallas, Texas 7520 I
                                         (214) 740-8000 Telephone
                                         (214) 740-8800 Facsimile

                                         ATTORNEYS FOR REPEAT PRECISION, LLC




                                           47
                                                                              App.105
Case 4:18-cv-00902-A Document 70 Filed 09/06/19   Page 108 of 134 PageID 1571




                     EXHIBIT 3




                                                                           App.106
Case 4:18-cv-00902-A Document 70 Filed 09/06/19   Page 109 of 134 PageID 1572


            Caeia!fe:IID~~M>o~ellt5l-!>=ii<F<il~llll2J'Wl~a!Ja\1EOI    W18
                                                               6:19-




                                    EXHIBIT4

                                 PATENT LICENSE




                                                                             App.107
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 110 of 134 PageID 1573




                                                                                        [Execution Version]


                                   Patent License Agreement
 This Patent License Agreement ("Agreement"), dated as of March 16,2018 (the "Effective Date"), is
 by and between Diamondback Industries, Inc., a Texas corporation ("Licensor"), and Repeat Precision,
 LLC, a Texas limited liability company ("Licensee").
 WHEREAS, Licensor is owns all right, title, and interest in and has the right to license to Licensee the
 Licensed Patents (as defined below); and
 WHEREAS, Licensee wishes to practice the Licensed Patents in the Territory (as defined below) in
 connection with the Licensed Products (as defined below) and Licensor is willing to grant to Licensee a
 license to the Licensed Patents on the terms and conditions set out in this Agreement.
 NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions set forth herein,
 and for other good and valuable consideration, the receipt and sufficiency of which are hereby
 acknowledged, the parties hereto agree as follows:

     I.   Definitions. For purposes of this Agreement, the following terms shall have the following
     meanings:

                   "Affiliate" of a Person means any other Person that directly or indirectly, through one
     or more intermediaries, controls, is controlled by, or is under common control with, such Person.
     The term "control" (including the terms "controlled by" and "under common control with") means
     the possession, directly or indirectly, of the power to direct or cause the direction of the
     management and policies of a Person through the ownership of voting securities, by contract, or
     otherwise/direct or indirect ownership of more than 50% of the voting securities of a Person.
     Affiliates shall not include parties that are controlled by Advent International Corporation other
     than NCS Multistage Holdings, Inc. and entities within its corporate structure.

                   For the avoidance of doubt, any Person that is not an Affiliate as of the Effective Date,
     but later becomes an Affiliate of Licensee through any transaction or series of related transactions
     shall be deemed to be an Affiliate of Licensee for purposes of this Agreement.

                 "Business Day" means a day other than a Saturday, Sunday, or other day on which
     commercial banks in New York, NY are authorized or required by Law to be closed for business.

                   "Confidential Information" means all non-public, confidential or proprietary
     information electronic, written or oral, furnished by a Disclosing Party, directly or indirectly, to a
     Receiving Party, including but not limited to all contracts, financial information, engineering
     reports, environmental reports, land and lease information, technical and economic data, marketing
     terms and arrangements, knowledge, trade secrets, know-how and related information such as plans,
     maps, drawings, field notes, sketches, photographs, computer records or software, specifications,
     models, pricing quotations or other information which is or may be either applicable to or related in
     any way to the assets, business or affairs of the Disclosing Party, together with all analyses,
     compilations, data studies or other documents prepared by the Receiving Party containing or based
     upon, in whole or in part, information acquired by the Receiving Party. Confidential Information
     shall not include Nonproprietary Information.

                   "Disclosing Party" means a party disclosing Confidential Information.

                                                                                                     App.108
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                    Page 111 of 134 PageID 1574




                    "Improveme11t" means (a) any new or modified product that performs the same
     function as the Licensed Products but (i) does so in a better or more economical way (including by
     reason of better quality, ease of use, efficacy, safety, or performance); (ii) has a longer service life;
     (iii) has additional or broader functions or applicability; (iv) costs less to manufacture, package,
     distribute, or otherwise commercialize; (v) has a better appearance; or (vi) is more marketable, for
     any reason, than the Licensed Products; or (b) any enhancement or modification to the technology
     that is the subject of the Licensed Patents.

                    "Law" means any statute, law, ordinance, regulation, rule, code, order, constitution,
     treaty, common law, judgment, award, decree, other requirement or rule of law of any federal, state,
     local, or foreign government or political subdivision thereof, or any arbitrator, court, or tribunal of
     competent jurisdiction.

                   "Licensed Patents" means (a) United States Letters Patent No. 9,810,035 Bl, and all
     continuations, continuations-in-part, divisions, extensions, substitutions, reissues, re-examinations,
     and renewals of any of the foregoing, including any foreign counterparts in the Territory, and (b)
     any patents in the Territory issuing from any applications filed after the Effective Date and that
     claim priority from any of the patents or patent applications identified in subsection (a) or from
     which any of the patents or patent applications identified in subsection (a) claim priority.

                    "Licensed Products" means a bridge plug that is coupled with the Company or its
     Affiliates' isolation tool used for well completions and any other products that may be agreed upon
     in writing by Licensor and Licensee from time to time, the manufacture, use, offer for sale, sale, or
     importation of which would, but for this Agreement, infringe a Valid Claim in a jurisdiction in the
     Territory where such a Valid Claim exists.

                  "Losses" means all losses, damages, liabilities, deficiencies, claims, actions,
     judgments, settlements, interest, awards, penalties, fines, costs, or expenses of whatever kind,
     including reasonable attorneys' fees and the cost of enforcing any right to indemnification
     hereunder, and the cost of pursuing any insurance providers.

                   "Net Sales Price" means Licensee's invoice price less returns, allowances, or credits,
     rebates, excise, sales, use or value-added taxes, costs of packing, transportation, and insurance,
     delivery charges, cash and trade discounts allowed, import duty, and commissions to agents.

                 "Nonproprietary Information" means the information with respect to which the
     Receiving Party is able to establish:

                   (a)     at the time of disclosure is, or thereafter becomes, generally available to the
           public, other than directly or indirectly, any violation of this Agreement by the Receiving
           Party or its Representatives or anyone to whom the Receiving Party or its Representatives
           disclosed such information;

                   (b)     at the time of disclosure is, or thereafter becomes, available to the Receiving
           Party or its Representatives on a non-confidential basis from a third-party source, provided
           that, such third party is not and was not prohibited from disclosing such Confidential
           Information to the Receiving Party by a legal, fiduciary, or contractual obligation to the
           Disclosing Party;


                                                   2
                                                                                                         App.109
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 112 of 134 PageID 1575




                  (c)     by documentary evidence that it was known by or in the possession of the
           Receiving Party or its Representatives prior to being disclosed by or on behalf of the
           Disclosing Party pursuant to this Agreement, provided that such information is not subject to
           another confidentiality agreement or other obligation of secrecy; or

                   (d)     was or is independently prepared by the Receiving Party or its Representatives
           prior to being disclosed by or on behalf of the Disclosing Party pursuant to this Agreement,
           without reference to or use of, in whole or in part, any of the Disclosing Party's Confidential
           Information;

     provided that, any combination of the information which comprises part of the Confidential
     Information shall not be deemed to be Nonproprietary Information merely because individual parts
     of that information were within the above clauses, unless the combination itself was within any of
     the above clauses.

                "Person" means an individual, corporation, partnership, joint venture, limited liability
     company, governmental authority, unincorporated organization, trust, association, or other entity.

                   "Quarterly Period" means each three-month period commencing on the 1st of
     January, 1st of April, 1st ofJuly, and 1st of October, except that the first and last periods may be
     "short," depending on the Effective Date of this Agreement.

                  "Receiving Party" means a party receiving Confidential Information.

                   "Representatives" means a party's and its Affiliates' employees, officers, directors,
     consultants, and legal advisors.

                   "Territory" means the United States, Canada, Mexico, Argentina, China, Russia and
     any other territory that may be agreed upon in writing by Licensor and Licensee from time to time.

                   "Valid Claim" means, on a country-by-country basis, a claim of an unexpired issued
     or granted Licensed Patent, as long as the claim has not been admitted by Licensor or otherwise
     caused to be invalid or unenforceable through reissue, disclaimer, or otherwise, or held invalid or
     unenforceable by a tribunal or governmental agency of competent jurisdiction from whose
     judgment no appeal is allowed or timely taken.

     2.    Grant. Subject to the terms and conditions of this Agreement, Licensor hereby grants to
     Licensee and its Affiliates during the Term an exclusive right and license under the Licensed
     Patents~tomake,.have.made,use, o fferto sell,sell,.import . or..exporLLicensedProducts.in..the.
     Territory.

     3.    Improvements.

           3.1     Notice oflmprovements. If Licensor files a patent application anywhere in the
     Territory for any Improvement, Licensor shall provide written notice (the "Improvement Notice")
     to Licensee within 30 Business Days after the filing date of the patent application, with a copy of
     the patent application and such other details of the Improvement as Licensee reasonably requires to
     effectively evaluate the Improvement. If Licensee wishes to include any Improvement patent as a


                                                  3
                                                                                                       App. 110
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 113 of 134 PageID 1576




        Licensed Patent under this Agreement, Licensee shall provide within 30 Business Days of the
        Improvement Notice written notice to Licensor specifying the particular Improvement patents
        Licensee wishes to include as a Licensed Patent. Unless the Licensor object to such request within 7
        Business Days of the notice specifying the particular Improvement patents Licensee wishes to
        include, each Improvement Patent identified by Licensee in the notice will be a Licensed Patent
        under this Agreement.

              3.2     License to Improvements. Licensee may include any patent application covering
        Improvements as a Licensed Patent under this Agreement by providing written notice to Licensor
        within 30 Business Days after the Improvement Notice identifying the Improvement patent
        applications Licensee chooses to include as a Licensed Patent. Such Improvement patent
        applications will be deemed to be a Licensed Patent and, for the avoidance of doubt, shall not
        require any Earned Royalty Payments for the sale of the Licensed Products, unless the sale of a
        Licensed Product in a Territory would infringe on the then existing Licensed Patent, without taking
        into account the Improvement patent.

              3.3     No Grant-Backs. All right, title, and interest in an Improvement conceived, made, or
        reduced to practice by either party during the Term of this Agreement, and all patents and patent
        applications claiming its Improvements, shall:

                       (a)    remain the sole and exclusive property of the party making the Improvement or
              filing the patent; and

                     (b)     not be licensed to the other party, unless the Parties otherwise specifically
             agree in writing.

        4.    Royalties.

             4.1     Upfront Payment. On the Effective Date, Licensee shall pay to Licensor the sum of
        $55,000.

               4.2     Earned Royalty. Licensee shall pay to Licensor on or before the last Business Day of
        each Quarterly Period during the Term a royalty of $20 for each Licensed Product sold by Licensee
        in the Territory during the respective preceding Quarterly Period ("Earned Royalty"). For the
        avoidance of doubt, Licensee shall only pay the Earned Royalty fee for each Licensed Product sold
        in a Territory with a Licensed Patent that, but for this Agreement, the sale of the Licensed Product
        in the Territory would infringe on one or more Valid Claims necessary for the sale of the Licensed
        Product.

               4.3    Taxes. If Licensee is required by Law to withhold taxes in connection with any sums
        payable to Licensor under this Agreement, Licensee may deduct the amount of the withholding
        from the payment it otherwise would have made to Licensor under this Agreement and shall include
        in the Payment Statement the gross amount due, the amount of the sum deducted under this section,
        and the actual amount paid.

              4.4    Payment Terms and Royalty Statements.




                                                    4                                                 App.111
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 114 of 134 PageID 1577




                     (a)     All Earned Royalties and any other sums payable under this Agreement shall
              be paid in US dollars within 90 days of the end of each successive Quarterly Period.

                   (b)    Payments to Licensor may be accompanied by a statement (a "Payment
             Statement").

            4.5     Payment Disputes. Licensee may withhold from payment any and all payments and
        amounts Licensee disputes in good faith, pending resolution ofthe dispute.

        5.   Patent Prosecution and Maintenance.

             5.1     Patent Prosecution and Maintenance. For each patent application and patent under the
        Licensed Patents, Licensor shall:

                     (a)     prepare, file, and prosecute such patent application:

                     (b)     maintain such patent;

                     (c)     pay all fees and expenses associated with such activities;

                     (d)     keep Licensee currently informed of the filing and progress of all material
             aspects of the prosecution of such patent application and the issuance of patents from any
             such patent application;

                      (e)    consult with Licensee concerning any decisions which could affect the scope
              or enforcement of any issued claims or the potential abandonment of such patent application
              or patent; and

                     (f)     notifY Licensee in writing of any additions, deletions, or changes in the status
              of such patent or patent application.

              5.2     Abandonment If Licensor wishes to abandon any patent application or patent that is a
        Licensed Patent, it shall give Licensee 60 days prior written notice of the desired abandonment.
        Licensor shall not abandon any such Licensed Patent except upon the prior written consent of
        Licensee. On Licensee's request, which may be provided at any time after the notice of desired
        abandonment, Licensor shall assign to Licensee any such patent application or patent Licensor
        wishes to abandon. Effective as of the effective date of the assignment, such patent application or
        patent shall no longer be a Licensed Patent and Licensee shall not have any further royalty or other
        payment obligation for such patent application or patent

        6.    Third-Party Infringement.

              6.1     A party receiving notice of alleged infringement of any Licensed Patent in the
        Territory, or having a declaratory judgment action alleging invalidity or noninfringement of any
        Licensed Patent in the Territory brought against it, shall promptly provide written notice to the other
        party of the alleged infringement or declaratory judgment action, as applicable.




                                                     5                                               App. 112
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 115 of 134 PageID 1578




               6.2    Licensor may, at its sole option, choose to bring suit to stop infringement of the
        Licensed Patent or defend a declaratory judgment action or other proceeding alleging
        noninfringement, invalidity, or unenforceability of the Licensed Patent. If Licensor elects not to
        bring such suit or assert such defense within one month of such notice, then Licensee may bring
        such suit or assett such defense and may join Licensor in the proceeding as necessary. The party
        bringing such suit or asserting such defense may control the conduct of the prosecution or defense
        of any proceeding under this section, including settlement, and the other party will provide
        assistance as necessary with reasonable out-of-pocket expenses to be timely reimbursed by the party
        controlling such proceeding. Licensee must obtain prior approval from Licensor of any settlement
        terms for other than monetary damages paid to Licensee.

               6.3    In the event that neither Licensor nor Licensee chooses to defend an attack on the
        validity of any patent claims necessary for the Licensed Product pursuant to Section 6.2, no further
        compensation shall be due, and Licensee shall immediately have a fully paid license under the
        Licensed Patent pursuant to the terms of Section 2, including the restrictions on the Licensee set
        forth in Section 2.

        7.    Compliance with Laws.

              7.I    Regulatory Clearance. Licensor shall reasonably cooperate with Licensee in obtaining
        any clearances from governmental agencies to market the Licensed Products.

              7.2    Recordation of License. Licensor shall record this Agreement as required by any
        applicable laws of any jurisdiction as a prerequisite to enforceability of this Agreement or for other
        reasons and any recordation fees and related costs and expenses shall be at Licensor's expense.

        8.    Confidentiality.

              8.1    Confidentiality Obligations. The parties acknowledges that in connection with this
        Agreement it will gain access to Confidential Information of the other party. As a condition to being
        furnished with Confidential Information, parties agree, during the Term and for I years thereafter
        to:

                     (a)     not use the Disclosing Party's Confidential Information other than as strictly
              necessary to exercise its rights and perform its obligations under this Agreement; and

                     (b)      maintain the Disclosing Party's Confidential Information in strict confidence
              and, subject to the exceptions below, not disclose the Disclosing Party's Confidential
              Information without the Disclosing Party's prior written consent, provided, however, the
              Receiving Party may disclose the Confidential Information to its Representatives who:

                             (i)     have a "need to know" for purposes ofthe Receiving Party's
                      performance, or exercise of its rights with respect to such Confidential Information,
                      under this Agreement;

                             (ii)    are aware of this restriction; and




                                                     6                                                App. 113
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 116 of 134 PageID 1579




                             (iii)    are themselves bound by confidentiality, provided further that the
                      Receiving Party shall be responsible for ensuring its Representatives' compliance with,
                      and shall be liable for any breach by its Representatives qf, this section.

                               The Receiving Party shall use reasonable care, at least as protective as the
              efforts it uses with respect to its own confidential infonnation, to safeguard the Disclosing
              Party's Confidential Information from use or disclosure other than as permitted hereby.

             8.2     Exceptions. If the Receiving Party becomes legally compelled to disclose any
        Confidential Information, the Receiving Party shall:

                      (a)   provide prompt written notice to the Disclosing Party so that the Disclosing
              Party may seek a protective order or other appropriate remedy or waive its rights under this
              section; and

                      (b)    disclose only the portion of Confidential Information that it is legally required
              to furnish.

                     If a protective order or other remedy is not obtained, or the Disclosing Party waives
        compliance, the Receiving Party shall, at the Disclosing Party's expense, use reasonable efforts to
        obtain assurance that confidential treatment will be afforded the Confidential Information.

              8.3     Securities Laws. Each Party hereby acknowledges that it is aware, and will ensure that
        its Representatives to whom any Confidential Information is disclosed are also aware, of the general
        nature of applicable securities laws, including, without limitation, all applicable securities laws
        which may prohibit any person, firm or corporation who has material, non-public information
        concerning the matters which are the subject of this Agreement, from trading in securities of a
        company which may be party to a transaction of the nature contemplated herein or from
        communicating such information to other persons under circumstances in which it is reasonably
        foreseeable that such other person is likely to purchase or sell such securities.

        9.    Representations and Warranties.

              9.1     Mutual Representations and Warranties. Each party represents and warrants to the
        other party that:

                      (a)      it is duly organized, validly existing, and in good standing as a corporation or
              other entity as represented herein under the laws and regulations of its jurisdiction of
              incorporation, organization, or chartering;

                      (b)      it has, and throughout the Term shall retain, the full right, power, and authority
              to enter into this Agreement and to perform its obligations hereunder;

                      (c)     the execution of this Agreement by its representative whose signature is set
              forth at the end hereof has been duly authorized by all necessary organizational action of the
              party; and




                                                     7                                                  App.114
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 117 of 134 PageID 1580




                    (d)     when executed and delivered by such party, this Agreement shall constitute the
            legal, valid, and binding obligation ofthat party, enforceable against that party in accordance
            with its terms.

            9.2    Licensor's Representations and Warranties. Licensor represents and warrants that:

                   (a)     The patents and patent applications of the Licensed Patent are all the patents
            and patent applications owned by Licensor, or in which Licensor has a licensable interest, that
            are necessary or useful for Licensee to make, have made, use, offer to sell, sell, and import the
            Licensed Products in the Territory;

                    (b)    it is the legal and beneficial owner of the entire right, title, and interest in and
            to the Licensed Patents, and is the record owner of all patent applications and issued patents
            that are Licensed Patents;

                    (c)    it has, and throughout the Term will retain, the unconditional and irrevocable
            right, power, and authority to grant the license hereunder;

                    (d)    neither its grant of the license, nor its performance of any of its obligations,
            under this Agreement does or will at any time during the Term:

                             (i)     conflict with or violate any applicable Law;

                           (ii)    require the consent, approval, or authorization of any governmental or
                    regulatory authority or other third party; or

                             (iii)   require the provision of any payment or other consideration to any third
                    party.

                    (e)    it has not granted and will not grant any licenses or other contingent or non-
            contingent right, title, or interest under or relating to Licensed Patents, and is not or will not
            be under any obligation, that does or will conflict with or otherwise affect this Agreement,
            including any of Licensor's representations, warranties, or obligations, or Licensee's rights or
            licenses hereunder;

                    (f)      there neither are nor at any time during the Term will be any encumbrances,
            liens, or security interests involving any Licensed Patent;

                   (g)      no prior art or other information exists that would adversely affect the validity,
            enforceability, term, or scope of any Licensed Patent;

                    (h)     there is no settled, pending, or threatened litigation or reissue application, re-
            examination, post-grant, inter partes, or covered business method patent review, interference,
            derivation, opposition, claim of invalidity, or other claim or proceeding (including in the form
            of any offer to obtain a license):

                           (i)     alleging the unpatentability, invalidity, misuse, unregisterability,
                    unenforceability, or noninfringement of, or error in any Licensed Patent;


                                                    8                                                   App. 115
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 118 of 134 PageID 1581




                         (ii)   challenging Licensor's ownership of, or right to practice or license, any
                  Licensed Patent, or alleging any adverse right, title, or interest with respect thereto; or

                          (iii)    alleging that the practice of any Licensed Patent or the making, using,
                  offering to sell, sale, or importation of any Licensed Product in the Territory does or
                  would infringe, misappropriate, or otherwise violate any patent, trade secret, or other
                  intellectual property of any third party.

                    (i)     it has no knowledge of any factual, legal, or other reasonable basis for any
           litigation, claim, or proceeding described in Section 9.2(h);

                  (j)    it has not received any written, oral, or other notice of any litigation, claim, or
           proceeding described in Section 9.2(h); and

                   (k)     it has not brought or threatened any claim against any third party alleging
           infringement of any Licensed Patent, nor is any third party infringing or preparing or
           threatening to infringe any patent, or practicing any claim of any patent application, included
           as a Licensed Patent.

     I 0. Exclusion of Consequential and Other Direct Damages. To the fullest extent permitted by
     Law, Licensee shall not be liable to Licensor for any injury to or loss of goodwill, reputation,
     business production, revenues, profits, anticipated profits, contracts, or opportunities (irrespective
     of how these are classified as damages), or for any consequential, incidental, indirect, exemplary,
     special, punitive, or enhanced damages, whether arising out of breach of contract, tort (including
     negligence), or otherwise (including the entry into, performance or breach of this Agreement),
     regardless of whether such damage was foreseeable and whether or not the other party has been
     advised of the possibility of such damages.

     II.   Indemnification.

            11.1 Licensor shall indemnify, defend, and hold harmless Licensee and its officers,
     directors, employees, agents, successors, and assigns (each, an "Indemnitee") against all Losses
     arising out of or resulting from any third party claim, suit, action, or proceeding (each an "Action")
     related to, arising out of, or resulting from Licensor's breach of any representation, warranty,
     covenant, or obligation under this Agreement.

           11.2 Licensor shall indemnify, defend, and hold harmless each of the Jndemnitees against
     all Losses arising out of, resulting from, or relating to any Action involving a claim that any
     manufacture, use, sale, offer for sale, or importation of any Licensed Product in the Territory, or the
     exercise of any rights or privileges by Licensee granted to it under this Agreement, infringes any
     patent or other intellectual property right of any third party.

            11.3 Indemnification Procedure. The indemnified party shall promptly notify the
     indemnifying party in writing of any Action and cooperate with the indemnified party at the
     indemnifying party's sole cost and expense. The indemnifying party shall immediately take control
     of the defense and investigation of the Action and shall employ counsel reasonably acceptable to
     indemnified party to handle and defend the same, at the indemnifying party's sole cost and expense.
     The indemnified party's failure to perform any obligations under this section shall not relieve the


                                                  9
                                                                                                       App. 116
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                  Page 119 of 134 PageID 1582




     indemnifying party of its obligation under this section except to the extent that the indemnifying
     party can demonstrate that it has been materially prejudiced as a result of the failure. The
     indemnified party may participate in and observe the proceedings at its own cost and expense with
     counsel of its own choosing.

     12.   Term and Termination.

            12.1 Term. This Agreement shall commence as of the Effective Date and, unless terminated
     earlier in accordance with Section 12.2, shall remain in force on a Licensed-Product-by-Licensed-
     Product and country-by-country basis until the expiration of the last Valid Claim to expire of the
     Licensed Patents covering such Licensed Product in such country (the "Term"). As used in this
     section, "expiration" and "expire," when referring to a Licensed Patent means any expiration,
     revocation, invalidation, or other termination of such Licensed Patent.

           12.2   Termination by Licensee.

                   (a)    Licensee may terminate this Agreement at any time without cause, and without
           incurring any additional obligation, liability, or penalty, by providing at least 30 Business
           Days' prior written notice to licensor.

                  (b)     Either may terminate this Agreement on written notice to other party if the
           other party materially breaches this Agreement and such breach:

                          (i)     is incapable of cure; or

                          (ii)   being capable of cure, remains uncured 180 days after the breaching
                  party receives written notice thereof.

                    (c)     Either party may terminate this Agreement by written notice to the other party
           if the other party:

                          (i)     becomes insolvent or admits inability to pay its debts generally as they
                  become due;

                         (ii)   becomes subject, voluntarily or involuntarily, to any proceeding under
                  any domestic or foreign bankruptcy or insolvency law, which is not fully stayed within
                  30 Business Days or is not dismissed or vacated within 30 Business Days after filing;

                         (iii)    is dissolved or liquidated or takes any corporate action for such
                  purpose;

                          (iv)    makes a general assignment for the benefit of creditors; or

                         (v)     has a receiver, trustee, custodian, or similar agent appointed by order of
                  any court of competent jurisdiction to take charge of or sell any material portion of its
                  property or business.

           12.3   Effect of Termination.



                                                 10
                                                                                                      App. 117
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 120 of 134 PageID 1583




                   (a)    On any expiration or termination of the entirety of this Agreement, upon the
           request of the Disclosing Party for any reason whatsoever, and within five (5) days of such
           request, the Receiving Party shall return all original copies of the Confidential Information to
           the Disclosing Party and shall destroy any and all copies or other reproductions or extracts
           thereof (both written and electronic), together with such documents, memoranda, analyses,
           notes and other writings whatsoever prepared by the Receiving Party and its Representatives
           based on the Confidential Information. Upon any such request, a senior officer or manager of
           the Receiving Party shall certify in writing to the Disclosing Party that all of the documents
           constituting Confidential Information, including documents constituting Confidential
           Information held by the Receiving Party and its Representatives, have been returned or
           destroyed.

                   (b)    Notwithstanding the foregoing, the Parties acknowledge and agree that the
           Receiving Party may retain copies of the Confidential Information as may be required to
           comply with applicable Laws. Any Confidential Information retained pursuant to this section
           will be held subject to the terms of this Agreement.

            12.4 Expiration. At the expiration of the last patent to expire under the Licensed Patents in
     any country in the Territory with respect to any Licensed Product, provided Licensee is not at that
     time in breach of this Agreement, Licensee shall have a completely paid-up, royalty-free right and
     license to subsequently make, have made, use, offer to sell, sell, and import in that country any and
     all products that were previously Licensed Products and shall have no further obligations to
     Licensor in that country with respect to such Licensed Patents or such Products.

            12.5 Sell-OffPeriod. On termination of this Agreement for any reason, Licensee shall have
     the right to dispose of all stocks of Licensed Products in its possession and all Licensed Products in
     the course of manufacture at the date oftennination for a period of90 days after the date of
     termination (the "Sell-Off Period"), in each case, in accordance with the terms and conditions of
     this Agreement. Any royalty payable under the provisions of Section 4.2 shall be paid to Licensor
     within 60 days after (a) termination, with respect to royalties accrued prior to the effective date of
     termination, and (b) the expiration of the Sell-OffPeriod, with respect to royalties accrued during
     the Sell-Off Period.

           12.6    Survival. The rights and obligations of the parties set forth in this section and Section
     1 (Definitions), Section 8 (Confidentiality), Section 9 (Representations and Warranties), Section II
     (Indemnification), Section 12.3 (Effect of Termination), Section 12.4 (Expiration), Section 12.5
     (Sell-off Period) and Section 13 (Miscellaneous), and any right, obligation, or required performance
     of the parties in this Agreement which, by its express terms or nature and context is intended to
     survive termination or expiration of this Agreement, will survive any such termination or expiration.

     13.   Miscellaneous.

            13.1 Bankruptcy. All rights and licenses granted by Licensor under this Agreement are and
     shall be deemed to be rights and licenses to "intellectual property"' as such term is used in, and
     interpreted under, Section 365(n) of the United States Bankruptcy Code (the "Bankruptcy Code")
     (II U.S.C. § 365(n)). Licensee shall have all rights, elections, and protections under the Bankruptcy
     Code and all other bankruptcy, insolvency, and similar laws with respect to the Agreement, and the



                                                  II
                                                                                                       App. 118
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 121 of 134 PageID 1584




     subject matter hereof. Without limiting the generality of the foregoing, Licensor acknowledges and
     agrees that, if Licensor or its estate shall become subject to any bankruptcy or similar proceeding:

                   (a)    subject to Licensee's rights of election under Section 365(n), all rights,
           licenses, and privileges granted to Licensee under this Agreement will continue subject to the
           respective terms and conditions hereof, and will not be affected, even by Licensor's rejection
           of this Agreement; and

                   (b)     Licensee shall be entitled to a complete duplicate of, or complete access to, as
           appropriate, all such intellectual property and embodiments of intellectual property, which, if
           not already in Licensee's possession, shall be promptly delivered to Licensee or its designee,
           unless Licensor elects to and does in fact continue to perform all of its obligations under this
           Agreement.

            13.2 Force Majeure. Neither party shall be liable or responsible to the other party, nor be
     deemed to have defaulted under or breached this Agreement, for any failure or delay in fulfilling or
     performing any term of this Agreement, including any obligation to timely make any payment
     hereunder, when and to the extent such failure or delay is caused by: (i) acts of nature; (ii) flood,
     fire, or explosion; (iii) war, terrorism, invasion, riot, or other civil unrest; (iv) embargoes or
     blockades in effect on or after the date of this Agreement; (v) or national or regional emergency
     (each of the foregoing, a "Force Majeure Event"), in each case, provided that (i) such event is
     outside the reasonable control of the affected party; (ii) the affected party provides prompt notice to
     the other party, stating the period of time the occurrence is expected to continue; and (iii) the
     affected party uses diligent efforts to end the failure or delay and minimize the effects of such Force
     Majeure Event. Licensee may terminate this Agreement if a Force Majeure Event affecting Licensor
     continues substantially uninterrupted for a period of 30 days or more. Unless Licensee terminates
     this Agreement pursuant to the preceding sentence, all dates by which Licensee must perform any
     act or on which a Licensee obligation is due shall automatically be extended for a period up to the
     duration of the Force Majeure Event.

            13.3 Further Assurances. Each party shall, upon the reasonable request of the other party,
     promptly execute such documents and perform such acts as may be necessary to give full effect to
     the terms of this Agreement.

           13.4 Independent Contractors. The relationship between the parties is that of independent
     contractors. Nothing contained in this Agreement shall be construed as creating any agency,
     partnership, joint venture, or other form of joint enterprise, employment, or fiduciary relationship
     between the parties, and neither party shall have authority to contract for or bind the other party in
     any mtumer whatsoever.

           13.5 No Public Announcements. Neither party shall issue or release any announcement,
     statement, press release, or other publicity or marketing materials relating to this Agreement or,
     unless expressly permitted under this Agreement, otherwise use the other party's trademarks, service
     marks, trade names, logos, domain names, or other indicia of source, association, or sponsorship, in
     each case, without the prior written consent of the other party.




                                                  12
                                                                                                       App. 119
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 122 of 134 PageID 1585




            13.6 Notices. All notices, requests, consents, claims, demands, waivers, and other
     communications (other than routine communications having no legal effect) shall be in writing and
     shall be deemed to have been given (a) when delivered by hand (with written confirmation of
     receipt); (b) when received by the addressee if sent by a nationally recognized overnight courier
     (receipt requested); (c) on the date sent by facsimile or e-mail if sent during normal business hours
     of the recipient, and on the next Business Day if sent after normal business hours of the recipient; or
     (d) on the fifth day after the date mailed, by certified or registered mail, return receipt requested,
     postage prepaid. Such communications must be sent to the respective parties at the addresses
     indicated below (or at such other address for a party as shall be specified in a notice given in
     accordance with this Section).

     If to Licensor:                                   Repeat Precision, LLC
                                                       19450 State Hwy 249, STE 200
                                                       Houston, TX 77070
                                                       Attn: General Counsel
     If to Licensee:                                   Diamondback Industries, Inc.
                                                       3824 Williamson Road
                                                       Crowley, TX 76036


           13.7 Interpretation. For purposes of this Agreement, (a) the words "include," "includes,"
     and "including" shall be deemed to be followed by the words "without limitation"; (b) the word
     "or" is not exclusive; and (c) the words "herein," "hereof," "hereby," "hereto," and ''hereunder"
     refer to this Agreement as a whole.

                    Unless the context otherwise requires, references herein: (x) to Sections and Schedules
     refer to the Sections of and Schedules attached to this Agreement; (y) to an agreement, instrument,
     or other document means such agreement, instrument, or other document as amended,
     supplemented, and modified from time to time to the extent permitted by the provisions thereof; and
     (z) to a statute means such statute as amended from time to time and includes any successor
     legislation thereto and any regulations promulgated thereunder. This Agreement shall be construed
     without regard to any presumption or rule requiring construction or interpretation against the party
     drafting an instrument or causing any instrument to be drafted. Any Schedules referred to herein
     shall be construed with, and as an integral pait of, this Agreement to the same extent as if they were
     set forth verbatim herein.

            13.8 Headings. The headings in this Agreement are for reference only and shall not affect
     the interpretation of this Agreement.

            13.9 Entire Agreement. This Agreement constitutes the sole and entire agreement of the
     parties to this Agreement with respect to the subject matter contained herein, and supersedes all
     prior and contemporaneous understandings and agreements, both written and oral, with respect to
     such subject matter, which includes but is not limited to that certain Mutual Confidentiality and
     Non-Disclosure Agreement dated as of February 16,2018 ("Mutual CA"). The parties hereto


                                                 13
                                                                                                      App. 120
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                   Page 123 of 134 PageID 1586




     acknowledge and agree that, effective as of the Effective Date, the Mutual CA is terminated and
     such termination is deemed to be effe((tive as of February 16, 2018. In addition, the parties hereto
     acknowledge and agree that the provisions in Section 8 shall govern any disclosure of Confidential
     Information that occurred between February 16, 2018 through the Effective Date .

           13.10 Assignment. Licensee may freely assign or otherwise transfer all or any of its rights,
     or delegate or otherwise transfer all or any of its obligations or performance, under this Agreement
     without Licensor's consent. This Agreement is binding upon and inures to the benefit of the parties
     hereto and their respective permitted successors and assigns.

            13.11 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the parties
     hereto and their respective successors and permitted assigns and nothing herein, express or implied,
     is intended to or shall confer upon any other Person any legal or equitable right, benefit, or remedy
     of any nature whatsoever, under, or by reason of this Agreement.

            13.12 Amendment; Modification; Waiver. This Agreement may only be amended, modified,
     or supplemented by an agreement in writing signed by each party hereto. No waiver by any party of
     any of the provisions hereof shall be effective unless explicitly set f01th in writing and signed by the
     waiving party. Except as otherwise set forth in this Agreement, no failure to exercise, or delay in
     exercising, any rights, remedy, power, or privilege arising from this Agreement shall operate or be
     construed as a waiver thereof; nor shall any single or partial exercise of any right, remedy, power,
     or privilege hereunder preclude any other or further exercise thereof or the exercise of any other
     right, remedy, power, or privilege.

            13.13 Severability. If any term or provision of this Agreement is invalid, illegal, or
     unenforceable in any jurisdiction, such invalidity, illegality, or unenforceability shall not affect any
     other term or provision of this Agreement or invalidate or render unenforceable such term or
     provision in any other jurisdiction. Upon a determination that any term or other provision is invalid,
     illegal, or unenforceable, the parties hereto shall negotiate in good faith to modify this Agreement
     so as to effect the original intent of the parties as closely as possible in a mutually acceptable
     manner in order that the transactions contemplated hereby be consummated as originally
     contemplated to the greatest extent possible.

           13.14 Governing Law; Submission to Jurisdiction.

                   (a)      This Agreement and all related documents, and all matters arising out of or
           relating to this Agreement, are governed by, and construed in accordance with, the laws of the
           State of Texas, without regard to the conflict of laws provisions thereof to the extent such
           principles or rules would require or penn it the application of the laws of any jurisdiction other
           than those of the State of Texas

                    (b)    Any legal suit, action, or proceeding arising out of or related to this Agreement
           or the licenses granted hereunder shall be instituted in the federal courts of the United States
           or the courts of the State of Texas, in each case located in the city of Houston and County of
           Harris County, and each party irrevocably submits to the jurisdiction of such courts in any
           such suit, action, or proceeding. Service of process, summons, notice, or other document by




                                                  14
                                                                                                       App.121
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                    Page 124 of 134 PageID 1587




           mail to such party's address set forth herein shall be effective service of process for any suit,
           action, or other proceeding brought in any such court.

            13.15 Waiver of Jury Trial. Each party irrevocably and unconditionally waives any right it
     may have to a trial by jury in respect of any legal action arising out of or relating to this Agreement
     or the transactions contemplated hereby.

           13.16 Equitable Relief. Each party acknowledges that a breach by the other party of Section
     Ji may cause the non-breaching party irreparable harm, for which an award of damages would not be
     adequate compensation, and agrees that, in the event of such a breach or threatened breach, the non-
     breaching party will be entitled to seek equitable relief, including in the form of orders for
     preliminary or permanent injunction, specific performance, and any other relief that may be
     available from any court. These remedies shall not be deemed to be exclusive but shall be in
     addition to all other remedies available under this Agreement at Jaw or in equity, subject to any
     express exclusions or limitations in this Agreement to the contrary.

            13.17 Counterparts. This Agreement may be executed in counterparts, each of which shall be
     deemed an original, but all of which together shall be deemed to be one and the same agreement. A
     signed copy of this Agreement delivered by facsimile, e-mail, or other means of electronic
     transmission (to which a signed PDF copy is attached) shall be deemed to have the same legal effect
     as delivery of an original signed copy of this Agreement.

                                      [SIGNATURE PAGE FOLLOWS]




                                                  15
                                                                                                        App.122
Case 4:18-cv-00902-A Document 70 Filed 09/06/19              Page 125 of 134 PageID 1588




   IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the
   Effective Date by their respective officers thereunto duly authorized.


                                                    DIAMONDBACK INDUSTRIES, INC.



                                                    By_ _ _ _ _ _ __
                                                    Name:
                                                    Title:


                                                    REPEAT PRECISION, LLC




                                                    Name:
                                                    Title:




                                                                                         App.123
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                 Page 126 of 134 PageID 1589




      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the
      Effective Date by their respective officers thereunto duly authorized.


                                                       DIAMONDBACK INDUSTRIES, INC.




                                                       REPEAT PRECISION, LLC



                                                       By_ _ _ _ _ __
                                                      Name:
                                                       Title:




                          ---·-------·-··----·······--·-·-··-------····--· · - - - - - - - - -
                                                                                                   App.124
Case 4:18-cv-00902-A Document 70 Filed 09/06/19     Page 127 of 134 PageID 1590

              Case 6:19-cv-00034-ADA Document 1-7 Filed 02/03/19 Page 1 of 5
                                                                        6:19-




                                      EXHIBIT6


                        AMENDMENT TO PATENT LlCENSF.




                                                                                App. 125
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                           Page 128 of 134 PageID 1591


                      Case 6:19-cv-00034-ADA Document 1-7 Filed 02103119 Page 2 of 5



                                     Amendment to Patent License Agreement and
                                         Right of First Refusal Agreement

                   This Amendment to the Patent License Agreement and Right of First Refusal Agreement
       ("Agreement"), dated as of May .1Q__, 2018 (the "Effective Date"), is by and among Diamondback
       Industries, Inc., a Texas corporation ("Licensor"), the shareholder(s) of Licensor
       ("Shareholders"), and Repeat Precision, LLC, a Texas limited liability company ("Licensee").
              WHEREAS, Licensor and Licensee entered into a Patent License Agreement dated as of
       March 16, 2018 ("Prior Agreement"), pursuant to which, among other things, Licensor granted
       to Licensee and its Affiliates the right to use certain patents in connection with the Licensed
       Products on the terms and conditions set forth in the Prior Agreement; and
                WHEREAS, Licensor and Licensee desire to amend the Prior Agreement to, among other
       things, reflect certain changes to and clarifications of the terms thereof and to grant Licensee and
       its Affiliates a right of first refusal, all in accordance with the terms and conditions set forth in this
       Agreement;
               NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditicms set
       forth herein, and for other good and valuable consideration, the receipt and sufficiency of which
       are hereby ackoowledged, the parties hereto, each intending to be legally bound, hereby agree to
       amend the Prior Agreement as follows:
       I. Definitions. Capitalized terms used and not defined in this Agreement have the respective
          meanings assigned to them in the Prior Agreement.
       2. Amendments to the Existing Agreement. As of the Effective Date, the Prior Agreement is
           hereby amended or modified as follows:
           2.1. The definition of "Licensed Products'' now appearing in Section I of the Prior Agreement
                is hereby deleted in its entirety and replaced with the following:
                   "Licensed Products" means an electric wireline setting tool used for well completions and
                   any other products that may be agreed upon in writing by Licensor and Licensee from time
                   to time, the manufacture, use, offer for sale, sale, or importation of which would, but for
                   this Agreement, infringe a Valid Claim in a jurisdiction in the Territory where such a Valid
                   Claim exists.
          2.2. Section 13.10 of the Prior Agreement is hereby deleted in its entirety and replaced with the
                   following:
                   13.10 Assignment. Neither this Agreement nor any rights set forth or derived herein may
                   be assigned or otherwise transferred (including by operation of law) by the Licensor, in
                   whole or in part, without the prior written consent of the Licensee, which consent may be
                   withheld in Licensee's sole discretion. In the event of a sale of stock (or its equivalents)
                   or assets, or the. merger, conversion, share exchange or consolidation of Licensor, or a11y
                   other transfer of substantially all its business, the license granted in Section 2 and all other
                   rights conveyed to Licensee shall continue to remain in full force and effect. Licensor
                   further covenants and agrees to make any such sale, assignment or other transfer of this
                   Agreement or any ofits rights set forth or derived herein to be subject to the license granted
                   to Licensee in Section 2 and other rights granted to Licensee herein. In particular, Licensor
                   shall not sell or transfer Licensed Patents unless the purchaser of such Licensed Patent(s)


       4734051.2
                                                                                                                  RN


                                                                                                                 App.126
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                         Page 129 of 134 PageID 1592


                       Case 6:19-cv-00034-ADA Document 1-7 Filed 02/03/19 Page 3 of 5



                    expressly assumes in writing all obligations under this Agreement. Licensor shall use its
                    best efforts to ensure that Licensee's rights under this Agreement continue for the life of
                    the Licensed Patents, including in the case were substantially all of the assets of the
                    Licensor are sold. Lic¢nsee may .freely assign or otherwise transfer all or anY of its rights,
                    or delegate or otherwise transfer all or any of its obligations or performance, .under this
                    Agreement without Licensor's consent. For the avoidance or doubt, this Agreement will be
                    binding upon and inure to the benefit of the parties and their respective successors and
                    permitted assigns, including the license granted herein.
                    Further, the last sentence of Section 3.1 of the Prior 1\,oreement is hereby deleted. ·


        3. Right of First Refusal.
             3.1. Licensor and each of the Shareholders hereby grants to Licensee and its Affiliates,
                  including NCS Multistage LLC and its subsidiaries, a right of first refusal ("ROFR'') to
                  purchase the equity securities and/or assets of Licensor and its subsidiaries upon the
                  Licensor's or the Shareholders' proposed sale to, or receipt of a bona fide third-party offer
                  (each, an "Offer") to Transfer in a single transaction, or a series of one or more related
                  transactions, 50% or more of the business of the Licensor and its subsidiaries, whether by
                  merger, conversion, consolidation, sale of stock, share exchange, an acquisition of assets
                  or otherwise; provided, however, that in the event that the assets or business of Licensor
                  is transferred to an existing Affiliate, or Licensor is converted into an entity other than a
                  corporation, then the ROFR shall also apply to such Affiliate, successor entity or
                  subsequent transferee, as applicable. For purposes hereof, a "Transfer" includes a sale,
                  assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any other
                  disposition by law or otherwise, whether voluntary or involuntary, and includes any
                  change in ownership of stock or other equity securities that would result in a change in
                  control of a Shareholder..
             3 .2. Upon receipt of an Offer, Licensor or Shareholders, as applicable, shall notify Licensee
                   within three (3) business days, which notice shall be accompanied by a complete copy of
                   all proposed transaction documents. Licensee shall have forty five (45) days to give
                   written notification (including by email) as to whether or not it is exercising its ROFR. If
                   Licensee declines to exercise its ROFR by the forty fifth (45th) day following receipt of
                   the Ofter (such date the "ROFR Acceptance Deadline"), the Licensor or the Shareholders
                   may proceed with the proposed sale ("Approved Sale'') solely upon the same terms and
                   conditions presented to Licensee in the Offer; and in the event any such terms and
                   conditions change, Licensee's ROFR shall remain outstanding and may be exercised based
                   upon the revised terms of the offer and Licensee shall have an additional twenty (20) days
                   to exercise its ROFR based upon the revised terms. In the event an Approved Sale fails
                   to close within ninety (90) days, Licensee's ROFR shall remain outstanding; and Licensor
                   or the Shareholders may not Transfer the stock, assets or other consideration described in
                   the Offer without complying again with the provisions of this Section 3.
             3.3. In the event Licensee or any of its Affiliates (a "Licensee Purchaser") elect to exercise
                  the ROFR, the Licensee Purchaser may purchase the Licensor and its subsidiaries (or the
                  assets or stock thereof) for the same dollar value of consideration presented in the Offer
                  in either cash, publicly listed securities or a combination thereof. The closing of the

                                                              2
        4734051.2                                                                                             RN



                                                                                                              App. 127
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                       Page 130 of 134 PageID 1593


                     Case 6:19-cv-00034-ADA Document 1-7 Filed 02/03/19 Page 4 of 5



                   purchase and sale pursuant to the exercise of the ROFR granted in this Section 3 shall be
                   at 9:00 a.m. on the ninetieth (901h) day following the ROFR Acceptance Deadline at the
                   Licensor's principal office, or at such other time as Licensor or the Shareholders, on the
                   one hand, and Licensee, on the other hand, may otherwise agree.
       4. No Other Amendments; Confirmation of Prior Agreement. Other than as expressly modified
          pursuant to this Agreement, (a) the Prior Agreement shall remain in full force and effect, and
          no other provisions of the Prior Agreement shall be amended hereby, and (b) all of the terms,
          conditions and other provisions of the Prior Agreement are hereby ratified and confmned and
          shall continue to be in full force and effect in accordance with their respective terms.
       5. Counterparts. This Agreement may be executed in couoterparts (each of which shall be deemed
          to be au original but all of which taken together shall constitute one and the same agreement) aud
          shall become effective when one or more counterparts have been signed by each of the parties aud
          delivered to the other parties. A signed copy of this Amendment delivered by facsimile, e-mail or
          other means of electronic transmission shall be deemed to have the same legal effect as delivery of
          an original signed copy of this Agreement.


                                              (Signature Page Follows)




                                                           3
       4734051.2                                                                                                RN



                                                                                                           App. 128
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                Page 131 of 134 PageID 1594


                    Case 6:19-cv-00034-ADA Document 1-7 Filed 02/03/19 Page 5 of 5




                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
        as of the Effective Date by their respective officers thereunto duly authorized.


                                                     DIAMONDBACK INDUSTRIES, INC.




                                                     LICENSOR SHAREHOLDER(S) (solely
                                                     for the pu ses of ction 3)




                                                     REPEAT PRECISION, LLC



                                                     By_/~.
                                                     Name: Robert Nipper
                                                     Title:    CEO




                                            [Signature Page]
        4734051.2




                                                                                            App. 129
Case 4:18-cv-00902-A Document 70 Filed 09/06/19   Page 132 of 134 PageID 1595




                 EXHIBIT4




                                                                         App.130
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                         Page 133 of 134 PageID 1596

       Ca   2:07 -cv-08108-FMO-SH               Document 162 Filed 09/28/10 Page 1 of 2 Page ID #:5606




        1
        2
                                                                        E-FILED: 9/28/10
        3
        4
        5
        6
        7
        8
        9
       10

CL     11
_J                                        UNITED STATES DISTRICT COURT
_J     12
n:::                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
w
__j
       13
            ALFRED E. MANN                                         Case No. CV 07-08108 GHK (CTX)
0      14   FOUNDATION FOR SCIENTIFIC
I           RESEARCH,                                              !PROPOSED] ORDER GRANTING
·u     15
                               Plaintiffs,
                                                                   UNOPPOSED MOTION TO JOIN
                                                                   ADVANCED BIONICS, LLC
U)
w      16
                     v.
~      17
       18
            COCHLEAR CORPORATION and
            COCHLEAR LTD.,
       19                      Defendants.
       20
       21   COCHLEAR AMERICAS and
            COCHLEAR LTD.,
       22
                               Counterclaimants,
       23
                     v.
       24
            ALFRED E. MANN
       25   FOUNDATION FOR SCIENTIFIC
            RESEARCH,
       26
                               Counterdefendant.
       27
       28

            AMF *Proposed Order reMotion to Join.DOCX     [PROPOSED) ORDER



                                                                                                 App.131
Case 4:18-cv-00902-A Document 70 Filed 09/06/19                          Page 134 of 134 PageID 1597

       Ca   2:07-cv-08108-FMO-SH                  Document 162 Filed 09/28/10 Page 2 of 2 Page ID #:5607




        1              The Court has before it Plaintiff Alfred E. Mann Foundation for Scientific
        2   Research's unopposed motion to join Advanced Bionics, LLC, as a party to this
        3   action through the filing of a First Amended Complaint and service of that First
        4   Amended Complaint and a summons upon Advanced Bionics, LLC.
        5              The motion is granted.
        6
        7
            IT IS SO ORDERED.
        8
        9
            DATED: ~9'-'-'/2=8'----, 2010
       10
 ()_
 ...J 11                                                               By:-1-------,;t<i--
 ...J
                                                                         The Honorable
 0::: 12                                                                 United States istr
 w
 _j    13                                                                Central Distric
 0 14
 I
 u
 (j)   15
 w     16

 ~     17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                                   1
            AMl~-   Proposed Order reMotion to Join.DOCX    [PROPOSED] ORDER


                                                                                                  App.132
